       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 1 of 182   2436
     L3MPWEI1                     Trial

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                  20-CR-188 (JSR)

5    RUBEN WEIGAND and
     HAMID AKHAVAN,
6
                      Defendants.                    Trial
7
     ------------------------------x
8
                                                     New York, N.Y.
9
                                                     March 22, 2021
10                                                   9:46 a.m.

11
     Before:
12
                              HON. JED S. RAKOFF,
13
                                                    District Judge
14

15                                 APPEARANCES

16   AUDREY STRAUSS
          United States Attorney for the
17        Southern District of New York
     BY: NICHOLAS FOLLY
18        TARA MARIE LA MORTE
          EMILY S. DEININGER
19        Assistant United States Attorneys

20   DECHERT LLP
          Attorneys for Defendant Weigand
21   BY: MICHAEL J. GILBERT
          SHRIRAM HARID
22        ANDREW J. LEVANDER
          STEPHEN PELLECHI
23        -and-
     MICHAEL H. ARTAN
24        Attorney for Defendant Weigand

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 2 of 182   2437
     L3MPWEI1                     Trial

1                                APPEARANCES CONTINUED

2    QUINN EMANUEL URQUHART & SULLIVAN, LLP
          Attorneys for Defendant Akhavan
3    BY: WILLIAM A. BURCK
          CHRISTOPHER TAYBACK
4         SARA CLARK
          MARI HENDERSON
5         DEREK SHAFFER
          PAUL SLATTERY
6         -and-
     ROTHKEN LAW FIRM LLP
7         Attorneys for Defendant Akhavan
     BY: IRA P. ROTHKEN
8         JARED R. SMITH

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 3 of 182     2438
     L3MPWEI1                     Trial

1              (Trial resumed; jury not present)

2              THE COURT:    Good morning.     Please be seated.     The jury

3    is on their way up.

4              I understand there was a possible issue regarding some

5    video or something that has been resolved.         Is there anything

6    else anyone needs to raise with the Court?

7              MR. TAYBACK:     No, your Honor.

8              THE COURT:    Very good.

9              MR. FOLLY:    No, your Honor.

10             MR. ARTAN:    No, your Honor.

11             THE COURT:    Thank you.

12             THE DEPUTY CLERK:     Jury entering the courtroom.

13             (Jury present)

14             THE COURT:    Please be seated.

15             So, good morning, ladies and gentlemen.         It's always a

16   pleasure to welcome back my favorite jury.         We are about to

17   hear closing arguments of counsel.        This will take basically

18   the whole day.

19             I want to caution you, though, that just as I told you

20   at the start of opening statements, nothing that counsel says

21   is itself evidence.     The evidence came, as you know, from the

22   witnesses and the few exhibits and the occasional stipulations.

23             So why do we have closing arguments?         Well, before you

24   decide what you think about the case, it may be helpful to hear

25   what the lawyers think about the case, what they think the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 4 of 182       2439
     L3MPWEI1                     Summation - Ms. LaMorte

1    government has proven or failed to prove, as the case may be.

2              Now, obviously, they're going to take very different

3    positions, but what is helpful is evaluating the strength of

4    the logic of their positions.        The same is helpful to you in

5    your own deliberations.

6              Because the government has the burden of proof, as you

7    know, they get both an opening summation and also a brief

8    rebuttal summation at the end of the day.

9              And one last thing about that before we begin.             While

10   counsel and I think we can get everything done by 3:45, if we

11   had to stay, like, 15 minutes later, would that be a problem

12   for anyone?    Tomorrow, I know we have to -- you have to leave

13   at 3:30 because one of our jurors has a dental appointment; so

14   I don't feel too bad if we go 15 minutes later today.

15             Okay.   Real good.    We'll hear from the government.

16             MS. LA MORTE:     May I?

17             THE COURT:    Please.

18             MS. LA MORTE:     Good morning, members of the jury.         The

19   evidence has shown that the defendants, Ruben Weigand and Ray

20   Akhavan, told lies to get money.        When my colleague,

21   Ms. Deininger, spoke to you at the beginning of this case, she

22   told you that the evidence would show that the defendants, Ray

23   Akhavan and Ruben Weigand, orchestrated a major scheme of

24   deception.

25             Well, the evidence is now all in, and you know what it


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 5 of 182         2440
     L3MPWEI1                     Summation - Ms. LaMorte

1    shows.    Over the course of years, these two men deployed lies

2    about merchants, lies about websites, lies about descriptors,

3    fake applications, fake business plans, fake customer service,

4    complicated cookie redirects.       All of these lies, why?      Ask

5    yourself:    Why did they lie?     They lied to trick people into

6    processing their transactions, Visa, MasterCard and U.S. banks.

7    The defendants lied to get money.

8               The banks were fooled into processing millions and

9    millions of dollars' worth of illicit card transactions.             The

10   defendants they got their cut from their roles in the scheme to

11   defraud.    That is what the evidence shows, and that's why we've

12   been here for the past three weeks.        We have been here, ladies

13   and gentlemen, in extraordinary times, but the evidence shows

14   that, at bottom, this is a very ordinary fraud case.           It's a

15   case about the lies the defendants perpetrated to get money.

16   That, ladies and gentlemen, is fraud.

17              In this summation I'd like to talk to you about four

18   things.    First, we're going to talk about what's not really in

19   dispute in this case.      The defendants orchestrated the Eaze

20   scheme, a massive transaction-laundering scheme designed to

21   make purchases of Eaze products appear to be purchases of

22   completely innocent things, such as green tea, face cream and

23   sheet music.    The defendants' goal?      To trick the Eaze

24   customer's banks, banks located here in the United States, to

25   authorize the transactions and release the funds so the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 6 of 182    2441
     L3MPWEI1                     Summation - Ms. LaMorte

1    defendants can take their cut of it.

2              Now, for this scheme to work, lies had to be told

3    every step of the way, to every participant in the payment

4    processing system, including Visa, MasterCard and those U.S.

5    banks.   It cannot work any other way.       The plan does not work

6    without pushing lies through the system.         So I'll walk through

7    the evidence on that.

8              Second, we'll talk about the key role that these two

9    men, Ray and Ruben, played to make the Eaze scheme work and all

10   the reasons that you know that they intended to deceive the

11   card networks and U.S. banks so that the Eaze transactions

12   could be approved.     We'll look at their actions, their words,

13   their lies, all the work that they put in to avoid being

14   detected.

15             And third, we'll talk a little bit more about the

16   single charge in this case, conspiracy to commit bank fraud,

17   and how each and every element of that charge is proven beyond

18   a reasonable doubt.

19             And finally, we'll talk a little bit more about the

20   element of materiality.      Would a reasonable banker want to know

21   that they were being asked to authorize elicit purchases, or

22   would they just not care about being lied to over and over and

23   over again?    This is really a matter of common sense, but we'll

24   look at the evidence on that point, too.

25             So let's turn to the Eaze transaction-laundering


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 7 of 182      2442
     L3MPWEI1                     Summation - Ms. LaMorte

1    scheme.    On the screen in front of you, you have Ray's words.

2    "There is no way all these people can pull this off and we

3    can't.    With our brain trust, we should be way ahead of

4    everybody else."     Ray was right.     He and Ruben were

5    sophisticated businessmen who orchestrated a sophisticated

6    scheme, a massive scheme that they perpetrated for three years

7    to the tune of over $150 million worth of concealed and illicit

8    transactions.

9               So we all know the backdrop.      Eaze was a U.S.-based

10   company selling marijuana products.        It didn't want to continue

11   to accept cash only.     It wanted to be able to accept debit and

12   credit cards, but there was a problem with that.          Visa,

13   MasterCard and many U.S. banks don't allow their cards to be

14   used for the purchase of marijuana because the sale of

15   marijuana is illegal under federal law.

16              Enter the defendants.     To be clear, the defendants,

17   they weren't involved in the marijuana industry.          They had no

18   affiliation with Eaze.      No, these men were involved in the

19   business of bank fraud, and a number of witnesses told you

20   their knowledge of the payment processing industry was

21   impressive.    They were experts in high-risk industries and the

22   ins and outs of the global payment processing system.

23              And Eaze?   Well, Eaze just happened to be their

24   client.    Ray and Ruben offered Eaze a solution to the company's

25   legal problems with accepting credit and debit cards, and that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 8 of 182          2443
     L3MPWEI1                     Summation - Ms. LaMorte

1    solution was to commit bank fraud.

2               In the government's opening statement, Ms. Deininger

3    told you how the defendants ran this scheme step by step.             And

4    what does the evidence show?       Lies at every step of the

5    process.    Lies to every single participant.       Lies every step of

6    the way.    We're going to follow those lies through the payment

7    processing system from the acquiring bank on the left of your

8    screen, through to Visa and MasterCard, and finally to the U.S.

9    issuing banks.    And then we're going to follow the money that

10   comes back.

11              So let's overview the four steps of the Eaze

12   transaction-laundering scheme, which we will go through in

13   detail.    Step one, purchase shell companies with no connection

14   to Eaze; step two, use those shell companies to open fraudulent

15   bank accounts with foreign acquiring banks; step three, use the

16   shell companies' accounts to secretly funnel through Eaze

17   transactions; and step four, get that money, get that money

18   from the U.S. banks back to the depots or the marijuana

19   dispensaries.

20              So let's start with step one.       The defendant arranged

21   to purchase shell companies with no connection to Eaze.              What

22   is a shell company?     Well, remember Oliver Hargreaves?        He told

23   you what a shell company is.       It's a company on paper, no

24   employees, no operations, no services, nothing.          Paper only.

25   No relation to Eaze.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 9 of 182        2444
     L3MPWEI1                     Summation - Ms. LaMorte

1              Now, Ray hired Oliver Hargreaves for this purpose, to

2    get the shell companies and to create fraudulent websites.           And

3    as Hargreaves explained to you, his team could purchase those

4    shell companies from a shell company provider.          Companies for

5    sale, just like goods at Target.        And this line that you see

6    here is an e-mail from Oliver Hargreaves to jawbreaker13, which

7    we know is Ray, where he talks about:        We can provide 80 EU

8    companies by the second week of April 2018.         See, 11,250 Euros

9    per company per year.      Companies on paper for purchase.

10             So again, the critical point with the shell companies

11   is that they had nothing to do with Eaze, nothing to do with

12   marijuana, nothing to do with the United States, nothing.            So

13   that's step one.

14             Step two.    Defendants used those shell companies to

15   open bank accounts with foreign merchant acquiring banks.            So

16   you see the four-party model on your screen, which we're all

17   familiar with.    And the shell company accounts were opened at

18   the foreign merchant acquiring banks, which you see circled on

19   your screen.

20             So why use a foreign acquiring bank and not a bank in

21   the United States?     Well, Ray told you the answer to that.

22   U.S. banks, they didn't want to touch this stuff.           Here's an

23   e-mail from Ray to people at Eaze, and he says:          We would love

24   to move it to the States, as I have my own billing company here

25   in Florida that I'd really like to use, but none of the U.S.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 10 of 182     2445
     L3MPWEI1                    Summation - Ms. LaMorte

1    banks want to touch it.      And then later on:     It's just not

2    worth the risk for a bank when there are so many other

3    high-risk businesses, which don't pose legal obstacles for

4    them.

5               Now, the evidence shows that Ray and Ruben had some

6    dirty inside help at these foreign banks to help get these

7    fraudulent merchant applications approved.         They had

8    connections with high-level bank officials.         For example, we

9    heard from Hargreaves about Ray and Ruben's relationship with

10   high-level people at Wirecard and E-Comprocessing.          And we saw

11   a bit of that in the Telegram chats.

12              These high-ranking bank officials helped the

13   defendants get the fraudulent applications through the bank's

14   compliance department review.       Fake account applications full

15   of lies.    And ladies and gentlemen, the lies were blatant.

16              Now, I'd like to focus on four lies in particular.

17   Take a look at what's on your screen.        You have a Wirecard

18   foreign bank account application on your left, made out in the

19   name of the shell company.      You see it's Linebeck Limited,

20   located in the UK.     Object of the business, custom skincare

21   products, and the URL to be Organikals.store.         This is one of

22   the shell companies, Linebeck Limited.

23              And now there are four lies, four key lies that I want

24   to focus on in particular, merchant name, merchant location,

25   merchant category, and merchant descriptor.         So let's take a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 11 of 182   2446
     L3MPWEI1                    Summation - Ms. LaMorte

1    look:    Merchant name, false.     The merchant name on here is not

2    Eaze; it's Linebeck Limited.

3               Merchant location, false.      The merchant location is

4    nothing in the United States but in Manchester in the UK.

5               Merchant activity, which translates into an MCC code,

6    false.    Not anything on any of these applications pertaining to

7    cannabis or anything related.       Instead, we have custom skincare

8    products.

9               And fourth, merchant descriptor, false.        Eaze.com

10   isn't on here anywhere.      Instead, we see Organikals.store.

11              These four lies are found in every single fraudulent

12   application submitted to every single one of the foreign

13   acquiring banks.     No mention of Eaze whatsoever, no mention of

14   Eaze.com, no mention of Eaze's true U.S. location, no mention

15   of Eaze's actual business.

16              So why am I asking you to focus on these four lies?

17   As we're about to see, the evidence shows you that these four

18   lies were critical.     These four lies made their way from the

19   foreign acquiring banks to Visa and MasterCard and finally to

20   those issuing banks in the United States.         So that's step two,

21   open foreign merchant processing accounts in the name of shell

22   companies, with a bunch of lies.

23              So now, let's go to step three.       What's step three in

24   the process?    Now, what we're going to do is use the shell

25   company accounts at the foreign merchant acquiring banks to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 12 of 182     2447
     L3MPWEI1                    Summation - Ms. LaMorte

1    secretly funnel through the Eaze transactions, disguising them

2    in the network.

3               Here on your slide you have testimony that was

4    provided to you by Oliver Hargreaves.        He was asked:

5               "Now, based on your participation in the scheme, what

6    transactions were intended to be run through this Hot Robots

7    merchant processing account?

8    "A.    Transactions made on the Eaze website."

9               This was true for every single one of the shell

10   companies that was opened at the foreign acquiring banks, to

11   secretly funnel through Eaze transactions.

12              Let's go to the next slide.      And what do we have here?

13   Here, what we're looking at is EUprocessing telling people from

14   Eaze about these fake or shell processing account.          So look, we

15   have an e-mail here from EUprocessing to Michael Tassone and

16   John Wang.    You heard from both of them at this trial.

17              "Hi, Michael; hi, John.     A new processing channel has

18   been opened by the bank today."       Account name?     K-NewOpPearl

19   USD.    So let's look at this chart.      If we look at the first

20   line, the first column, actually, those are the marijuana

21   dispensaries associated with Eaze, Caliva, Hometown, Perennial,

22   et cetera, and each of those is linked to one of the shell

23   merchant processing accounts.

24              Look at the top line, Caliva.      Caliva, the marijuana

25   dispensaries, selling its product through the Eaze website,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 13 of 182   2448
     L3MPWEI1                    Summation - Ms. LaMorte

1    linked to the NewOpal, shell company merchant processing

2    account.    Look at the one below, Hometown Heart, another

3    marijuana dispensary linked to the processing account Linebeck.

4               So remember, the four lies passing through the system,

5    merchant name, merchant business, merchant location, billing

6    descriptor.    Because of that, because of those four lies, the

7    defendants at Eaze knew that U.S. banks would not be told

8    truthful information about the transactions, but that the lies

9    would be passed to them through the system, lies from these

10   fraudulent shell company accounts.

11              And so Eaze told its customers that credit and debit

12   purchases through its website were going to show up as

13   something completely different.       Let's look at what you have on

14   your screen now.     On the left we see Government Exhibit 686.

15   That's a receipt for the purchase of a product, a marijuana

16   product, through the Eaze website.        And what's being told to

17   the customers?    You will see a charge, on the right-hand side

18   of the slide, from Soniclogistix for $57.51 on your statement.

19   That's because lies are being passed to the U.S. issuing banks.

20   That's why this is appearing on their statement, and that's

21   exactly what happened.

22              So let's go back to the slide with the four-party

23   model.   Again, I want to focus on the four key lies that were

24   used to disguise the Eaze transactions and that made their way

25   through the payment processing system, false merchant name,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 14 of 182          2449
     L3MPWEI1                    Summation - Ms. LaMorte

1    false descriptor, false merchant location, false merchant

2    activity or MCC.

3               When the Eaze card transactions got up and running,

4    these four lies flowed from the foreign acquiring bank housing

5    the shell company accounts, through the credit card networks

6    and then finally to the U.S. issuing banks.         How do you know

7    this?   The witnesses told you that and the records prove it.

8               Ladies and gentlemen, look on your screen now.            This

9    is an excerpt from MasterCard data pertaining to transactions

10   in the MasterCard systems.      Look at this, ladies and gentlemen.

11   What you're looking at are the lies.        These are the disguised

12   Eaze transactions in MasterCard and Visa's systems.          So let's

13   take a quick look at a couple.

14              You can see, going down, Organikals.store, about a

15   third of the way down.      Merchant category code, 5977.       Merchant

16   category name, cosmetic stores.       Organikals.store is the lie.

17   The merchant category number, cosmetic stores, is the lie.             The

18   location in the UK is the lie.       All of those are lies.      These

19   are the lies.    This is what disguised the Eaze transactions,

20   and this is telling you that these lies, these are the lies

21   that MasterCard sees.     These lies are in the MasterCard

22   systems.

23              Let's go to the next slide.

24              And again, same thing with Visa.       We have all the U.S.

25   issuing banks on the left, and this is in the excerpt.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 15 of 182     2450
     L3MPWEI1                    Summation - Ms. LaMorte

1    Merchant name, Eaze isn't there.       Soniclogistix,

2    Goodegreenbazaar, none of this is Eaze.        Merchant country, not

3    the United States; it's the United Kingdom.         Merchant category

4    code, again, we see music store pianos, miscellaneous food,

5    motor freight carriers.      Lies.   These are the lies that made

6    their way into Visa's system.

7              And if you take a look at the bottom one, highlighted,

8    here is an example from Actors Federal Credit Union.           And now,

9    if we look, here we have a U.S. bank, Actors, and this is a

10   credit card statement for a particular customer.          That lie that

11   we just saw in Visa's records is right here on the customer's

12   Actors credit card receipt.      Look at the blow-up on the bottom.

13   October 11th, 2018, Soniclogistix.com, a phone number, GB,

14   which Actors told you is Great Britain.

15             Again, ladies and gentlemen, these are the lies.           The

16   lies that the defendants passed to MasterCard and Visa and

17   finally to the U.S. banks.      And you know what they tell us?

18   They tell us that those U.S. banks approved those transactions

19   based on false information.      So that's step three, secretly

20   funnel through the Eaze transactions disguised as something

21   else.

22             And the last step, step four, get the money from those

23   U.S. banks back to the marijuana dispensaries in the United

24   States.

25             So now, we just saw that the four lies, the four key


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 16 of 182      2451
     L3MPWEI1                    Summation - Ms. LaMorte

1    lies, were passed to Visa and MasterCard and then the U.S.

2    issuing banks for authorization.       What happened next?      Well,

3    that's where the money starts flowing.        The witnesses explained

4    this to you, how the money flow works for a credit and debit

5    transaction.

6              Here's an excerpt from when Chuck Brown, from Actors,

7    testified for you.     He explained:    The settlement process

8    happens once a day, and the payment network is in charge.

9    They're in charge of deducting the funds, in this case, from

10   our settlement account at our corporate credit union and

11   depositing it into the acquirer's settlement account, which

12   might be at the Federal Reserve at our headquarters.

13             Question:    So you mentioned that the funds are

14   deducted from "our settlement account;" is that an account held

15   by Actors?

16             Yes.

17             Now, of course, the defendants, they needed to take

18   their cut of that money.      That's why they orchestrated the

19   scheme in the first place.      So they took out their cut of the

20   proceeds sent by these U.S. issuing banks, and then wired the

21   rest of the money to the U.S. dispensaries.

22             Look on your screen now.      This is during the

23   Clearsettle days, when Clearsettle was the processor in this

24   scheme.   Initially, Ray charged 8.75 percent per transaction.

25             You see on your right the settlement statement for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 17 of 182    2452
     L3MPWEI1                    Summation - Ms. LaMorte

1    Sweetwood, one of the dispensaries.        Gross amount at the top is

2    the total amount of the transaction $15,000 worth of

3    transactions for that one week, and you see card rate, sort of

4    at the bottom row, 8.75 percent.       For one week, $1,321, that's

5    what the defendants charged.       That's what was taken out.

6               And on the left, you see Craig Wald from Sweetwood

7    talking about this 8.75 percent fee.        It's on the gross,

8    including refund and bank fees.       When we drill down to the

9    various costs per transaction, it gets interesting.

10              Now, later on, ladies and gentlemen, when EUprocessing

11   became the processor, the defendants jacked up that fee to

12   12 percent, and that's what's reflected here on one of the

13   statements sent from EUP back to the dispensaries.          Look here,

14   we see the deductions that are blown up.         Rate, 12 percent.

15   The highest percent of deductions taken from this money is the

16   money that the defendants charged, the fee, for coordinating

17   these transactions.

18              Now, of course, Ray and Ruben, they were careful about

19   how they did this.     They made sure that those U.S. dispensaries

20   held their U.S. bank accounts in deceptive names, in names that

21   could not be traced to marijuana.       Why?   Well, they told you.

22   If the cannabis connection was discovered, the money would stop

23   flowing.

24              So what do we have here?     Here, we have e-mails

25   between EUprocessing and people from Eaze.         Taking a look at


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 18 of 182       2453
     L3MPWEI1                    Summation - Ms. LaMorte

1    the e-mail on the left, EUP notes at the bottom that there are

2    problems with the account for from The Earth Ventura, a

3    marijuana dispensary.     We have the same issue, the payments to

4    the bank account holders will be declined by the bank.

5              Eaze's response?     Apologies on this.     Attached is an

6    updated application with a different management entity.              I have

7    Googled search and did not find anything related to cannabis.

8    Please let us know if this will suffice.

9              On the right-hand side, Government's Exhibit 650, this

10   is EUP's response:     Thank you for your e-mail.       This is exactly

11   what needs to be proved.      The legal entity, which will receive

12   payments from the bank, need not -- needs to be neutral, not

13   having any relations to dot, dot, dot.

14             So, ladies and gentlemen, what was the goal of the

15   Eaze transaction-laundering scheme?        Simple.   It was to get

16   money, and to do that, the defendants needed to trick the U.S.

17   issuing banks into approving the transactions, and that, ladies

18   and gentlemen, is bank fraud.

19             So those are the four steps.       That's how the

20   defendants pumped the lies through the system.

21             Now, as I said before, for this scheme to work, the

22   defendants needed to trick every entity involved in the payment

23   processing system.     Why?   Choke points.    Detection at any one

24   of these points could shut the entire operation down.           The plan

25   doesn't work without lies and concealment and the defendants


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 19 of 182    2454
     L3MPWEI1                    Summation - Ms. LaMorte

1    knew it.

2               So now, I want to walk you through the evidence

3    showing you how the defendants orchestrated this scheme and

4    deceived the U.S. banks into processing over $150 million worth

5    of secretly disguised Eaze transactions.

6               So as numerous witnesses in this trial told you, Ray

7    started the scheme with Clearsettle.        Now, looking at your

8    slide, Clearsettle, the Clearsettle phase of the scheme

9    occurred between 2016 and 2017.       And what you're looking at is

10   a picture of Ray Akhavan and Ozan Ozerk, who you may remember

11   from testimony, was the CEO of Clearsettle at the time.

12              Now, Clearsettle was hatched in the United States

13   between Ray and Keith McCarty, who was a former CEO of Eaze.

14   In this e-mail between Ray and Keith, here Ray is speaking:          It

15   will all be up and running shortly.        I was with the banks all

16   week, and they're good to go, which is the only real obstacle.

17              Everyone knew that Ray was in charge of the scheme.

18   You heard this from John Wang, who testified:         He was the main

19   person behind Ray's processing.       Michael Tassone:     I understood

20   him to be leading the process.       And Jim Patterson, the former

21   CEO:

22   "Q.    To your knowledge, who was in charge of the Clearsettle

23   operation?

24   "A.    It was Ray."

25              That makes sense.    Ray had the knowledge, and Ray had


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 20 of 182     2455
     L3MPWEI1                    Summation - Ms. LaMorte

1    the connections.     Here, Ray is explaining to Eaze the different

2    fraudulent websites that were used during the Clearsettle

3    operation and their purpose.       And one of those is

4    Onlinebiller.net.     Do you guys remember Onlinebiller.net?         This

5    is where the deceptiveness began.

6              Onlinebiller.net was one of the first fraudulent

7    descriptors that was used in the transaction-laundering scheme.

8    Jim Patterson, the CEO of Eaze, explained to you that Ray

9    deployed this deceptive tactic to shield the Eaze scheme from

10   being revealed.    Here's what he says:

11   "Q.   What was your understanding as to why the Onlinebiller.net

12   domain was used to send receipts, as opposed to the Eaze

13   domain?

14   "A.   So that that there was -- so that there was no connection

15   between Eaze and the credit card processing."

16             They wanted to hide it.      They wanted to hide it

17   because they knew it was wrong.

18             And Michael Tassone, he was one of the first

19   witnesses -- he was the first witness in this trial that you

20   heard from, and he told you that this fraudulent descriptor was

21   designed to discourage Eaze customers from calling their U.S.

22   banks to complain, which could also lead to discovery of the

23   scheme.

24             Now, the Clearsettle operation was lucrative.          In the

25   course of roughly a year, the Eaze dispensary partners


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 21 of 182      2456
     L3MPWEI1                    Summation - Ms. LaMorte

1    processed over $40 million worth of transactions.          Remember the

2    fee charged by the defendants, 8.75 percent?         It's over $4

3    million.    But it wasn't enough.

4               So you might remember that Jim Patterson, the former

5    CEO, and Michael Tassone told you that by early 2018, the

6    Clearsettle operation went down.       Ray wanted to expand the

7    operation, make it better and more lucrative.         He went so far

8    as to threaten Jim Patterson for exploring other processors.

9    Here's what Ray said:     "I see you're processing with others

10   while I pay for your merchants.       Get ready to get fucked.

11   You're in deep shit."     This was not a joke.      This was a serious

12   threat.    Ray wanted this business for himself.        He wanted the

13   money.

14              So what did he do?    Well, Ray was involved in all

15   facets of this operation, and so he brought in the experts.             He

16   brought in Christian Chmiel, the owner of Webshield.           Do you

17   remember Webshield?     He worked for MasterCard.       That's known in

18   the industry.    It's a software that's intended for acquiring

19   banks to screen merchants for fraud, to identify fraud.

20              Ray turned it around.     He used Chmiel and he used

21   Webshield to perpetrate his fraud and make it more effective.

22   Ray also hired Oliver Hargreaves and his team -- not depicted

23   on here -- who had experience in transaction-laundering

24   schemes, to do the grunt work, prepare the fraudulent

25   application packs, and the fake websites, complete with the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 22 of 182      2457
     L3MPWEI1                    Summation - Ms. LaMorte

1    fake clips.

2              And ladies and gentlemen, Ray brought in Ruben

3    Weigand, the European banker with the foreign bank connection.

4    Ruben's role?    He was the banker and the money mover.         Now,

5    we're going to spend some time looking through the evidence of

6    what Ruben did.    You might remember during opening statements,

7    that Mr. Gilbert told you that Ruben wasn't focused on Eaze at

8    all.   Nonsense.

9              Instead of what the lawyers are saying now, let's look

10   at what Ray told Eaze at the time of the scheme when he

11   introduced Ruben to Eaze.      Ray told Eaze that Ruben's role was

12   to interface with the foreign banks.        Here we go.    Government

13   Exhibit 302, a Telegram chat.       Ray invites Ruben W.     This is a

14   Telegram chat with Ray, Ruben, other people from Eaze.

15             Look on the bottom.      Ray says:   Martin and Ruben have

16   both agreed to be actively involved with helping us out.

17   Martin is handle all reporting and reconciliation; and Ruben,

18   Ruben is interfacing with the banks.        You all met Ruben in LA,

19   and Martin will be out soon hopefully as well.

20             It doesn't get much clearer than that, ladies and

21   gentlemen.

22             The evidence also shows you that Ruben was tasked to

23   manage the money in this operation.        How do we know that?

24   Well, it's all on his computer.       Ruben controlled the

25   distribution of money from the issuing banks back to the U.S.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 23 of 182     2458
     L3MPWEI1                    Summation - Ms. LaMorte

1    depots.    Ruben maintained settlement statements, application

2    forms, supplier statements on his computer.         He maintained

3    spreadsheets of his and Ray's cut of the money.          The money part

4    of this scheme is all on Ruben's computer, and we will look at

5    the evidence of that.

6               Now, let's talk about the hatching of the EUP phase of

7    this scheme.    This phase of the conspiracy was also hatched in

8    the United States.     There were two key sets of meetings in

9    early 2018.    Both were at Ray's office in Calabasas.         Both

10   involved sketching out the entire crime on a white board and

11   both involved Ruben.

12              So let's start with the January 2018 Calabasas

13   meeting.    Look at what's on your slide here.       We have Ray and

14   Ruben and another individual in Calabasas in January 2018.            On

15   the right-hand side, that's Guy Mizrachi, and behind him, the

16   white board.    And remember what Oliver Hargreaves told you

17   about what was on that white board?        It was the entire scheme.

18   The entire scheme, ladies and gentlemen, on the white board.

19   "A.   It's a flow diagram depicting the flow of the

20   transaction-laundering scheme.

21              "Was this discussed during the meeting?

22              "Yes, it was."

23              Ladies and gentlemen, this is the evidence.         The

24   scheme is literally sketched out on this white board, courtesy

25   of Ray.    What this tells you is that these people, Ray, Ruben,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 24 of 182          2459
     L3MPWEI1                    Summation - Ms. LaMorte

1    Oliver Hargreaves, they all planned for this to happen.              They

2    intended for this to happen.       They all knew exactly what was

3    going on.

4               Now, let's go to the next meeting in Calabasas.           This

5    is now March of 2018.     Planning of the conspiracy, part two.

6    Again, meeting at Ray's office in Calabasas.         This time it's

7    Ray, Ruben, who comes in late, Jim Patterson, CEO of Eaze,

8    Darcy Cozzetto, Eaze employee, and the heads of the various

9    marijuana dispensaries.

10              Now, let's look at what Jim Patterson says about this

11   meeting:

12   "Q.   Was this meeting the same or different than other business

13   meetings you had attended in the past?

14   "A.   Different.

15   "Q.   How so?

16   "A.   Well, I would say the -- just the fact that there was

17   laying out a very clear criminal conspiracy on a white board is

18   just not something I've ever experienced in the past."

19              Again, the entire scheme laid out on a white board.

20   You know what else is the same besides that white board?             Ruben

21   was there, too.     He was there with Ray at this meeting.

22              Now, before we get there, let's talk a little bit more

23   about what happened at this meeting.        Follow the lies and

24   follow the money.

25              Okay.   So this is what Jim Patterson relates happened


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 25 of 182     2460
     L3MPWEI1                    Summation - Ms. LaMorte

1    at this meeting.     So he, meaning Ray, started by just talking

2    generally about how the credit card money flowed.          So starting

3    with the credit card owner and the issuing banks in the United

4    States, money would then flow to the merchant banks that he

5    worked with in Europe, and then from there, the money would

6    come back to the United States to be deposited into the

7    dispensary's bank accounts.

8              So he talked about the money flow, and then he talked

9    specifically how, in this case, the merchant bank accounts that

10   were being set up were not going to be in the dispensaries'

11   names.   They couldn't be because Visa and MasterCard didn't

12   allow for marijuana transactions.       He was going to take care of

13   that part of it.

14             Follow the lies and follow the money.

15             Now, as I said, Ruben was there, too.         He was there

16   with Ray in that meeting in Calabasas with Eaze and the

17   dispensaries, where this scheme was planned.         Ruben was there

18   with the insiders when they met to plan this conspiracy and he

19   was also there when it was planned with Eaze.         Ruben was there

20   every step of the way.

21             So can we go back one slide?       Here we go.

22             Here is a Telegram chat between Ray Akhavan and others

23   at Eaze, including Ruben, and he says:        We went over this.

24   Martin and Ruben have both agreed to be actively involved with

25   helping us out.    You all met Ruben in LA.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 26 of 182      2461
     L3MPWEI1                    Summation - Ms. LaMorte

1               Next slide.   And we also know, if you look on the

2    right, this is a stipulation or an agreement between the

3    parties.     Weigand traveled from Germany, Frankfurt, Germany, to

4    Los Angeles on March 14th, 2018, and returned from Los Angeles

5    to Frankfurt on April 1st, 2018.

6               On the left-hand side, Patterson told you that:           Nick

7    Fasano said that Ray's German's banker showed up.          I took that

8    to mean Ruben.    Ruben was there.     So, ladies and gentlemen, EUP

9    took over, and the scheme became even more deceptive, more

10   sophisticated and more lucrative.

11              Let's look at this slide.      On the left-hand side you

12   see the descriptors that were used in the scheme,

13   HappyPuppyBox, TheHiddenKitten, Soniclogistix, feel-kvell.            And

14   let's look at what Patterson says on cross-examination about

15   these descriptors.     Question, on cross:     "Was it your

16   understanding -- was it ever your understanding that a goal of

17   the descriptor is to make the customer be able to recognize a

18   transaction?

19   "A.   Yes.    That's the goal of the descriptor, but just not in

20   this case, wasn't the goal of the descriptors."

21              What was the goal here?     What was the goal of the

22   descriptors?     Not to help out the customers in identifying

23   their purchase.    It was to deceive, hear the lie, to make sure

24   that the banks, Visa and MasterCard, didn't figure this out.

25              And look what Oliver Hargreaves told you on


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 27 of 182   2462
     L3MPWEI1                    Summation - Ms. LaMorte

1    cross-examination.     This was true on the back end as well:

2    "Q.   And is it your understanding that when you came up with

3    Greenteacha and Goodegreenbazaar, Organikals, that those were

4    referencing marijuana?

5    "A.   No.    Greenteacha was tea.

6    "Q.   But wasn't the purpose to remind the customer of what it

7    was they bought?

8    "A.   No.    At this point, we were way beyond that being

9    possible."

10               (Continued on next page)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 28 of 182     2463
     L3MHWEI2                    Summation - Ms. La Morte

1              MS. LA MORTE:     (Continued) In the EUP days this

2    deceptive scheme was even more lucrative.         Remember the fee?

3    Now we're at 12 percent.

4              Go forward.

5              Here we see the total amount processed during the

6    Euprocessing period of the scheme, over $108 million.           The

7    12 percent fee?    That amounts to over $15 million.        A lot of

8    money.

9              Now, when you go back and you deliberate in that jury

10   room, one question you will need to ask -- need to answer is

11   what did Ray and Ruben intend?       Did Ray and Ruben intend to lie

12   in order to get U.S. banks to approve the transactions and

13   release the funds?     The evidence provides an obvious answer.

14   Yes, yes, they did.     Take your pick: sketching out the scheme

15   on the whiteboard twice, fake merchants, shell companies, fake

16   websites, fake traffic clicks, fake descriptors, chargeback

17   obsession, Ruben's lies to law enforcement after he was

18   arrested.   You can really take your pick, but for now I'm going

19   to focus on just a few of the key reasons that you know, you

20   know, that Ray and Ruben intended to commit this crime.

21             First, the lies.     We already spent a lot of time going

22   through the evidence proving all the lies that were involved in

23   this conspiracy, lies told at every level to every participant

24   in the scheme; lies that Ray, Ruben, and Hargreaves plotted out

25   in Calabasas; lies Ray and Ruben explained to Eaze later on in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 29 of 182   2464
     L3MHWEI2                    Summation - Ms. La Morte

1    the second meeting in Calabasas.       Those lies are critical

2    because they prove that the defendants knew what they were

3    doing was wrong when they did it.

4               And, ladies and gentlemen, Ruben knew this was all a

5    sham.    He helped launch this scheme.      He traveled to the United

6    States twice to map out this operation.        He met with Oliver

7    Hargreaves, on the one hand, and met with EU merchants, on the

8    other, Eaze and the dispensaries, to plot this out.          And as you

9    will see in a few moments, he and Ray worked from all angles to

10   do everything possible to avoid getting caught.

11              And as for those lies, is Ruben played an extremely

12   critical role.    You know what he did?      Ladies and gentlemen,

13   Ruben is the one that introduced the lies into the payment

14   processing system.     Ruben, the banker and the money mover.

15   Ruben reviewed the fraudulent application packs prepared by

16   Hargreaves and his team.      Ruben chose the banks that those fake

17   applications were going to.      Ruben submitted those applications

18   with the lies to those banks.       Ruben corresponded with those

19   banks.    Ruben got the money, money sent by those U.S.-issuing

20   banks, and sent it back to the dispensaries in the United

21   States.    And Ruben, Ruben, worked directly with Eaze.

22              So what are we looking at here?       We're looking at

23   email from Oliver Hargreaves to Jawbreaker, who's Ray, and he

24   says:    I have forwarded Ruben three complete app packs, meaning

25   fraudulent application packs for Eaze, containing three


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 30 of 182     2465
     L3MHWEI2                    Summation - Ms. La Morte

1    companies and six websites.      Again, Oliver Hargreaves is

2    sending the fraudulent application packs to Ruben to review.

3              Next slide.

4              And here we go.     Here's Ruben on the left.      This is a

5    Telegram chat that's in evidence.       Kate Farmer, who you may

6    remember was on Oliver Hargreaves team:

7              Hi Ruben, can you confirm which banking details we use

8    for the eCom apps, fraudulent applications packs?          Mr. Tango

9    or Swiss?

10             Ruben responds:     All Mr. Tango.

11             And then he says:     Please don't send to Gotthardus but

12   to Euprocessing.     As soon as you have them, we'll submit.

13             And then Kate confirms that she sent the Wirecard apps

14   to him now.    And on the right we see Kate sending email to

15   Ruben at Euprocessing talking about these applications.

16             Next slide.

17             Again, Ruben submitted these fraudulent application

18   packs.   On the left we have a Telegram chat between Ruben and

19   Ray.   Government Exhibit 4004 is the Olliebaba chat.

20             Ray said:    Ruben, why were the Hot Robots app

21   submitted to Wirecard?      I thought only the three other ones got

22   submitted.

23             Ruben:   All four at the same time.       He submitted the

24   packs.

25             On the right-hand side, there's more.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 31 of 182    2466
     L3MHWEI2                    Summation - Ms. La Morte

1              Ray said:    What about the other three corps and packs?

2    Where are you with those?      Why can't we submit them to Wirecard

3    and Kalixa?    Ruben, ????

4              And then Ruben says:      We'll submit all we have, of

5    course.

6              Here, we also note that one of Ruben's roles was to

7    interface with those banks and receive feedback.          Here's an

8    email between Kate Farmer, Oliver Hargreaves, and the team.

9    Look at the bottom line:      Bank details to be supplied by Ruben.

10   Have stated to be supplied for now.

11             Here's another example of Ruben interfacing with the

12   merchant banks.    Kate, in this Olliebaba chat, writes:

13             Can I check if you have any comments or amendments on

14   the completed Wirecard forms we have sent through.          We are

15   holding off securing wet signatures until we have your

16   confirmation and would like to proceed soonest.

17             Ruben's response:     Hey, am checking with the bank.

18             And one more between Ray and Ruben on a Telegram chat

19   at Olliebaba, and actually Oliver Hargreaves is in the green

20   comments.   Ray tells Oliver Hargreaves:       Ruben said that all

21   four were sent to Kalixa.      Please confirm with who?      With

22   Ruben.

23             Ray says:    We can't be off on our knowledge.

24             Oliver Hargreaves responds:       I will check with Ruben.

25   The advice we gave is based on the forms we filled out and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 32 of 182         2467
     L3MHWEI2                    Summation - Ms. La Morte

1    forwarded to Ruben.

2               Ray writes:   I know.    I just want to make sure we get

3    it right.    There's only you and Ruben, so it shouldn't be that

4    hard.

5               Then Oliver Hargreaves writes:      Ruben, call me when

6    you see this.

7               And here we have Ruben discussing descriptors.            Ray

8    writes Ollie:    Ruben is asking about the descriptors.

9               And then Ruben:    What about those descriptors,

10   medical-stf or medical-dsr?      And says:    They are set up at the

11   bank.    Because Ruben is the one that's interfacing with the

12   banks.    Ruben is the bank guy.     Ruben is the money mover.

13              And last one.    This is a ProtonMail that's sent to

14   Euprocessing from Kate Farmer.       Let's look at the bottom.        This

15   is an email from Euprocessing:       Hey KF, the volumes are not

16   acceptable, as both banks complain about it.         And then he goes

17   on:   All the best, Ruben.     Ruben is the one that's dealing with

18   the banks.

19              Now, Ruben also is the one who is responsible for

20   sending proceeds from the U.S.-issuing banks back to the

21   marijuana dispensaries in the United States.         Here's again

22   Olliebaba.    Ray is wiring Bank of America wiring instructions

23   in this chat, and he writes:       Payout information for clean

24   consulting company for Natoma sub-merchants.         Natoma was one of

25   the marijuana dispensaries in the scheme.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 33 of 182       2468
     L3MHWEI2                    Summation - Ms. La Morte

1              Then Ray says:     That's three, three out of three of

2    our merchants I've talked to so far, and they all have clean

3    payout info and can take euros.

4              Ruben responds:     Can you shoot this to EUP?

5              And finally, Ruben worked directly with Eaze.          Here's

6    an example.    John Wang talked to you about this.        John Wang --

7    on the left-and side is a Telegram chat involving John Wang,

8    people at Eaze, Ruben and Wang.

9              Wang writes:    Conal said the accounts are configured

10   to euros instead of U.S. dollars.       Can we ask the bank to

11   change them to U.S. dollars?

12             And he's writing to Ruben, and Ruben responds:             John,

13   I was asked about this on the stand.        Here's what he was asked:

14   "Q.   Why were you asked to change this?

15   "A.   Because our customers are in the United States, and they

16   expected to be able to process in U.S. dollars.

17   "Q.   Who were you directing this message at?

18   "A.   Ruben.

19   "Q.   Why did you direct this to Ruben?

20   "A.   Because he was the main interface with the banks."

21             And last, we also heard about a telephone call between

22   Ruben and John Wang who worked at Eaze.        On the left is the

23   Telegram chat log or message log which shows you the telephone

24   calls, and on the top is Ruben Weigand and John Wang talking

25   about calling one another.      John Wang was asked about this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 34 of 182         2469
     L3MHWEI2                    Summation - Ms. La Morte

1    call:

2               Who participated in the call?

3               Ruben W. and myself.     Which topics did you discuss?

4               We talked about which dispensaries should be tied with

5    which merchant accounts based on transaction and limit volumes.

6               Ruben worked with the money, he worked with the banks,

7    and he worked with Eaze.      He knew exactly what was going on.

8               Ruben also knew when Mastercard discovered the lies in

9    this scheme.    You may recall hearing from Mastercard, as well

10   as Visa, that they discovered that they were fake merchants

11   going through the system and that these merchants were really

12   disguised marijuana transactions.       So look at the left.         The

13   left is an email from Andrea Bricci at PXP Financial, formerly

14   known as Kalixa, one of the merchant acquiring banks of the

15   scheme.    She's writing to Mastercard and writing about

16   merchants that they discovered and terminated and says at the

17   bottom:    These merchants have been referred to us by an ISO,

18   Esepa.    If you go back and look at the fraudulent applications

19   in this scheme, these same applications, the ISO referenced on

20   those applications is this ISO, Esepa.        That's on April 26.

21              Then on April 28, two days later, after this email,

22   Euprocessing writes:     Hi John, to John Wang as Eaze.        I guess

23   you weren't informed about the Mastercard issues.          Please

24   disable the Mastercard processing for this channel as well.

25              Then on the bottom, a few days later, we have a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 35 of 182    2470
     L3MHWEI2                    Summation - Ms. La Morte

1    Telegram message found on Ruben's computer between Ruben and

2    Andrea Bricci, that woman from PXP Financial, and she's would

3    ask him for that Mastercard case for Esepa asking for the list

4    of additional merchant accounts who were involved in this

5    scheme.

6              Ladies and gentlemen, as I mentioned before, this

7    scheme, this scheme is found on Ruben's computer all -- much of

8    the evidence of this scheme is also all located on Ruben's

9    computer.    On the left you have a Telegram chat in which Eaze

10   forwarded an E.zip folder.      "E" obviously stands for Eaze.       On

11   the right we see the substructure of what's in that folder.          We

12   see Kalixa; International Standard, one of the shell company

13   merchants; Johnson NYC, shell company; Linebeck, shell company,

14   New Opal, shell company, all found on Ruben's computer.

15             Other things as well.      So on the left-hand side of the

16   screen, we have email correspondence between Euprocessing and

17   John Wang.    And on the bottom what we have are various

18   marijuana dispensaries and the different names that they use

19   because, remember, for their bank they needed a name to use

20   that was not traceable to marijuana.        This is sent to

21   Euprocessing.    Look on the right side.      Look what's found on

22   Ruben's computer.     And you remember that Ruben's computer, when

23   Jessica Volchko testified on the stand, stuff was downloaded

24   from ProtonMail.     Look on the right, the same type of

25   information found exactly on Ruben's computer.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 36 of 182    2471
     L3MHWEI2                    Summation - Ms. La Morte

1              Here as well, this is an example, on the left of

2    Government Exhibit 3940, ProtonMail from Oliver Hargreaves for

3    the particular application.      On the right-hand side, we see the

4    application, and that application, ladies and gentlemen, same

5    exact application found on Ruben's computer.         The scheme was on

6    Ruben's computer.

7              Here's another example.      Remember I told you that

8    Ruben was the money mover; he was the one that got the money

9    from the U.S.-issuing banks and then sent it back to the

10   dispensaries after taking their cut?        Left-hand side is the

11   settlement statement.     This settlement statement was sent from

12   EUP, Government Exhibit 485, to Michael Tassone.          This is

13   CLMSS.   We learned that that's a shell name for a marijuana

14   company called -- actually not remembering the name -- one of

15   the marijuana companies.      Twelve percent fee taken out.

16             Settlement statement on the right, Government

17   Exhibit 1801, found on Ruben's computer, same company, same

18   time period, same amount.

19             We also see these Webshield reports.        We talked

20   briefly about Webshield and how that's a product that acquiring

21   banks are intended to use to screen for fraud, but how in this

22   scheme it was used to perpetrate the fraud.         Webshield,

23   Webshield reports that were created by Oliver Hargreaves using

24   the software found on Ruben's computer.

25             This was also found on Ruben's computer.         It's not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 37 of 182     2472
     L3MHWEI2                    Summation - Ms. La Morte

1    just the money, it's the fact that everything is being run

2    through shell companies.      Look on the left-hand side you see

3    the shell companies that we're familiar with:         Lorry Limited,

4    Johnson, International Standard.       The address of those

5    companies, not the United States, the UK.         The URLs associated

6    with these companies, ones we are now all familiar with:

7    Greenteacha, SonicLogistix, Organikals.        The descriptors,

8    customer service numbers, and MCC codes -- again, all the lies,

9    all the lies that were used to perpetrate this scheme, all

10   found on Ruben's computer.

11             OK.   So now let's turn to Ray.      As the leader of the

12   transaction laundering scheme, Ray, of course, was the primary

13   driver of the operation.      Now, ladies and gentlemen, when you

14   go back into the jury room, I urge you to look at Government

15   Exhibit 4004.    That's the Olliebaba chat.       It's long.    It's

16   like 108 pages long, but it's literally a running narrative of

17   the crime spearheaded by Ray.       It tells you almost everything

18   that you need to know about what Ray and Ruben did to

19   perpetrate this massive fraud and how they pulled it off.

20             But even beyond the lies and beyond that, I want to

21   take a few moments reviewing with you some of Ray's own words,

22   his own admissions, which also tell you everything that you

23   need to know.

24             Ray, Ray was trying to pull one over on the banks.

25   There's no better window into someone's mind than what they


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 38 of 182        2473
     L3MHWEI2                    Summation - Ms. La Morte

1    said at the time.     If you look at your -- Ray here orchestrated

2    the massive operation, and he knew that it was a fraud.              So

3    let's take a look at this.

4              All right.    So this is Jim Patterson, CEO of Eaze, on

5    direct, and he's talking about the second Calabasas meeting

6    that he attend and what happened there.

7              He says:    Yes, so he, referring to Ray, showed me an

8    article that they were looking at.        It was about a bank being

9    under investigation by the FBI.       He said that that was one of

10   his banks, and he said that, you know, basically, every

11   three-letter agency is after me, again in a joking, bragging

12   kind of way.

13             Next slide.    Darcy confirmed this.      Darcy Cozzetto was

14   also at the meeting.     She said:    He, referring to Ray,

15   mentioned that he was already on the federal government's

16   radar.

17             And here's what else Darcy Cozzetto said, which is

18   telling as to Ray's intent.      Here's what Ray said at that

19   second Calabasas meeting:      He told us that everyone in the room

20   should understand that there was a risk to the solution he was

21   presenting.    He was pretty confident that for everyone that

22   wasn't him, the risk was pretty low.        I remember him talking

23   about, on a scale of 1 to 10, we, Eaze, would be more on the

24   one side; he, Ray, more on the upper 8, 9, or 10 side.           My

25   understanding was he was referring to the risk of getting


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 39 of 182     2474
     L3MHWEI2                    Summation - Ms. La Morte

1    caught, the risk of, you know, working in an illegal

2    environment.

3              Ladies and gentlemen, Ray knew that what he was doing

4    was a crime.    He just didn't think that he was going to get

5    caught.

6              Here's another example that's a window into Ray's

7    thinking.    So this is Government Exhibit 302, which is one of

8    the Telegram chats involving Ray, Ruben, and various

9    individuals from Eaze.      And in this exchange, Ray is talking

10   about talking to Eaze about Eaze's effort to start up

11   processing with a U.S. processor which, as you know, failed

12   because none of the U.S. processors would do it.          But in any

13   event, here's what Ray says in highlights:         If possible, you

14   guys should do what you did with us, which is everyone fills

15   out and submits a 100 percent accurate app on the depot side,

16   but then some middleman changes or alters it so no one could

17   say that Eaze or the depots miscoded knowingly.

18             Ladies and gentlemen, Ray's basically -- Ray has

19   admitted that the scheme he is pulling off with Eaze is a

20   miscoding scheme.     He knows about the lies.      This is the

21   admission.    Just like we are doing, he says, so you can have

22   plausible deniability and claim that you're not miscoding

23   knowingly.    This is his admission of guilt.       He just didn't

24   think he was going to get caught.

25             And look at this:     Now, this is after there's a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 40 of 182    2475
     L3MHWEI2                    Summation - Ms. La Morte

1    lawsuit, you may recall, where a competitor of Eaze sued Eaze

2    for these deceptive practices.       And this is a Telegram exchange

3    found on Ruben's computer involving Guy Mizrachi, Ray's

4    business partner, and Ruben.       So this is what happens after

5    that lawsuit's filed.

6              Guy:   The truth is we moved Ray's shares from Ray to

7    his asset protection trust, to protect his businesses from

8    lawsuits like Eaze so Eaze no longer on -- in control "on

9    paper."

10             Guy:   I asked Ray yesterday, and he said, What

11   government's going to trace that shit? acting like it's not

12   possible.

13             But I think everything goes --

14             Ruben:   I think everything goes worse when he has

15   money.

16             Guy:   Why isn't Jan or Henry say to him:        Bro, you

17   can't take that money.      It belongs to our merchants, and we'll

18   get fucked if you do?

19             Ruben:   They are gutless.      H says that he doesn't

20   care.

21             Ladies and gentlemen, if he didn't do anything wrong,

22   if Ray didn't know that he did anything wrong, why are his

23   assets being moved to a trust in the Cook Islands?          Because he

24   knows he did something wrong, and now there was a chance that

25   he was going to get caught.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 41 of 182   2476
     L3MHWEI2                    Summation - Ms. La Morte

1               All right.    Let's talk about avoiding getting caught

2    because Ray and Ruben took a number of measures, significant

3    efforts, significant time to avoid getting caught.

4               Here we go.    This is what Ray says in that Olliebaba

5    chat:   The bank, Visa, and Mastercard do tests and mystery

6    shopping, so we need to be careful of them.

7               They knew that these entities -- Visa, Mastercard, and

8    banks -- could uncover and expose the scheme.         So they took

9    every measure that they possibly could to avoid that.

10              Here we go, measure one:     Fake websites and fake

11   clicks.    Here is Ray explaining to Eaze about the fraudulent

12   website.    This is in the Clearsettle days, the fraudulent

13   website that was used was Webconsultations.         Here's what he

14   says about this fraudulent website, Ray to Eaze:

15              The Webconsultations page is super critical as that is

16   the website on file with the bank, which means Visa and

17   Mastercard monitor it.      We absolutely cannot ever mess or

18   change that page in any way.       It has very strict compliance

19   issues and is currently compliant.        So please, please make sure

20   no one ever messes with that page, as it must stay compliant

21   and functioning.     If that site goes down or is broken for any

22   reason, it will blow up the entire project.

23              Again, they know they are fooling and tricking Visa,

24   Mastercard, and the banks, and here is their effort to ensure

25   that they are not discovered by those entities.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 42 of 182     2477
     L3MHWEI2                    Summation - Ms. La Morte

1              Now, here is Oliver Hargreaves.        He comes in during

2    the EUP time, and he's the one that prepares the fraudulent

3    websites.

4              Ray says:    Ollie, I showed the site to everyone and

5    every likes it a lot.

6              Later on:    Just a few quick things we need to fix

7    ASAP.

8              Then later he says:      Ollie, please stick a few more

9    "order now" buttons on it.      Notice it has very little sales

10   push, which is unlike most real sites.

11             Again, these are fraudulent websites that are designed

12   to look as real as possible in order to fool Visa, Mastercard,

13   and the banks.

14             Ruben was involved in this too.        Here's an Olliebaba

15   chat between Ruben and Ray, and they're talking about what are

16   called price points.     So the prices, they wanted the prices on

17   the fraudulent websites for the fraudulent products to roughly

18   match the prices that are on the Eaze website.          So here's what

19   they're discussing.

20             Ruben's input:     Wouldn't allow below $10.

21             Oliver says:    OK.

22             Ray says:    Yeah, but it's not up to what we allow,

23   it's up to the products Eaze sells.

24             Again, fraudulent websites being made to be as real

25   looking as possible in order to trick the card companies and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 43 of 182       2478
     L3MHWEI2                    Summation - Ms. La Morte

1    the banks.

2              And aside from having these fraudulent websites made

3    to look as real as possible, they even went so far as to

4    generate fake traffic clicks on these websites, again, to make

5    them look real to avoid getting caught.

6              So on the right, Telegram exchange Olliebaba chat,

7    Ollie says, Oliver Hargreaves says:        We started pushing traffic

8    to the matcha site last night.

9              Ray says:    Amazing what's the domain?

10             www.greenteacha.com.

11             Ollie, Oliver Hargreaves, is asked about these traffic

12   clicks.   Here's what he says.      He's asked about how he did it:

13             We contracted a service provider that had a roomful of

14   people that would literally visit the website and do it a lot,

15   and it would create the appearance of a website that has a lot

16   of visitors and therefore is justified that the website is

17   turning over a lot of money on a monthly basis.

18             Again, look at the levels that this group went to to

19   avoid getting caught.

20             Chargebacks, another way to avoid getting caught or

21   another way that they didn't want to get caught.          So this group

22   Ray, Ruben, they were obsessed with chargebacks.          They related

23   that to Eaze.    Here's what Jim Patterson said on cross:            Well,

24   I think the obsession was around keeping chargebacks low.

25             Telegram exchange between Ray and Ruben, Ray on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 44 of 182    2479
     L3MHWEI2                    Summation - Ms. La Morte

1    bottom:   These idiots don't know that they're creating

2    chargebacks, but we do, Ruben.

3              So why was this a concern?       Why were chargebacks such

4    a concern in this scheme?      Again, because if there are

5    chargebacks, there is a real risk that the banks and Visa and

6    Mastercard would find out what the defendants were doing, that

7    they were disguising the Eaze transactions.         Jim Patterson

8    explained this to you on direct:

9    "Q.   What is your understanding of why it's important that they

10   not escalate the complaint to their bank?"

11             This is talking about customers who received their

12   billing statement from the bank, something like Greenteacha,

13   and don't recognize it.      So they're going to call their

14   U.S.-issuing bank to figure out what's going on.          So why is

15   this important?

16   "A.   At some point Ray said that the reason was that if a

17   customer complained to their bank, as part of that interaction,

18   they could mention they bought cannabis on their credit card.

19   If they said that to their bank, then the bank could reach out

20   to Visa or Mastercard, and that could cause the account to be

21   under investigation.

22   "Which banks did you understand Ray to be referring to when

23   Eaze referring to customers complaining to their banks?

24   "The card-issuing banks, so the banks in the United States

25   where the customers have their credit card accounts."


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 45 of 182       2480
     L3MHWEI2                    Summation - Ms. La Morte

1              Ruben too was obsessed with chargebacks.         Here's an

2    email from Euprocessing to John Wang and Michael Tassone at

3    Eaze.   Let's look at the part in yellow:        In general, our goal

4    should be to keep the chargeback ratio under 1 percent and,

5    more important, to stay below 70 chargebacks or even below 60

6    within one channel, meaning one account.

7              Then he says:     You need to improve the performance.

8    This is at the bottom of the email.        Billing descriptor

9    communication.    Are you guys notifying the credit cardholder

10   about the description of the card on the credit card statement?

11   Customer support, incoming calls.

12             And that's what Eaze did.       Eaze takes their direction

13   from the defendants.     Ray and Ruben made significant efforts to

14   avoid chargebacks because they knew the customers would not

15   recognize the descriptors on their credit card statements and

16   might call their banks which could expose the scheme.

17             Here again we have the receipt on the left which

18   you've already seen before, an Eaze receipt, and this is just

19   an example of various excerpts from these Eaze receipts telling

20   the customers:    You're going to see a charge for Happypuppybox,

21   DiverKingdom, Starstyles, Absolutsoda, SonicLogistix.           Again,

22   they're doing everything they can to avoid having the Eaze

23   customers in the United States call those U.S.-issuing banks

24   because that would expose the scheme.

25             And another measure that the defendants took to avoid


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 46 of 182          2481
     L3MHWEI2                    Summation - Ms. La Morte

1    getting caught: customer service.       Customer service was vital,

2    as Ray and Ruben recognized.       Ray says on the left in this

3    Olliebaba chat:    Ruben, Eaze is saying the numbers aren't

4    working, the ones we put up, and they want those forwarded to

5    their own customer service numbers.        Do you have that, and is

6    that in progress, brother?

7               Again, the concern is people are confused by their

8    credit card statements and don't recognize the charge, and they

9    try to call customer service and don't get anyone.          What's

10   their next call going to be?       To their U.S.-issuing bank to

11   dispute the charge.

12              On the right, this is now Ray talking to Eaze.            Mick

13   Frederick is one of the customer service people at Eaze, and

14   he's explaining to them why this is so important with customer

15   service.    Ray says -- this is interesting -- And it's critical

16   that they don't answer, meaning the Eaze customer service,

17   saying it's Eaze.     They have to be generic and say that they

18   are a CS center for many companies.        Ask for the person's info

19   to pull them up.     Once you see that they're a legit Eaze

20   customer, they can be transferred and dealt with as Eaze but

21   not before.

22              Why is that?   Why does Eaze's customer service have to

23   verify it's an Eaze customer before saying that they're Eaze

24   customer service?     Ray tells you at the very bottom:        The bank,

25   Visa, and Mastercard do tests and mystery shopping, so we have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 47 of 182    2482
     L3MHWEI2                    Summation - Ms. La Morte

1    to be careful.    You have to be careful because it could be

2    someone from Visa making that call, trying to figure out what

3    this transaction is, and so you have to determine, Eaze, that

4    they are real customer before you let on that you are, in fact,

5    the Eaze company.     Again, avoiding getting caught.

6               Then we have this Pixel redirect.       This is another way

7    to avoid Visa, Mastercard, and the banks, mystery shopping, and

8    Jim Patterson, explained to you how had worked.          Eaze was a

9    complicated, technical project.       So if you're an Eaze customer

10   and you get your receipt, it says Happypuppybox, and you go to

11   Happypuppybox, the system will know that you're an Eaze

12   customer, and you'll be transferred to Eaze site.          You won't go

13   to Happypuppybox.     But if you're not an Eaze customer, if you

14   want and you just found Happypuppybox or if you're a Visa or

15   Mastercard or mystery shopping and you type in Happypuppybox,

16   you're not going to be redirected to the Eaze site.          You're

17   going to be directed to Happypuppybox.        So, again, this is an

18   effort to avoid having Visa, Mastercard, and banks discover

19   that they're really dealing with Eaze.        Ray explains this again

20   in this chat, which is the Eaze customer service chat.

21              He says:   Also, we have a really cool trick with

22   cookies.    We cookie the users when they sign up on Eaze, and

23   when those users go to the customer service URLs in the

24   descriptor, they will see Eaze; whereas if anyone else goes

25   there -- read Mastercard, Visa, the bank -- they just see the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 48 of 182      2483
     L3MHWEI2                    Summation - Ms. La Morte

1    normal page, ha, ha, ha, ha.

2              Now, let's look at the final set of lies.         That's

3    Ruben postarrest.     You heard that tape in evidence during this

4    trial.   Ruben lied to law enforcement when he was arrested, and

5    that is a real window into his thinking.         He lied because he

6    was covering it up and he knew he did wrong, and he knew what

7    he did was a crime.      So here are the lies.

8              FBI:   You heard about the company -- and this is taken

9    from the transcript -- and then take me through your

10   involvement and what happened there.

11             Ruben Weigand:     I have no involvement.      I just --

12             FBI:   You have no involvement with Eaze?

13             Weigand:    No.

14             Ladies and gentlemen, that's ridiculous.         We just went

15   through a mountain of evidence showing that Ruben was very much

16   involved in Eaze.     He lied to the government.      He lied when he

17   was arrested.    He lied because he knows he's guilty.

18             Here, here's about the EUP email address.

19             Ruben says:    It's not my email address.

20             FBI:   Whose is it?    You've never heard of it?       Have

21   you ever heard of it?

22             Ruben:   I might have heard of it.

23             FBI:   Yeah.   Exactly, man, you've heard of it.

24             Then at the bottom we see an email from Euprocessing,

25   signed "All my best, Ruben."       And on the right you see Ruben


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 49 of 182       2484
     L3MHWEI2                    Summation - Ms. La Morte

1    telling Oliver Hargreaves:      Please don't send to Gotthardus but

2    to Euprocessing.     As soon as we have them, referring to

3    fraudulent application packs, we'll submit.

4              Ladies and gentlemen, maybe that wasn't -- maybe Ruben

5    did not own that EUprocessing address, but he clearly used it,

6    he clearly controlled it, he clearly knew everything that was

7    going there.    He monitored it.     He lied again to the FBI to

8    cover himself up.

9              Now, you know what else, ladies and gentlemen, the

10   people, the people that Ray and Ruben worked with to operate

11   this scheme, people that you've heard from in this case, they

12   all knew, all of them got up there and told you that what they

13   were doing was wrong.     They all got up there, each one of them,

14   and told you that they were passing lies to Visa, Mastercard,

15   the banks.    All of them, all of them, told you that they were

16   doing that to disguise the Eaze transactions so that the U.S.

17   banks would approve them.

18             These witnesses, they played different roles in the

19   conspiracy.    Hargreaves, who pled guilty to bank fraud and

20   money laundering for this case, was in Europe.          Jim Patterson,

21   who also pled guilty to conspiring to commit bank fraud in this

22   case, was the former CEO of Eaze in the United States.           Wang,

23   John Wang, admitted that what he was doing was wrong.           He was

24   the tech guy.    Darcy said she thought she was committing bank

25   fraud.   She was the vice president.       And Tassone, too, knew


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 50 of 182    2485
     L3MHWEI2                    Summation - Ms. La Morte

1    that lies was being passed through the system.          He was dealing

2    with communications from the marijuana dispensaries.           They all

3    knew.    All these different people playing different roles in

4    the operation, they all knew, they all knew what they were

5    doing was wrong.

6               So let's take a look:

7               Mr. Hargreaves, do you understand that passing lies to

8    banks is wrong, is that right?

9               Yes, I do.

10              And in this case, you pled guilty to bank fraud and

11   money laundering in connection with the Eaze scheme, is that

12   right?

13              Yes.

14              Hargreaves is based in Europe.

15              Next, Jim Patterson:

16   "Q.   Why did you decide to start cooperating with the

17   government at that time?

18   "A.   Because I knew what we had done was wrong, and I didn't

19   want to pretend otherwise."

20              On cross:

21   "You believed as of 2018 you were involved in bank fraud?

22   "A.   Yes."

23              Wang, John Wang, the tech guy, he said, he testified:

24   I knew what we were doing was wrong on some way, misleading

25   Visa and Mastercard.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 51 of 182   2486
     L3MHWEI2                    Summation - Ms. La Morte

1              Tassone, Michael Tassone, the first witness you heard

2    from:

3              Mr. Tassone, you understood that lying to banks was

4    wrong, correct?

5              Yes, I did.

6              And the scheme that you engaged with Ray Akhavan,

7    there were misrepresentations made to banks, is that correct?

8              Yes, that's correct.

9              Cozzetto, Darcy Cozzetto:

10             During the time period, did you participate in a

11   scheme to process Eaze credit and debit card payments?

12             Yes.

13             In that scheme was the information used to process the

14   card transactions truthful?

15             Answer:    No.

16             She's asked on cross:

17             Now, is it true that the time that you worked at Eaze,

18   during that time, you didn't believe you were committing bank

19   fraud?

20             Answer:    She writes from what I recall, I -- I did

21   think that we were committing bank fraud.

22             Ladies and gentlemen, all the people in this scheme,

23   they all knew it was wrong.      They all knew they were lying to

24   banks and credit card companies.

25             So, ladies and gentlemen, who are you going to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 52 of 182    2487
     L3MHWEI2                    Summation - Ms. La Morte

1    believe?    The words of the defense lawyers created after they

2    began representing the defendants, or the words of the

3    defendants themselves when they were planning and carrying out

4    this scheme, their words and the words of their coconspirators?

5               And let's not forget about why the defendants did

6    this: money.    We saw direct evidence of that right on Ruben's

7    computer, and here we have two slides, both taken from Ruben's

8    computer.    The one on the left, on the top, showing commissions

9    earned by Ruben from Esepa, which, if you remember, was the ISO

10   used in the scheme.     The one on the right, in the 2019 box,

11   that pertains, if you look at the entire exhibit, to the fake

12   merchants that were used in the scheme.        And if you remember,

13   Jaw13, as we know, is Ray, Jawbreaker13.         These are the

14   profits, ladies and gentlemen, that they're earning from the

15   scheme.

16              Now, I want to take a moment and talk about the

17   charge.    Judge Rakoff is going to give you detailed

18   instructions on the law, and you should follow his

19   instructions.    The crime of conspiracy to commit bank fraud has

20   certain elements to it which Judge Rakoff will instruct you

21   about in more detail.     For now I'm just going to briefly touch

22   on those elements so you can see how the evidence fits in to

23   show the defendants are guilty beyond a reasonable doubt.

24              So bank fraud conspiracy.      In essence, that simply

25   means the defendants agree with one another and others, or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 53 of 182    2488
     L3MHWEI2                    Summation - Ms. La Morte

1    others, to get money from a federally insured bank or credit

2    union.

3              So one of those elements, the first element, is a

4    scheme to use lies to obtain money from a federally insured

5    bank or credit union.     Now, we went through this.       The evidence

6    has shown that the defendants perpetrated a massive transaction

7    laundering scheme, and that scheme, as we just went through,

8    was designed to get U.S.-issuing banks to approve card

9    transactions and release funds.

10             Now, just as to this element, there's one thing that I

11   want to point out to you.      As I will expect Judge Rakoff will

12   tell you, the defendants' lies, they don't need to be made

13   directly to the U.S. Bank or credit union.         It's enough if the

14   lies were initially made to someone else and those lies then

15   served as the means to induce the U.S. bank or credit union to

16   authorize the transactions and release the funds.          And we went

17   through that four-prong model, and that's exactly what

18   happened:   Ruben introduced those lies to the acquiring banks,

19   they went to Mastercard, and then they went to the issuing

20   banks.

21             And why did that happen?      Why did those lies --

22   merchant name, merchant category code, merchant location,

23   descriptor, why is that important?        Because that's what -- in

24   order to ensure that the U.S. banks would approve the Eaze

25   transactions and release the money from which the defendants


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 54 of 182          2489
     L3MHWEI2                    Summation - Ms. La Morte

1    would be able to take their share.

2              So the second element has to do with intent.          That the

3    perpetrators, the defendants, devised a scheme knowingly,

4    willfully, and with the intent to defraud.         Essentially, this

5    means that the defendants deliberately intended to use their

6    lies perpetrated to obtain money from the U.S.-issuing banks as

7    opposed to acting innocently or by accident.         And this is

8    literally the mountain of evidence that we just went over.             The

9    scope of the lies told by the defendants, their own words in

10   the Telegram chats and emails, the lies that Ruben told when he

11   got caught, and the admissions of their coconspirators all

12   prove their intent.     Their words, their actions prove their

13   intent.

14             The third element is that the bank or credit union,

15   the U.S. Bank or credit union, has to be federally insured.

16   There's no dispute about this.       You can put this aside.         Each

17   of the witnesses from Bank of America, Actors, and Citi

18   explained how those institutions are federally insured by the

19   FDIC, and for Actors, the NCEIU, and that's all that's needed

20   to prove this element.      So that could be put aside.

21             And, finally, the government must prove that one or

22   more of the lies were material.       We're going to get to

23   materiality in a moment.      In this case it's a matter of common

24   sense.

25             Before we get to materiality, I just want to touch on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 55 of 182      2490
     L3MHWEI2                    Summation - Ms. La Morte

1    venue.    Now, ladies and gentlemen, for the charged crime, you

2    must also find that there's venue in this district, the

3    Southern District of New York, which includes Manhattan.             Venue

4    is not technically an element of the crime, but it is something

5    that the jury needs to find.       All "venue" means is that

6    something happened in Manhattan, or somewhere else in the

7    Southern District, in furtherance of the bank fraud scheme.

8    You saw examples of that throughout this trial.          Actors told

9    you that they're headquartered in Times Square, their servers

10   are in Manhattan, and Citi is also headquartered in New York

11   City.    And that's enough to establish venue.

12              Now let's turn to materiality.      This is the last piece

13   that I'm going to talk to you about.

14              So here's the question for materiality:        Let's all

15   think about a reasonable U.S. banker.        This person, this

16   reasonable banker, needs to decide whether the bank should

17   authorize credit and debit transactions for a particular type

18   of product.    Would it be important to this person to know

19   whether the product is illegal at the federal level?           Do you

20   think a reasonable banker -- that would be important for a

21   reasonable banker to know?      I mean, wouldn't it be important

22   for the reasonable banker to want to know what the product

23   actually is in the first place that they're being asked to

24   approve?    Would the reasonable banker care about being lied to

25   over and over and over again in the course of three years?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 56 of 182      2491
     L3MHWEI2                    Summation - Ms. La Morte

1               Ladies and gentlemen, one of the great things that you

2    bring to the table as a jury is your common sense, and this is

3    exactly where your common sense comes in.         Of course, the

4    answer is yes.    Of course the reasonable banker cares.         Whether

5    it's a big bank or a small credit union, just like everyone

6    else, they're entitled to know who they're doing business with.

7    How is it possible to make an informed decision otherwise?

8               And, of course, you heard the bank and the credit card

9    witnesses.    They want to know the truth.       They need to know the

10   truth.   It's important to them to know exactly what they're

11   being asked to approve, especially when it's something that

12   remains illegal at the federal level.        Every bank witness who

13   took the stand told you this, every single one.          You can look

14   at the transcripts if you want.       These bank witnesses told you

15   that their banks aren't willing to take on the risks associated

16   with approving transactions from a U.S. marijuana merchant such

17   as Eaze.    Regardless of the state laws, it's still illegal on

18   the federal level.     That's the law, and it's not in dispute.

19   So it matters to them to know.       To take just one, Mike

20   Steinbach from Citibank told you that Citi, they just didn't

21   want to be lied to, period, full stop, regardless of what's

22   being covered up.     Obviously, this is reasonable.

23              And the bank witnesses, they gave you another reason

24   that they need to know the truth about what they're being asked

25   to authorize.    They don't want to get kicked off the Visa and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 57 of 182         2492
     L3MHWEI2                    Summation - Ms. La Morte

1    Mastercard networks.     Visa and Mastercard have rules that

2    prohibit their networks from being used for illicit purchases.

3    Actors and Citi told you that it would literally be devastating

4    to their businesses to get kicked off the networks.          They don't

5    want to risk it.     So they decided that they are not going to

6    knowingly approve these transactions.        This is reasonable.       And

7    on the screen you have excerpts of their testimony.

8              How would it impact Citi business if it wasn't able to

9    participate in Mastercard and Visa's payment system?

10             We would not be able to have a credit card business

11   and make any money.     It matters.

12             Actors, a small federal credit union in New York:

13             Is it important for Actors to remain in compliance

14   with Visa' rules?

15             Yes, it is.

16             Why?

17             Not remaining in compliance could result in sanctions,

18   either from our federal regulators or from Visa themselves.

19             Question:    And what impact would it have on Actors'

20   business if it wasn't able to participate in the Visa network?

21             It could be a huge impact.       We would likely no longer

22   be in existence.

23             This is reasonable, ladies and gentlemen.         It's

24   obvious and it's common sense.       But even beyond the common

25   sense, beyond the witness testimony, there's even more.              The


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 58 of 182       2493
     L3MHWEI2                    Summation - Ms. La Morte

1    testimony of these witnesses is corroborated in so many ways.

2    You saw the Visa and the Mastercard rules that prohibit their

3    networks from being used for illegal transactions.          You also

4    saw bank policies explicitly prohibiting the banks from

5    engaging in activities involving the sale of marijuana products

6    in the United States.

7               But, wait, there's even more than that.        You may

8    remember in the beginning of the case Mr. Burck told you,

9    "Actions speak louder than words."        Well, that's an oldie but

10   goody expression for good reason, and on this front there's

11   plenty of action, plenty of action proving that the banks care

12   about knowing what they're being asked to authorize.           Here we

13   have Bank of America's -- snippets of their marijuana

14   transaction monitoring policies.       Exhibits show that they refer

15   suspicious merchants to the Visa and Mastercard network.             They

16   follow up with that to see what happened to them if they're

17   terminated.    And the time that they spend in this, investing in

18   this, they spend hours of time and money in transaction

19   monitoring policies, network escalation policies, reporting

20   policies.    They have a whole group, the Network Compliance

21   Team, that's dedicated to this.       Why would they do this if they

22   didn't care about identifying potentially prohibited marijuana

23   transactions?    Why would they refer suspicious merchants to

24   Visa and Mastercard and routinely follow up if it didn't matter

25   to them?    It doesn't make sense.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 59 of 182          2494
     L3MHWEI2                    Summation - Ms. La Morte

1              And Citibank, Citibank talked about the resources they

2    invest in their fraud monitoring engine.         $276 million a year

3    and $18 million in technology investments.         Why is the bank

4    investing hundreds of millions of dollars to detect fraud if

5    they just don't care about being lied to?

6              Wells Fargo, Wells Fargo shut down marijuana

7    dispensary accounts and accounts that relate to Keith McCarty

8    and Eaze.   Here's an example, Green Coast Management.          That was

9    one of the marijuana dispensaries in this scheme.          Wells Fargo

10   shut them down because they discovered that it was in fact a

11   marijuana company.

12             Here we have a slide from Steven Pearce, who was the

13   owner of a marijuana dispensary involved in this case, and he

14   writes to Michael Tassone:      Any wires from or to Eaze raises a

15   red flag because your name is synonymous with cannabis.              This

16   has resulted in two account closures for us.         The last bank

17   closure, the manager came right out and said:         We cannot do any

18   business with Eaze.

19             Ladies and gentlemen, it matters.        These are actions.

20   These are actions that the bank take.        They care.    And in

21   addition, ladies and gentlemen, we also learned that Visa and

22   Mastercard, they discovered the fake merchants.          They

23   discovered the fake merchants were actually selling marijuana

24   products.   So what did they do?      They shut them down.      Here are

25   the fake merchants that Visa identified operating through the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 60 of 182    2495
     L3MHWEI2                    Summation - Ms. La Morte

1    Eaze.com website.     Visa discovered that, and they shut it down.

2    Why would they shut it down if they didn't care?          Why wouldn't

3    they just let the transactions go through?         No, they shut it

4    down.

5               Same thing for Mastercard.      Mastercard, from an

6    internal tip, started investigating Eaze, and they found, if

7    you look on the right, the shell companies that Eaze was using

8    to funnel, secretly funnel, through their marijuana

9    transactions.     What did Mastercard do?     Did it look the other

10   way?    Did it decide not to do anything because it just didn't

11   care?    No, they found out, and they shut it down.

12              And Mr. Burck was right on this point, actions do

13   speak louder than words.      That's just common sense.      These lies

14   matter to the bank.     Like everyone else doing business, it

15   matters to them to know who they're dealing with, especially if

16   it involves illicit transactions.       It's just common sense.

17   Trust your instincts.

18              And you know who knew that?      Do you know who knew

19   that?    The defendants.    The defendants knew that as well.

20              Could we go to the next side.

21              Here's some examples.

22              Ray:   The banks, Visa, and Mastercard do tests and

23   mystery shopping, so we have to be careful.

24              Ray:   These idiots don't know that they're creating

25   chargebacks, but we do, Ruben.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 61 of 182     2496
     L3MHWEI2                    Summation - Ms. La Morte

1              And look at this one on the bottom.        It's an email

2    from Ray.   He says:    Let's say Wells Fargo customers complain

3    about not liking the weed or the weed-issuing doctors.           The

4    higher the chance that Wells Fargo knows that weed is being

5    sold and then reaches out to Visa and Mastercard saying this

6    bank in the UK is doing processing for weed.

7              The defendants know.      Of course, now the defense

8    attorneys are trying to tell you that none of this mattered to

9    the U.S. Banks.    That the U.S. banks, they just don't care.

10             Now, before I go further, I want to repeat that the

11   government always bears the burden of proof, as Judge Rakoff

12   has told you.    The defense never has to do anything in a

13   criminal case.    But here, the defense chose to make opening

14   statements, they chose to cross-examine witnesses, and they

15   chose to put on their own case.       You are entitled to scrutinize

16   all of that.

17             And just like the defendants tricked the banks, their

18   attorneys are trying to pull one over you.         Who are you going

19   to believe, the words and actions of the defendants at the time

20   or the arguments of their attorneys now?         Back to common sense,

21   ladies and gentlemen.     Don't let them trick you.       This case is

22   about the defendants' conduct and the defendants' conspiracy,

23   but the attorneys want to make it about somebody, anybody else.

24             You may remember that Mr. Burck promised to show you

25   this supposed grand conspiracy of the global financial system.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 62 of 182      2497
     L3MHWEI2                    Summation - Ms. La Morte

1    Is that the conspiracy you heard about in this case?           No, of

2    course not, because that was an attempt to distract you from

3    the real conspiracy in this case, the conspiracy of their

4    clients to commit bank fraud.

5              When you go back in that jury room, ask yourselves

6    this question:    Why did they cover it up?       If it didn't matter,

7    why did they cover it up for years, at such expense to

8    themselves?    The answer is easy:     They covered it up because,

9    like every single bank witness who took the stand told you,

10   like the rest of the evidence showed you, those lies, those

11   lies that they put in the system, they did matter.

12             Now, ladies and gentlemen, I'm going to sit down in

13   just a minute, but before I do, I want to leave you with this:

14   When you look at all the documents, all the evidence, fake

15   applications, the Telegram chats, bank records, a lot of

16   records in this case, the witness testimony and all the other

17   evidence, it may seem that this case is a little bit

18   complicated, but it's not.      It's actually very straightforward.

19   The case, this case, comes down to one question:          Did Ray

20   Akhavan and Ruben Weigand lie in order to get money from U.S.

21   banks?   The evidence tells you the -- the evidence, the

22   evidence tells you that the answer is yes, yes, beyond a

23   reasonable doubt.

24             Ray Akhavan and Ruben Weigand perpetrated a massive

25   fraud scheme over the course of years.        They secretly pumped


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 63 of 182    2498
     L3MHWEI2

1    over $150 million worth of illicit transactions through the

2    U.S. financial system.      They did it by lying, and they did it

3    to get their cut of fees from those transactions, fees taken

4    from the money sent by U.S. banks who were deceived into

5    thinking that those transactions were for something else.

6              But, ladies and gentlemen, this is America.          With hard

7    work and luck, you're entitled to earn a living, you are

8    entitled to earn money, but what you can't do is you can't do

9    it by lying.    Big bank, small bank, mom-and-mop credit union,

10   it doesn't matter, you can't do it by deceiving them.           You

11   can't do it by robbing them or anyone else of their right to

12   know who or what they're doing business with.         But that is

13   exactly what the defendants did.       They put themselves above the

14   laws that the rest of us have to follow, and that is why they

15   are guilty of conspiring to commit bank fraud.

16             THE COURT:    Thank you very much.

17             All right.    Ladies and gentlemen, we'll take our

18   midmorning break and resume in about 15 minutes.

19             (Jury excused)

20             THE COURT:    Please be seated.

21             All right.    Anything counsel needs to raise for the

22   Court?

23             MR. TAYBACK:    Your Honor, on two occasions the

24   government made comments about defense lawyers trying to lie to

25   the jury or put one over on the jury, and I think that's worthy


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 64 of 182        2499
     L3MHWEI2

1    of a curative instruction.

2              MR. GILBERT:    I join in that request.

3              THE COURT:    Well, I was a little taken aback by that,

4    in what was otherwise a very straightforward summation.              There

5    seemed to be, what I'm sure the government may not have

6    intended, but, in effect, an accusation that defense counsel

7    were lying to the jury as opposed to what would have been

8    permissible, which was that the arguments that defense counsel

9    are making are not to be credited, or something like that, but

10   that's -- the way it came out was a little more personal.             I

11   don't know.

12             MS. LA MORTE:     It certainly was not -- obviously, was

13   not intended that way.

14             THE COURT:    I understand it wasn't intended, but it

15   did come out a little bit that way.        I'll think about that and

16   let you know right before we start the next.

17             MS. LA MORTE:     OK.   Thank you, your Honor.

18             (Recess)

19             (Continued next page)

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 65 of 182    2500
     L3MPWEI3

1              (In open court; jury not present)

2              THE COURT:    Please be seated.     All right.    I will give

3    a short curative instruction.

4              THE DEPUTY CLERK:     Jury entering the courtroom.

5              (Jury present)

6              Please be seated.

7              Ladies and gentlemen, just one quick note.         In the

8    government's otherwise perfectly proper opening summation,

9    counsel inadvertently suggested at one or two places that

10   defense counsel may have attempted to mislead you.          It is

11   perfectly proper, of course, to ask you to not agree with the

12   arguments on either side.      It's up to you to decide whose

13   arguments are better.

14             But all the lawyers in this case are highly

15   professional, and any suggestion that defense counsel or any

16   other lawyer would set out to purposely, intentionally lie to

17   you or mislead you is totally uncalled for, and that wasn't, I

18   am assured, what the government intended, but I just want to

19   make sure that you understand that as well.

20             We have in the United States what's called an

21   adversary legal system.      Each party gets represented by a

22   lawyer.   Each lawyer presents the best arguments he or she can

23   for their respective sides.      This has come down to us for

24   hundreds of years, and I must tell you, I'm personally always

25   thrilled when there's a jury trial because this is the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 66 of 182         2501
     L3MPWEI3                    Summation - Mr. Artan

1    Constitution working.

2               But the lawyers just play the roles of professionals,

3    and as I say, we have highly professional lawyers on both sides

4    of this case.

5               All right.   Let's go.    Counsel for Mr. Weigand, do you

6    want to go first?

7               MR. ARTAN:   If it please, your Honor.

8               THE COURT:   Okay.

9               MR. ARTAN:   Good morning, everyone.      First, I want to

10   echo the appreciation you've heard about your diligence as

11   jurors, particularly in these days.        I will talk to you later

12   more about your unique position and importance -- Can you all

13   hear me?    Great.   Thank you.

14              I will talk later about how important jurors are, and

15   how important they are to the American judicial system.              For

16   the moment, I want to thank you all for your service on behalf

17   of myself, on behalf of Mr. Weigand and his other lawyers, who

18   you've met, Mike Gilbert, Shriram Harid, Steve Pellechi and Amy

19   Lesperance.    We're all honored to represent Mr. Weigand.

20              I'd like to start by going back to the opening

21   statement made by Mr. Gilbert at the start of our trial.             He

22   told us all about a party, where everyone got what they wanted,

23   and now you've heard the evidence.        Well, the party is still

24   going strong.    The night is young.      Guests are the same.       Eaze

25   is still taking Visa and MasterCard.        The banks are still


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 67 of 182   2502
     L3MPWEI3                    Summation - Mr. Artan

1    outside the door taking the fees, even ECP, the European bank

2    you heard about.     They're still there because they're now the

3    merchant bank for Circle Financial.        And if you recall, Circle

4    Financial was the witness you heard about on Friday.

5              The party, though, has only gotten bigger in the last

6    six months.    $50 million in Eaze card transactions through

7    Circle, and amazingly, amazingly, two of the Eaze witnesses the

8    government called, who got immunity, left the courthouse and

9    went right back to the party.       They told you -- they claim they

10   committed bank fraud; yet, they still work for Eaze and have

11   even been promoted.     The party is going on for them.

12             Now, before I get into the evidence, I want to start

13   with several ideas that are fundamental to this case, in fact,

14   all criminal cases.     First, the burden is on the government, on

15   the government, to prove guilt beyond a reasonable doubt.

16   Let's first talk about the burden of proof, one of the sacred

17   requirements of our justice system.

18             Tomorrow, his Honor will instruct you about the burden

19   of proof, and included in the instruction is the following

20   language:   This burden never shifts to any defendant, for the

21   simple reason that the law presumes a defendant to be innocent

22   and never imposes upon a defendant in a criminal case the

23   burden or duty of calling any witness or producing any

24   evidence.   In other words, each defendant starts with a clean

25   slate and is presumed innocent.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 68 of 182      2503
     L3MPWEI3                    Summation - Mr. Artan

1              A defendant never has to prove anything.         He does not

2    have to testify, and there's an instruction about that too, or

3    call witnesses or produce evidence.        It's always the

4    government's obligation to prove every element of bank fraud

5    beyond a reasonable doubt.

6              So what does that mean?      What is reasonable doubt?

7    What is beyond a reasonable doubt?        To reach proof beyond a

8    reasonable doubt, you would have to be able to honestly say

9    that you have an unhesitating belief that a defendant is guilty

10   to the extent a reasonable person would apply to most important

11   matters of their personal affairs in life.

12             What does that mean?      This is the highest burden of

13   proof in our system.     Now, some of you might have sat on civil

14   juries and heard of other standards of proof.         For instance,

15   there's, in civil cases, there's a preponderance of the

16   evidence, which is more likely than not.         In some other civil

17   cases you have what's called the clear and convincing evidence

18   standard.   Under that standard, you would have to have an

19   abiding conviction that the truth is highly probable.           Okay?

20   That's clear and convincing evidence.        Proof beyond a

21   reasonable doubt is a higher standard --

22             THE COURT:    Counsel, I really think the only person

23   who can instruct the jury on burdens of proof and particularly

24   one that they have heard not at all about, clear and

25   convincing, is the Court.      Please continue to the facts of this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 69 of 182        2504
     L3MPWEI3                    Summation - Mr. Artan

1    case.

2              MR. ARTAN:    May I at least say it's the highest

3    standard, your Honor?

4              THE COURT:    You've already said that.

5              MR. ARTAN:    Okay.   Thank you.

6              Now, I will respectfully say that if you presume a

7    defendant's innocence and require the government to prove their

8    case beyond a reasonable doubt, you have an easy call here.

9    The government has clearly not proven their case beyond a

10   reasonable doubt.

11             In fact, the government won't say it, but what they're

12   really asking you to do is to apply a presumption of guilt

13   instead of the presumption of innocence.         So what do I mean by

14   that?   For instance, when they show you an e-mail or a chat or

15   some other item of evidence, they're asking you to speculate

16   and presume the worst.      They're throwing out a theory as to

17   what happened, who was doing it, what they were thinking.

18   They're speculating, and they're asking you to adopt their

19   theory of the case when you should be presuming innocence and

20   scrutinizing the case that the government puts forth.

21             For instance, we heard this morning that Mr. Weigand

22   is an expert and he's sophisticated.        There was no evidence

23   about that.    Asking you over and over again to talk about

24   EUprocessing, the EUprocessing e-mail being Mr. Weigand.             We

25   heard lots of evidence to the contrary, but they want you to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 70 of 182      2505
     L3MPWEI3                    Summation - Mr. Artan

1    speculate and presume that it's his e-mail when it's not.            And

2    saying Ruben, Ruben, Ruben over loudly does not overcome the

3    presumption of innocence.      Mr. Weigand is not Ruben, Ruben,

4    Ruben.

5              And likewise, the government has presented evidence

6    from witnesses who have a lot to lose if they don't go along

7    with the government in this case.       The government is implicitly

8    asking you to presume that these self-interested witnesses are

9    telling the truth when often the opposite is true.          I'll come

10   back to this a number of times.       So let's look at some of the

11   elements the government must prove beyond a reasonable doubt.

12             The government must prove that the defendants

13   conspired to induce the U.S. issuing banks to authorize the

14   transactions by means of the alleged misrepresentations, and

15   they have to prove that the misrepresentations were made

16   knowingly, willfully and with a specific intent to defraud the

17   U.S. issuing banks.

18             "Knowingly" means to act consciously and voluntarily,

19   rather than by mistake or inadvertence.        "Willfully" means to

20   act deliberately and with a bad purpose, rather than

21   innocently; and the "specific intent to defraud" means an

22   intent to use misrepresentation to obtain money or property

23   from a federally insured bank, directly or indirectly.           And

24   we'll come back -- I'll come back to this, but please recall

25   Visa and MasterCard is not a federally insured bank.           European


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 71 of 182         2506
     L3MPWEI3                    Summation - Mr. Artan

1    acquiring banks are not federally insured U.S. banks.

2              Now, you've heard previously this morning, and just

3    now, some of the requirements about proving bank fraud.              Let

4    me -- I want to focus basically on a couple of areas, one is

5    materiality, and materiality, you heard a little bit about, is

6    whether Mr. Weigand knowingly, willfully and with specific

7    intent -- pardon me.

8              We can talk about materiality.       And then the other

9    issue we're going to talk about is whether Mr. Weigand

10   knowingly, willfully and with specific intent joined and

11   participated in a conspiracy where the object was inducing U.S.

12   banks to authorize card transactions.

13             So I want to start with materiality.        You heard this

14   statement:    Lies, lies, lies, lies.      Well, what if the

15   statements don't matter?      If they don't matter, they're not

16   material, and there's no crime.       And the question correctly

17   stated was:    Would a misrepresentation be reasonably likely to

18   influence a reasonable banker in deciding whether to authorize

19   a transaction?    And I suggest to you that the government's case

20   fails entirely on this issue alone, and a not guilty verdict is

21   required on that basis.

22             In talking about materiality and how it applies in our

23   case, I want to play a little guessing game with you.           Okay?

24   So the problem is you're a jury, and you can't talk back to me.

25   So you have to keep your answers to yourself.         So no answers,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 72 of 182    2507
     L3MPWEI3                    Summation - Mr. Artan

1    please.

2               I want you to guess who I am:      I see no evil.     I hear

3    no evil.    I speak no evil.    I see no evil, hear no evil, speak

4    no evil.    Who am I?   I'm a U.S. issuing bank, of course, that

5    continued to make money and get my fees.         I pretend to see and

6    hear nothing going on requiring marijuana sales, even though I

7    know it's going on, even though it's happening right in front

8    of my eyes, even though there's billboards announcing it, even

9    after this case is charged, I still pretend not to see it.

10              To continue and make money and make my fees, I pretend

11   not to endorse marijuana sales.       I speak no evil.     I say I

12   don't engage in illegal transactions, whatever that might mean.

13   Yet, I don't tell my cardholders not to use their cards on

14   marijuana.    I have internal policies on it, but I don't tell my

15   cardholders.    And I authorize these transactions pretending not

16   to know.    In fact, I continue to do these transactions any way

17   I can.

18              In the past six months, $50 million worth of Visa and

19   MasterCard transactions went through Circle, and I've continued

20   to make money on these transactions.        I didn't care before and

21   I don't care now.     Remember hearing about Citi's $280 million

22   anti-fraud budget with a whole zero dollars going to ferret out

23   marijuana purchases?     Remember that Eaze has not been

24   blacklisted by any bank, even a full year after the indictment

25   in this case?    It's there for the world to see.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 73 of 182      2508
     L3MPWEI3                    Summation - Mr. Artan

1              So I stand here, a U.S. issuing bank, and I, in truth,

2    don't care about stopping marijuana transactions.          I just

3    pretend they don't happen.      The hypocrisy is everywhere.

4              You heard Michael Steinbach say:        I have no way of

5    checking if there's marijuana sales.        Excuse me?    What

6    nonsense.   Citi it's a major global bank.        They have thousands

7    of employees just in California alone, the fifth biggest

8    economy in the world.     None of these employees would know this?

9    This is not a question of negligence.        This is seeing it and

10   pretending it's not happening.

11             Now, unbelievably, the government's now defending

12   what's currently happening at Eaze.        Customers continue to this

13   day to use Visa or MasterCard payment cards to buy marijuana

14   through Eaze, have it delivered to their door.          In reality,

15   conceptually, is no different than what was happening before in

16   the facts of this case.

17             The Circle transactions are a complete charade.            It's,

18   obviously, for marijuana sales.       It's not a cryptocurrency

19   transaction.    The evidence is clear.      Customer goes to the

20   website, orders pot, submits the card details and gets the

21   delivery.   How is that a cryptocurrency transaction?          The idea

22   that they're not buying pot, but instead, buying

23   cryptocurrency, it magically turned into pot in a nanosecond?

24   The government's case is dead on that basis alone.

25             The government is saying Circle transactions are okay


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 74 of 182     2509
     L3MPWEI3                    Summation - Mr. Artan

1    because it says Eaze in the descriptor.        That was suggested in

2    the question and answer that you heard during the testimony on

3    Friday, but think about that.       If it says Eaze in the

4    descriptor and they're paying, that means having Eaze in the

5    descriptor is not material.      It's proof that if it was coded

6    correctly, it wouldn't have made any difference to the banks

7    because when it says Eaze in the descriptor, they know it's

8    Eaze.   So how could hiding Eaze be material if when you say

9    Eaze, the payments are made?       What you heard on Friday is

10   overwhelming proof that the banks do not care.          They just don't

11   care.

12             You also heard that U.S. banks are focused entirely on

13   satisfying their cardholders.       The transactions are approved

14   based on the cardholder and their creditworthiness.          The

15   transactions do not get approved based on MCCs or descriptors.

16   That's at the other side of the transaction.         That could only

17   come into play after the transaction has occurred.          You even

18   heard evidence that it was weeks later that it would even come

19   up.

20             As long as the credit card bill will be paid -- with

21   interest, of course -- it's all good.        And Citi's head of fraud

22   put it best.    Here he says:    If it's Mike Steinbach, if I'm

23   within the credit limit, I can do whatever I want.          And you

24   heard the same from the other two banks the government called

25   to testify.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 75 of 182      2510
     L3MPWEI3                    Summation - Mr. Artan

1               The descriptors you heard so much about from the

2    government, the issuing banks don't have any information about

3    that when they approve or decline the transactions.

4               Here is Chuck Brown from credit union, what he said:

5               "If I understood you correctly, there's no one at

6    Actors who actually looks at the descriptors to decide whether

7    or not to approve a transaction, correct?

8    "A.   Not at the time of the transaction."

9               And Richard Clow from Bank of America:

10              "But you don't have the descriptor information,

11   correct?

12   "A.   Correct."

13              Now, I would and could talk more about materiality,

14   but it's my understanding that Mr. Tayback is going to be

15   discussing this at length, and we've decided to spare you

16   having to hear twice as much about materiality.          But please

17   understand, there is a complete failure by the government to

18   prove that what they claim, which is that the false

19   misrepresentations here that they're claiming regarding MCCs

20   and descriptors, would have made any difference to the U.S.

21   bank because it's information they didn't get.          And that fact

22   alone is fatal to their case against Mr. Weigand and

23   Mr. Akhavan.    And if you find that these alleged

24   misrepresentations were not material, you have to acquit.

25              Now, next, I want to talk about whether the government


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 76 of 182      2511
     L3MPWEI3                    Summation - Mr. Artan

1    has proven beyond a reasonable doubt that Ruben Weigand acted

2    knowingly and willfully with a specific intent to defraud U.S.

3    banks.   And I'll suggest to you that there's been a complete

4    failure of proof in this regard too.

5              Mr. Weigand is charged with conspiring to defraud U.S.

6    banks, yet, you didn't hear one witness take the stand and say

7    that they ever discussed U.S. issuing banks or their policies

8    with Mr. Weigand.     You didn't see one single chat message or

9    document in which Mr. Weigand discussed U.S. issuing banks or

10   their policies.

11             The government showed you an exhibit, 422, in which

12   Mr. Akhavan talks about chargebacks, not worried that the U.S.

13   banks are going to hear about it, worried that it's going to

14   get back to Visa and MasterCard.       That's what he says.      This

15   might get back to Visa and MasterCard.        He doesn't say, oh,

16   gosh, the U.S. banks might get wind of this.         He said the U.S.

17   banks might tell Visa and MasterCard.

18             Not only is there no proof beyond a reasonable doubt,

19   there's no proof.     The government is asking you to infer, to

20   guess, to speculate, because they show evidence of Mr. Weigand

21   discussing merchant banks in Europe, that, therefore, he must

22   have a criminal intent towards U.S. banks, and that's not

23   supportable.    It's certainly not proof beyond a reasonable

24   doubt.   How do you defraud someone if you don't even think

25   about them?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 77 of 182      2512
     L3MPWEI3                    Summation - Mr. Artan

1              In the evidence that related to Mr. Weigand, it was

2    all about satisfying Visa MasterCard rules as they applied to

3    merchant banks in Europe.      Now, the Visa MasterCard rules are

4    not criminal laws.     The worst thing that happens, and you heard

5    this already, is that a merchant gets terminated.          That's the

6    worst.   It's a rule book.     It's in evidence, and it governs the

7    relationship between Visa and MasterCard and merchant banks.

8    There's maybe fines and penalties between the entities and

9    that's it.

10             And you'll also hear from the jury instructions that

11   banks and credit unions outside the U.S. and credit card

12   companies are not federally insured and, therefore, they're not

13   covered by the bank fraud law.       This, too, is fatal to the

14   government's case.     It's not enough for them to say Mr. Weigand

15   knew all about the lies to Visa and MasterCard and what the

16   European banks were doing, they have to connect it up, and they

17   can't connect it up because it's all based on speculation or

18   based on stellar witnesses like Oliver Hargreaves.

19             Now, as you know, Mr. Weigand's -- I hate to use the

20   word "involvement" -- but his involvement in this narrative

21   began in January of 2018 in this meeting in Calabasas,

22   California.    So let's look at the chronology of events

23   beginning well before Ruben Weigand had any connection or

24   knowledge of Eaze.

25             Witness after witness confirmed that Mr. Weigand had


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 78 of 182    2513
     L3MPWEI3                    Summation - Mr. Artan

1    no involvement in the Clearsettle days.        For more than half of

2    this alleged conspiracy, Mr. Weigand had no alleged involvement

3    at all.   Now, you also heard how the process ended with respect

4    to Clearsettle.    In 2017, Oliver Hargreaves and his business

5    partner, Koen Vanpraet, were setting up a company -- were

6    working for a company called Intrapay, and the two of them and

7    others were discussing in detail the setup for their business

8    structure.    This is in 2017.     And there's e-mails to that

9    extent, and you've seen them.

10             So let me emphasize something.       When these people were

11   communicating about these plans, they were using their own

12   e-mail addresses.     They weren't doing anything to hide what

13   they were doing.     Everything was aboveboard.      And did they

14   think they were committing crimes?        Remember, Hargreaves told

15   us that Intrapay was his boss, Gary Murphy's, attempt to have a

16   legal, legitimate business.      That's what Intrapay was about.

17             Now, we know that Mr. Hargreaves and Gary Murphy did a

18   lot of illegal stuff, and I'll talk a bit more about it at some

19   point soon, but the fact remains that Intrapay was based -- was

20   formed with the idea of legitimate business.

21             So we have witnesses agreeing that Clearsettle,

22   through Europe, was up and running already before Mr. Weigand

23   heard anything about what was going on.        So the testimony from

24   Oliver Hargreaves and Jim Patterson was that their

25   understanding was that Ruben Weigand was somehow this critical


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 79 of 182         2514
     L3MPWEI3                    Summation - Mr. Artan

1    link to Europe, it makes no sense.        In fact, no witness has any

2    firsthand knowledge of Ruben Weigand submitting a bank

3    application ever.     What you've been presented is unsupported

4    testimony, secondhand testimony and speculation.

5              In fact, you'll see a chat where Mr. Weigand says,

6    when he's asked about submitting something, he says:           Send it

7    off to EU; don't tell me about it.        I think that was

8    Exhibit 4004.

9              So we have a situation where the Eaze processing

10   system needed to be updated to accommodate what's soon to be a

11   boom in marijuana sales in California because recreational

12   marijuana was made legal in 2018.       We heard about that.

13             So we have a situation where Ruben Weigand, who was

14   going to be -- who was meeting with Worldline people, nothing

15   to do with Eaze or Oliver Hargreaves or anything of this.             He

16   was meeting with Worldline people and also happened to be

17   meeting with Mr. Hargreaves, there's no evidence he traveled to

18   Los Angeles for a meeting with Hargreaves and Vanpraet.              So

19   when the government says he traveled to California for that,

20   there's no evidence to that.       In fact, logic tells you the

21   contrary.   He was meeting with Worldline.        He also happened to

22   meet with Hargreaves and Vanpraet.

23             How do you know that?      Because the plan -- the plan

24   was Hargreaves and Vanpraet's plan, and their plan -- the idea

25   of their plan was that they were going to be processing the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 80 of 182   2515
     L3MPWEI3                    Summation - Mr. Artan

1    marijuana with their own acquiring banks.         That was their plan.

2    So why would Mr. Weigand be invited to a meeting where the

3    people, who were presenting the plan, already are intending to

4    have their own acquiring banks?       In other words, there was no

5    reason for Mr. Weigand to even be there.

6              So to keep this in context, let's look at what Oliver

7    Hargreaves actually said.      So he was asked about not being

8    secretive, and he was asked about the fact that nothing was

9    secretive.    And he said:    Quite frankly, we didn't really know

10   the nuances, I certainly didn't, between state and federal law

11   in the U.S.    And stupid as it sounds, yeah, the short answer to

12   your question is, yeah.      And my question was that his intent

13   was the process was legal.      And then he amended the answer, and

14   he said I knew what we were doing was not wholly white, and

15   there was a term that was used very much certainly in the

16   industry where I worked, which was, is it gray or is it white?

17   And I would say, my view on this was that it was a gray

18   business.

19             Well, there you have it from the government's star

20   witness, after seven -- after hours and hours on the stand,

21   repeating the mantra.     He thought what the government wanted to

22   hear, phony application, phony application, fraudulent,

23   fraudulent, fraudulent.      How many times did he say fraudulent?

24   He apologized for omitting the word "fraudulent."

25             Notwithstanding that, in a moment of candor, he let it


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 81 of 182    2516
     L3MPWEI3                    Summation - Mr. Artan

1    slip.   Oh, you know, it was -- I thought it was legal but, oh,

2    okay, maybe it was a gray area.       That's not the stuff of a

3    federal crime.    It's not the stuff of a specific intent to

4    defraud, and that was their signature witness.          And the

5    signature witness, I would point out, it was hardly mentioned

6    during the government's presentation this morning.

7               So the following month, in February 2018, while

8    Mr. Weigand was in London, he introduces Hargreaves to a

9    business contact he had in Europe, Andreas.         We've heard all

10   about Andreas a number of times, but as Mr. Hargreaves told

11   you, Andreas was going to be the ISO, who he explained was the

12   Guy who was interfacing with the acquiring banks.

13              And he was asked:    What were your observations of

14   Andreas?    Apart from the fact that he was very tall, he was

15   unwell.    He was wearing a mask like this one.       Was there any

16   discussion of what Andreas' role was to be in the Eaze scheme?

17   Yes, he was going to be the person submitting the application

18   packs, fraudulent application packs to the acquiring banks.

19   And you see again he has to put in "fraudulent."

20              And we know, and I'll come back to it, Andreas was

21   EUprocessing.    Andreas was EUprocessing.

22              Now, you've also heard about a meeting in March 2018

23   in Calabasas, where Eaze management and marijuana dispensary

24   owners were present.     And Darcy Cozzetto, the only witness who

25   was present for the whole meeting, testified she had never met


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 82 of 182    2517
     L3MPWEI3                    Summation - Mr. Artan

1    or communicated with Mr. Weigand.       She said -- she was asked

2    the following question:

3               "So you had no recollection of ever meeting Ruben in

4    LA; is that what you said?

5    "A.   I have no recollection of ever meeting Ruben at all,

6    including that meeting in LA, now.

7               "Sitting here today, you have no recollection of ever

8    meeting a person named Ruben, right?

9    "A.   Correct.

10              "And you have no recollection of ever having had any

11   conversations with a person named Ruben, right?"

12              There's no testimony about Ruben Weigand being in that

13   meeting.    Now, the government is going to ask you to speculate

14   that that was him because there was someone German, but we'll

15   come back to that.     But you have no information about whether

16   this German person had any participation in the meeting or what

17   was said.

18              Now, on April 3rd, 2018, Darcy Cozzetto is introduced

19   over e-mail to Andreas from EUprocessing, and over the next

20   several months, Mr. Weigand is on some chat exchanges about the

21   Eaze processing.     And the government spent a lot of time

22   pointing to these discussions as evidence of bank fraud, but

23   you should look through those chats.        You'll see that in none

24   of those communications does Mr. Weigand have any discussion

25   about issuing banks or any policies of U.S. banks or how to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 83 of 182        2518
     L3MPWEI3                    Summation - Mr. Artan

1    fool U.S. issuing banks.      Everything is about Visa and

2    MasterCard, and in one of those chats, as I mentioned before,

3    he says:    Send it to EUP, not me.

4               And let's talk for a few minutes about the

5    government's Eaze witnesses.       They all either got immunity or,

6    in Mr. Patterson's case, a cooperation agreement.          They each

7    got protection from the government, and whatever they're saying

8    now, having received immunity, logic will tell you -- logic

9    will tell you, and the reality is, at the time, they didn't

10   think it was a crime any more than Mr. Hargreaves thought it

11   was a crime when he said we thought it was legal -- oh, let me

12   admit it -- amend that.      It's a grayish area.

13              So take a step back.     Ask yourselves, where is Eaze in

14   this whole story?     Eaze went from a barely functional cash

15   operation, with driver's getting robbed on the street, to now a

16   business with 1,200 employees, over a thousand employees, over

17   a thousand.    A company that barely existed not too many years

18   ago.

19              The former CEO, Jim Patterson, he's testified.            He

20   said he was guilty of bank fraud.       He also testified that he

21   had just -- just 1.5 percent of the company's stock.           And when

22   he was pressed on cross-examination, he had to acknowledge that

23   was worth at least $4 million.       Eaze does well.     He does well,

24   even to this day.     Even to this day.

25              And the valuation Mr. Patterson talked about doesn't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 84 of 182    2519
     L3MPWEI3                    Summation - Mr. Artan

1    even take into account the $50 million of card transactions

2    that have been going through Circle in the last six months and

3    continue to.    And that $50 million doesn't even factor in the

4    ACH transactions, which is a direct link between these supposed

5    victim banks and Eaze on their website, all to facilitate the

6    skyrocketing number of smooth, cashless deliveries of pot to

7    their customers in California.

8              Now, think about it.      This company has somehow

9    survived a civil lawsuit by a competitor trying to knock them

10   out of business.     They are not missing a meal, and this case is

11   about them.    They're still standing.      They're still thriving.

12   Two of their witnesses, Mr. Wang and Tassone, are still working

13   there, and they've even been promoted.

14             They came here and testified -- I would suggest to

15   you, implausibly testified -- that they believe they committed

16   bank fraud at Eaze for years and went right back to work after

17   their testimony.     After their testimony, they were going right

18   back to work, where Visa and MasterCard are still accepted to

19   this day.

20             This is where the money is.       These are the

21   beneficiaries of the processing, Eaze and it's investors.

22   Think about what they told you about their own crimes that they

23   supposedly committed.     Did they really believe they were

24   committing bank fraud at the time, or did they decide -- or did

25   they decide it would really be much easier to tell the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 85 of 182         2520
     L3MPWEI3                    Summation - Mr. Artan

1    government what the government wanted to hear so they could go

2    back to work?    Believe it or not, innocent people actually

3    plead guilty for many reasons, and these are exactly the

4    circumstances where that can happen.

5              Patterson, the CEO, he pled guilty to bank fraud from

6    2016 to 2019, but he told you in the courtroom that, no, I

7    didn't really think it was bank fraud until maybe 2018.              And

8    yes, although I did think it was bank fraud then, I had no

9    problem putting Darcy Cozzetto, poor new employee at Eaze,

10   right in charge of all of it.       You put a new employee in charge

11   of bank fraud, is that what you do if you're a fraudster?             Oh,

12   you know I'll just get this young girl off the street, and I'll

13   put her in charge of my criminal enterprise.

14             And you also heard from John Wang.        He's the last Eaze

15   witness who testified.      This was another Eaze witness who was

16   deeply involved in the credit card processing.          He was in the

17   weeds on the technical side of the processing.          He was

18   appointed the product manager, and despite Mr. Wang's heavy

19   involvement in the processing, he didn't remember Ruben Weigand

20   much at all.    He testified he had a 20-minute phone call with

21   Mr. Weigand in July of 2018, but the call was unremarkable.

22   The discussion was how to link dispensaries with merchant

23   accounts in Europe, again in Europe, and remain within the

24   volume limits on the accounts.

25             And those volume limits, Mr. Wang conceded, pertained


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 86 of 182     2521
     L3MPWEI3                    Summation - Mr. Artan

1    to the merchant banks, the ones in Europe.         The volume limits

2    had absolutely nothing to do with the U.S. issuing banks, and

3    here's his testimony on it:

4              "But the volume limit, it was a volume limit at the

5    merchant bank which was in Europe; is that correct?

6    "A.   My understanding was that there was a volume limit on the

7    merchant accounts.

8    "Q.   And the merchant accounts were at merchant banks in

9    Europe, correct?

10   "A.   I believe so."

11             Now, John Wang didn't remember ever speaking to Ruben

12   again after that, and the exchange before the call makes it

13   clear that Mr. Weigand was helping out Marty, mysterious Marty,

14   for that day.    That phone call and the Easycompany chat that

15   went on for months, without any participation with Mr. Weigand,

16   that's the full accounting of Mr. Wang's communications with

17   Mr. Weigand.

18             Mr. Wang did not testify that Mr. Weigand discussed

19   descriptors, websites, cookies, pixels, nothing of the sort

20   and, you know, nothing about issuing banks.         And this is

21   entirely consistent with what we've said.         Mr. Weigand was not

22   involved in the day-to-day.      He was not involved in anything

23   beyond European acquiring banks.

24             He did introduce some people, and he was roped in from

25   time to time to answer some questions.        And if you read the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 87 of 182      2522
     L3MPWEI3                    Summation - Mr. Artan

1    chats, you'll see that's what's going on, and those issues

2    always related to the merchant banks overseas.          And there is

3    nothing in the phone call with Mr. Wang, or his participation

4    in the Easycompany chat that has anything to do with U.S.

5    issuing banks.    It just doesn't hold up.

6               See the witnesses for what they are.       At the time,

7    they didn't believe they were committing bank fraud.           At the

8    time, they thought they were in what Oliver Hargreaves says

9    some gray area, and they were trying to make processing work,

10   and that's it.

11              Now, when the government comes knocking at their door,

12   so to speak, they make a choice.       You want me to call it bank

13   fraud?    Fine.   Give me immunity.    Give me a deal.     Let me get

14   back on a plane.     Let me get back to California.       You know,

15   there's money being made selling marijuana in California.

16              And what about all the -- aside from Mr. Wang, what

17   about the witnesses from Eaze?       Hour after hour of testimony,

18   what do they say about Mr. Weigand?        Very close to nothing at

19   all.    He never worked for Eaze.     He never had any stock in

20   Eaze.    He never had any agreement with Eaze.       He was not

21   involved in Eaze.     Not a single one of the Eaze witnesses is

22   sure that they even met him.

23              Michael Tassone, who was on the stand for what

24   appeared to be -- what seemed to be for weeks, their most

25   longstanding employee, had no idea about Ruben Weigand.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 88 of 182        2523
     L3MPWEI3                    Summation - Mr. Artan

1              The person who was the main contact with EUprocessing,

2    Darcy Cozzetto, had virtually no idea.        She repeatedly said,

3    and it was unambiguous, she was dealing with Andreas at

4    EUprocessing.    The best she could do was a fuzzy recollection

5    recently that one of Mr. Akhavan's associates supposedly had a

6    square head and a German accent, and it took multiple

7    prosecution interviews just to get there.         And you can figure

8    out how that thought got there.

9              Did Michael Tassone really think he was committing

10   bank fraud?    He says he did.     But really think about it.        He

11   went to work for years thinking he was a fraudster?          Same with

12   Darcy Cozzetto, Jim Patterson.

13             Now, did anyone ever say to the Eaze employees, oh,

14   use your secret e-mail address?       Did anyone go to great lengths

15   to hide what they were us doing?       Were there coded secret

16   language used?    Ask yourself why not?      The answer is simple.

17   They didn't think they were committing a crime.

18             One other critical piece of testimony you heard from

19   Eaze witnesses was this EUprocessing.com address.

20   Mr. Hargreaves testified about it over and over and over that

21   it was his understanding that the e-mail address was

22   Mr. Weigand's.    But nearly all of those EUprocessing e-mails

23   were from either Kate Farmer or Michele Furlan to Andreas at

24   EUprocessing.    Hargreaves' understanding, where did that come

25   from?   It didn't come from reality.       It might have come from


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 89 of 182    2524
     L3MPWEI3                    Summation - Mr. Artan

1    his desire to substantially assist the government.

2               And contrast what he's saying and what your common

3    sense tells you, with what Darcy Cozzetto and Michael Tassone

4    said, which is, it was Andreas we were communicating with.           193

5    EUprocessing e-mails, Cozzetto, Farmer, Furlan, they were to

6    Andreas.    One e-mail signed by Mr. Ruben -- signed by Ruben,

7    presumably Ruben Weigand.

8               Now, all you have to do is look at the numerous

9    e-mails signed off by Andreas.       You're welcome to look at them.

10   And you saw on Mr. Weigand's laptop e-mail, after e-mail, after

11   e-mail from his real address, which is

12   RW@payment-consultants.com, not EUprocessing@ProtonMail.com.

13              And you heard cross-examination of Agent Hupcher.         She

14   was asked:

15              What is the e-mail address associated with Ruben

16   Weigand?

17              And she said:    RW@payment-consultants.com.

18              You don't see the e-mail address

19   EUprocessing@ProtonMail.com, do you?

20              And then again, who were the recipients on this

21   e-mail?    Ruben and Ray.

22              What's the e-mail associated with Ruben Weigand?

23              RW@payment-consultants.com.

24              And one more, two more.     What's the e-mail address

25   associated with Ruben Weigand?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 90 of 182   2525
     L3MPWEI3                    Summation - Mr. Artan

1              Same thing.

2              Asked:   You don't see any response from Mr. Weigand to

3    Mr. Chmiel, do you?

4              I do not.

5              And again, e-mail address associated with Mr. Weigand

6    is RW@payment-consultants.com.

7              Now, in the government's opening statement, the

8    government promised to show you evidence that Ruben Weigand

9    made millions and millions of dollars, played a critical role,

10   arranging to get money removed from overseas to merchant bank

11   accounts and so on.     Well, the government put on days and days

12   of evidence, witness after witness, and you didn't see any such

13   proof.

14             The government told you they found financial

15   statements, bank statements, supplier statements on

16   Mr. Weigand's laptop.     What the government ignored, and what

17   you didn't hear this morning and what their agents were forced

18   to admit, was that every single one of those financial

19   statements only reached Mr. Weigand's laptop in January of

20   2020, almost a year after this conspiracy ended, this alleged

21   conspiracy.

22             The government wasn't able to show you that

23   Mr. Weigand created, modified or sent a single one of the files

24   they highlighted on his laptop, not one, let alone any of the

25   files in Hargreaves' merchant application packages.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 91 of 182   2526
     L3MPWEI3                    Summation - Mr. Artan

1              So you have no idea who created any of these files?

2              I do not.

3              (Continued on next page)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 92 of 182     2527
     L3MHWEI4                    Summation - Mr. Artan

1              MR. ARTAN:    (Continued) Then during his examination,

2    his direct, Mr. Hargreaves, as we know, highlighted multiple

3    fraudulent merchant applications, but a number of them to a

4    merchant bank in Europe called Wirecard.         And that's the only

5    merchant bank that Hargreaves connects Mr. Weigand to, which

6    supposedly occurred in that room in London where Eaze was not a

7    topic of conversation and where Mr. Hargreaves supposedly is

8    planning some crime with people there he doesn't even know, and

9    he says that Mr. -- he says that Mr. Weigand had a "good

10   relationship with the CEO of Wirecard."

11             And now guess what?      Guess what?    Not a single

12   transaction was processed through Wirecard that was ever

13   introduced at this trial.

14             And Agent Hupcher was asked:       You don't see the name

15   Wirecard anywhere on the left-hand side, do you?

16             No.

17             The government showed you emails from Ruben Weigand's

18   laptop, but the government couldn't show you that those emails

19   were Eaze related.     Email after email was about unrelated

20   business in Europe.     No mention of specific merchants and

21   descriptors in this case.

22             And as for the government's claim that Mr. Weigand

23   made millions, not a single person took the stand, swore the

24   oath, and said a single word about how Mr. Weigand got paid or

25   that he received a dime.      With all the tracing abilities of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 93 of 182   2528
     L3MHWEI4                    Summation - Mr. Artan

1    FBI, nothing.    The government showed you an array of financial

2    statements.    Not a single bank record showed that he received

3    any money.    Nothing.

4               The government promised to show you a ledger full of

5    profit calculations.     In fact, this ledger full of profit

6    calculations was just two confusing documents that were added

7    to Mr. Weigand's laptop in 2020.       You were shown them this

8    morning.    There was no evidence of who prepared them, for what

9    purpose, what the numbers meant.       Instead, what we have is that

10   every one of the wire confirmations that ended up in

11   Mr. Weigand's laptop in 2020, every dollar, every dollar, was

12   sent by Mr. Hargreaves' business associate Michele Furlan and

13   his company Spinwild.     Months after Hargreaves is supposedly no

14   longer involved, when he's supposedly a white knight, when he's

15   supposedly living a clean life and working for the government,

16   his associate, Michele Furlan, is Spinwild, and Spinwild is

17   processing all of these transactions well after Mr. Hargreaves'

18   arrest.

19              So who is the witness that supposedly can make

20   Mr. Weigand into a knowing participate in defrauding U.S.

21   banks?    Well, of course it's Oliver Hargreaves.        We didn't hear

22   much about him this morning.       And why not?    I would guess

23   because he was caught in serious criminal conduct.          He was

24   arrested here in Manhattan for extortion.         He was facing 20

25   years on that alone, and he's now facing 90 years for the other


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 94 of 182       2529
     L3MHWEI4                    Summation - Mr. Artan

1    charges he pled to.     He was arrested for nothing -- nothing to

2    do with this case.     He was trying to extort millions out of

3    some guy in the United Kingdom, and he was going to get a cut

4    of the $30 million.     And they were going to use despicable

5    means and threatening means to get the money.

6              And just two days after his arrest, the day after he

7    first came to court, understanding that he has to cooperate to

8    see his family again, he is debriefed for a few day about his

9    extortion and criminal involvements, knowing as a cooperator he

10   has to tell the government what they want to hear, which is

11   criminal conduct.     Not a word about marijuana.       The next day,

12   after more debriefing, more criminals galore, Hargreaves

13   happens to mention his attempt to process marijuana.           Keep in

14   mind, as despicable with we know Mr. Hargreaves' conduct has

15   been, there's no reason to believe that Mr. Weigand or anyone

16   at Eaze or anybody involved in this case knew what a villain he

17   was and perhaps still is.

18             So Hargreaves, an extortionist, is allowed to go to

19   Spain to see his -- to live with his wife and child, and he is

20   cooperating his butt off for the government.         He is going

21   around meeting people, taping calls, losing cell phones, doing

22   everything he can to satisfy the government.         He couldn't even

23   get that right.    He couldn't even stay out of trouble because

24   he had to go and steal money from his employer, Gary Murphy.

25   He stole money from Gary Murphy, and he said he was frightened


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 95 of 182        2530
     L3MHWEI4                    Summation - Mr. Artan

1    of Gary Murphy.

2              The U.S. authorities bring him back to America, charge

3    him with more crimes, which is why he is now facing 90 years.

4    Imagine cooperating as much as possible or you feel the full

5    weight of the government's power.       Imagine the pressure that

6    puts on someone.     The strain of being arrested and facing

7    federal crimes is enormous.      Just think of the anxiety, the

8    sleepless nights, the pits in the stomach of maybe going to

9    jail for a long time.     He knew and he knows that he has to do

10   the most he can to help the government.        And the law, you'll

11   hear, instructs us about witnesses like Hargreaves and other

12   witnesses with agreements.      You'll hear from the jury

13   instructions that the motives of these witnesses must be

14   scrutinized with particular care and caution.

15             One of the attempts by Mr. Hargreaves to help himself

16   with the government was this May 2019 phone call to

17   Mr. Weigand.    So let's set the stage of this phone call.           In

18   the month prior, Kate Farmer, again, you know a member of the

19   Hargreaves team, sends out an Euprocessing process email about

20   domain hosting, telephone numbers, and ceasing operations, and

21   Mr. Hargreaves was copied on the email.

22             Now, the contents of the call is completely

23   inconsistent with Hargreaves' testimony that Hargreaves even

24   thought that Euprocessing was Ruben Weigand.         Hargreaves brings

25   up the domain and hosting.      He doesn't say:     Oh, did you see


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 96 of 182      2531
     L3MHWEI4                    Summation - Mr. Artan

1    the email?    Mr. Weigand doesn't say:      Oh, I saw the email.     If

2    Mr. Hargreaves thought that Ruben Weigand was Euprocessing, he

3    would have said:     I want to talk about that email.       I want to

4    talk about what's going in.      Instead he tells him cold, and

5    it's clear that Mr. Weigand didn't think -- didn't see the

6    email, and it's clear that Hargreaves didn't think he saw the

7    email.   And even though it was Hargreaves' goal to coax out

8    incriminating statements out of Mr. Weigand, all he says is,

9    I'm not really involved.      I just introduced some people.

10             OK.   Now, think about that, I'm not really involved.

11   I just introduced some people. If Hargreaves is making this

12   call to get incriminating information against Mr. Weigand and

13   that's the perfect opportunity for him to say:          Wait a minute.

14   That's not all you did.      You were running this.      You were

15   operational.    You were the man.     What are you talking about?

16   He doesn't say that.     He says nothing, nothing about Ruben,

17   Ruben, Ruben being Euprocessing.       He lets Mr. Weigand's

18   statement stand, and he was asked:

19             You never contradicted or corrected anything that

20   Mr. Weigand said, did you?

21             No, I did not.

22             And why didn't Hargreaves do that?        Why didn't he try

23   to get admissions?     Because whatever he would have done would

24   have been denied, and Hargreaves knew it.

25             Could I have a quick moment, please, your Honor?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 97 of 182       2532
     L3MHWEI4                    Summation - Mr. Artan

1    Could I have a quick moment, please?

2              THE COURT:    Yes.

3              MR. ARTAN:    Thank you, your Honor.

4              So think about the pressure Hargreaves was under to

5    give the government, to give the government, Mr. Weigand's head

6    on a platter, and all he gets is, I'm not really involved.           I

7    just introduced some people.       It lays bare the extent of

8    Mr. Weigand -- of Mr. Hargreaves' lies over and over again.

9    And when you scrutinize Hargreaves' motives with care and

10   caution, you see a self-interested witness who should not be

11   believed.   And you can see it from his own taped testimony,

12   repeating lies, lies, lies.      That's not proof beyond a

13   reasonable doubt.     Speaking Mr. Weigand's name, "Ruben, Ruben,

14   Ruben" loudly, that doesn't create proof beyond a reasonable

15   doubt.   Saying "banks, banks, banks" is meaningless because

16   unless you're clarifying what banks we're talking about, and

17   Mr. Weigand's only involvement was European merchant banks, not

18   U.S.-issuing banks.

19             So let's also look at Mr. Weigand's interrogation at

20   the airport, where he was arrested.        And presumably, this was

21   supposed to be a big finish for the government.          It was their

22   last item of evidence.      Common sense would tell you that you

23   want to finish a trial on a high note.        And instead, instead,

24   you see an example of the government asking you to presume

25   guilt instead of presuming innocence.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 98 of 182     2533
     L3MHWEI4                    Summation - Mr. Artan

1               So please recall the government's opening statement:

2    You'll hear from the law enforcement agent who arrested

3    Weigand.    You'll hear the stories Weigand made up when he was

4    caught and how he lied and claimed he had never been involved

5    with Eaze, how he pretended he had learned about Eaze from

6    seeing it on a billboard.

7               I'm sure you all recall the recording and the way that

8    the agents tried to scare and pressure Mr. Weigand to say the

9    things they wanted to hear.      He didn't succeed.      Mr. Weigand

10   told the truth and stuck with it.       The government's claiming

11   that his postarrest statements are proof of his lies and

12   cover-up.    He's making up stories to cover up his nefarious

13   activities.    They show the opposite.      We heard from Agent

14   Shimko how Mr. Weigand was arrested at 6:30 p.m., after a long

15   flight.    He had come from Europe, which is eight hours ahead,

16   which is 2:30 in the morning for him.        We heard about the

17   duress of being arrested.      He was in a closed room, and early

18   in the conversation you hear -- you see the following exchange:

19              You understand English and speak English, right?

20              His answer:   I'm Okayish, I think.

21              Now, what the government's contending is that

22   Mr. Weigand, a German with Okayish English, is supposed to be

23   held to the same standard of what words mean as someone who

24   speaks English perfectly.      I'll contend to you, even if he did

25   speak English perfectly, there's no evidence of lying here.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 99 of 182         2534
     L3MHWEI4                    Summation - Mr. Artan

1               So Mr. Weigand was asked about the company Eaze, and

2    specifically he's asked:      When did you first learn about it?

3    How did it come to your attention?        Mr. Weigand said he saw it

4    on a billboard advertisement in Los Angeles.         And this is

5    supposed to be a big lie.

6               Well, pardon me.    So then there's -- he goes on

7    further:    Can you take me through how you first learned about

8    it?   And again, billboard advertisement.

9               Here in the U.S.?

10              Yes, maybe two years ago.

11              Now, the government's contending this is a lie.           But

12   recall early in the trial Michael Tassone, what he said about

13   billboards and Eaze, and you saw this photo.         You saw this near

14   the beginning of the trial.      Mr. Tassone said billboards were

15   everywhere, and the government is asking you to believe that

16   Ruben Weigand is lying to you when he said he saw it on a

17   billboard.    Is that right?    Is that a lie?     Is it OK to say

18   he's lying when you don't have proof of it?         Is it OK to say

19   it's a lie when it's based on total speculation and you have

20   proof right in front of you to the contrary?

21              So special agent Mahaffey then asked Mr. Weigand about

22   his supposed involvement with Eaze, and they had the following

23   exchange.    So Mahaffey says:     So you heard about the company,

24   and then take me through your involvement and what happened

25   there.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 100 of 182   2535
     L3MHWEI4                    Summation - Mr. Artan

1               And Mr. Weigand says:     I have no involvement.      I

2    just --

3               You have no involvement in Eaze?       In Eaze.

4               Answer:   No.

5               And as we heard from the opening, we heard today,

6    Mr. Weigand's supposedly lying when he says he wasn't involved

7    in Eaze.    And we heard Jim Patterson testify Ruben Weigand

8    never met the CEO, was never an employee, was never paid any

9    money for Eaze -- from Eaze, by Eaze, has never owned stock in

10   Eaze.    The truth is he was never involved in Eaze, and we have

11   this exchange with Mr. Patterson that says all of that.

12              Then let's turn to the next lie, the next supposed

13   lie.    The government's been contending that

14   euprocessing@protonmail.com is Mr. Weigand's email address, and

15   can we put this to rest?      We know from Darcy Cozzetto and

16   Michael Tassone and the emails themselves that Euprocessing is

17   not Ruben Weigand.

18              And Agent Mahaffey has this exchange:

19              How do you communicate with people?

20              Email mainly.

21              Gotcha.   What's your email address?

22              My business email?

23              Sure.

24              It's on our website.     It's rw@paymentconsultants.com.

25              Do you have any others?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 101 of 182   2536
     L3MHWEI4                    Summation - Mr. Artan

1              Plenty on my private.

2              What's your private?

3              It's first name, last name at google.com.

4              Did you use the email address

5    euprocessing@protonmail.com?

6              No.

7              And then Mr. Shimko says:       Everybody knows it's your

8    email address.

9              Now, first, let's point out some issues here.

10   Number one, there's not a single bit of evidence as to how the

11   Euprocessing email started, who opened it, nothing like that.

12   Nothing like actual evidence, evidence you'd want to hear in a

13   trial, something a little more concrete than Oliver Hargreaves

14   saying Ruben, Ruben, Ruben.

15             The everybody that Shimko is referring to is Oliver

16   Hargreaves, of course, and no one else, because there was no

17   one else in the case at that point.        Everything they heard

18   about Mr. Weigand, everything they heard, was from Oliver

19   Hargreaves.     And Mahaffey and Shimko try to pressure Weigand

20   into saying it's his email, and he says it's obviously not my

21   email address.    Well, he stuck with the truth.        He said it

22   wasn't his email address.

23             So when it comes to what Mr. Weigand was knowing or

24   doing, we keep falling back to Oliver Hargreaves who believed

25   that Euprocessing was Ruben Weigand.        And in fact, nearly every


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 102 of 182    2537
     L3MHWEI4                    Summation - Mr. Artan

1    Euprocessing email was from Kate Farmer or Michele Furlan, but

2    still somehow Mr. Hargreaves knows that they were communicating

3    with Ruben Weigand.     I'll say it one last time.       We all know it

4    was Andreas.    Who's more believable?      Oliver Hargreaves or

5    Darcy Cozzetto or Michael Tassone?        I think the answer's

6    obvious.

7               It was Andreas, and she described Andreas as president

8    of a German bank who had been terminally ill, and we know that

9    Hargreaves described Andreas as being unwell.          She's talking

10   about Andreas, and she said in no uncertain terms it was

11   Andreas.    Maybe I'm wrong, but in the questioning during trial,

12   it was almost as if the government was trying to make Andreas

13   into a ghost, yet everyone describes him consistently and

14   places him in the scenarios that we're talking about.           They all

15   talk about his -- well, two of them talk about his ill health.

16   Hargreaves said he was going to be the ISO connecting the

17   acquiring bank, the acquiring banks.        It's just consistent.

18              To hit the issue further home, we have Agent Shimko

19   talking about not just Hargreaves but data points, data points

20   that supposedly show that Mr. Weigand is Euprocessing, but what

21   were these data points?      He was asked about almost 200 emails

22   with Euprocessing, and he was asked whether only one of the

23   emails, only one, was signed off as Ruben.         And his response

24   was:   I'm not sure of the number.       I know there's at least one,

25   at least one.    This was the big finish to the government's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 103 of 182        2538
     L3MHWEI4                    Summation - Mr. Artan

1    case.    It was supposed to be all this proof of Mr. Weigand's

2    statements being false, but there was no big finish.           "At least

3    one" is not a big finish.

4               And looking back at the inflated claims of the

5    government, you can easily see they're misleading; they're

6    unreliable.    The government's contentions are based on

7    out-of-context, cherry-picked excerpts.         His close involvement?

8    There was no -- there was no involvement with Eaze.           He's

9    barely mentioned.     The big amount of data on the computer?             It

10   was created by someone else, and it was on his computer no

11   sooner than January 2020, which is months and months and months

12   after the whole situation with Eaze was shut down.           And

13   Hargreaves' claims about how important Mr. Weigand is, and what

14   does he get in the phone call?       I'm not really involved.         I

15   just introduced some people.       Not one word from a single

16   witness that Mr. Weigand had any concern or thought about U.S.

17   banks.

18              Now, what the government perhaps will say is, well,

19   Mr. Weigand must have known that it would affect U.S. banks or

20   he would have known the effect it would have had on U.S. banks.

21   They're asking you -- and this is the last time I'll say it --

22   they're asking you to presume guilt.        "Would have known" or

23   "must have known" is not proof beyond a reasonable doubt.             If

24   you presume innocence, as required by the law, Ruben Weigand is

25   not guilty.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 104 of 182   2539
     L3MHWEI4                    Summation - Mr. Artan

1              Let me just go back to a couple words -- say a few

2    words about materiality and these see no evil --

3              THE COURT:    Counsel, just so you're aware, you have

4    about five minutes left.

5              MR. ARTAN:    That's about how much I have, your Honor.

6              So let me say a few words about materiality with these

7    see no evil, hear no evil, speak no evil U.S.-issuing banks.

8    Now, while you're going to hear more about this issue from

9    Mr. Tayback, I want to reiterate, this issue is a complete

10   defense against the bank fraud charge.         To put it simply,

11   U.S.-issuing banks release the money based on cardholder

12   purchase without any knowledge of MCCs or descriptors.           And on

13   top of that, you know the U.S. banks do not care as long as

14   they make their fees, which they did in huge numbers, they just

15   do not care.    And for those reasons also Mr. Weigand is not

16   guilty.

17             Now, as I mentioned at the start, I want to say a

18   little bit about the importance of jurors to America, to the

19   American justice system.      Whenever I enter a federal court --

20   and I've been doing it as a lawyer for 40 years -- I'm always

21   taken by the surroundings.      You know, these courthouses are

22   always impressive.     They're opulent, majestic.       But what I want

23   to say is that what we're surrounded by is meaningless in

24   comparison to what you as jurors do in this process.           This

25   system of justice in America is not about the halls of justice.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 105 of 182     2540
     L3MHWEI4                    Summation - Mr. Artan

1    It's not about federal agents or prosecutors or defense

2    lawyers.    It's about you.    It's about you.     And while these

3    walls may last for decades, justice, justice itself, is

4    ephemeral.    It only lasts as long as it is given, and it only

5    is given by you as jurors.      It only comes to life when you as

6    jurors follow the law and apply the law.         As Dr. King wrote

7    from a Birmingham, Alabama, jail in 1963:         "Injustice anywhere

8    is a threat to justice everywhere.        We are caught in an

9    inescapable network of mutuality, tied in a single garment of

10   destiny.    Whatever affects one directly, affects all

11   indirectly."    Those words affect us all.       Justice lasts as long

12   as this trial and as long as your roles in this trial.           It's

13   like a line drawn in the sand, and failing to draw that line is

14   a threat to justice.     But drawing the line protects us all, and

15   what I'm asking you to do is to draw that line in the sand and

16   do justice now.    Do justice for Mr. Weigand who's entitled to

17   the protection of the presumption of innocence.          The government

18   has to prove their case beyond a reasonable doubt, and if you

19   look at the case in that context, the just outcome, the line in

20   the sand, is that Mr. Weigand is not guilty.

21              Thank you.

22              THE COURT:   Thank you very much.

23              All right.   Ladies and gentlemen, we'll take our lunch

24   break at this time.     Just so we can finish everything today,

25   I'll ask you to maybe make lunch about 50 minutes instead of a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 106 of 182         2541
     L3MHWEI4

1    full hour, but we'll resume in about 50 minutes.

2              (Jury excused)

3              THE COURT:    Please be seated.

4              Anything counsel needs to raise with the Court?

5              MS. LA MORTE:     No, your Honor.

6              MR. TAYBACK:     No, your Honor.

7              MR. ARTAN:    No, your Honor.

8              THE COURT:    My law clerk has mentioned to me that I

9    never gave on the record my reasons for excluding the testimony

10   of Stephen Mott, M-o-t-t, so here it is.

11             Mott was offered as an expert on three topics.              The

12   first topic was "the influence that the credit card networks

13   and the issuing banks have over the ISOs with respect to the

14   creation of MCCs."     This topic was not remotely adequately

15   disclosed in the expert disclosures for Mr. Mott.          I also have

16   questions about whether he was really in a position to testify

17   to that and what his methodology was, but the failure to

18   adequately disclose the basis for this was sufficient to

19   exclude his testimony on that respect.

20             The second topic was "the jurisdictional constraints

21   imposed on non-U.S.-acquiring banks by Visa and Mastercard."

22   The evidence on this topic seems to me to have been irrelevant,

23   and even if marginally relevant, confusing.         So I excluded it

24   under Rules 401 and 403.

25             The final topic was testimony to the effect that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 107 of 182   2542
     L3MHWEI4

1    "Issuing banks are always fully compensated even if the event

2    of chargebacks."     I'm not sure this called for expert

3    testimony.    I'm not sure he had an adequate basis for alleging

4    that, but in any event, to the extent it was relevant to any

5    issue in this case, it would have been cumulative because there

6    was already substantial evidence on that subject.

7              So have a good lunch.      We'll see you in 45 minutes.

8              (Lunch recess)

9              (Continued on next page)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 108 of 182     2543
     L3MPWEI5                    Summation - Mr. Tayback

1                     A F T E R N O O N       S E S S I O N

2                                   1:46 P.M.

3               (Trial resumed; jury not present)

4               THE COURT:   Please be seated.

5               All right.   The jury is on their way up.

6               MR. TAYBACK:    Your Honor, Mr. Akhavan is not here.

7               THE COURT:   Oh.

8               (Pause)

9               While we're waiting, let me remind all counsel that we

10   need the thumb drive by the end of today.

11              MR. TAYBACK:    I believe we have a copy.

12              Your Honor, may I ask the clerk, is this ready to go,

13   or do you need to --

14              THE LAW CLERK:     Oh, thank you.    Thank you.

15              (Pause)

16              THE DEPUTY CLERK:    Jury entering the courtroom.

17              (Jury present)

18              THE COURT:   Please be seated.

19              All right.   We'll hear now from counsel for

20   Mr. Akhavan.

21              MR. TAYBACK:    Good afternoon.     There's an old famous

22   movie called "Casablanca" with Humphrey Bogart.          Maybe you've

23   seen it.    It takes place during World War II, in the city of

24   Casablanca, and Casablanca was the capital of Morocco, which

25   was a French colony at the time.       During the movie, Morocco was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 109 of 182   2544
     L3MPWEI5                    Summation - Mr. Tayback

1    under German occupation after the french had been defeated.

2    Humphrey Bogart is the star of the movie, and he plays an

3    American running a cafe, bar and a gambling casino in

4    Casablanca called Rick's.

5               It really was the lively center of nightlife in that

6    community, and the town was run by a character named Captain

7    Renault.    He was a French officer, who enjoyed the gambling and

8    the nightlife as much as anybody, but gambling was officially

9    banned at that time in Morocco under the German occupation.           So

10   Captain Renault had to pretend that -- whenever the authorities

11   would show up, he had to pretend that gambling wasn't going on.

12              Now, I'm going to show you a very short clip from that

13   movie, and I'll talk to you about it afterwards.          Captain

14   Renault is the gentleman on the left there.

15              (Video being played)

16              THE COURT:   Now, Mr. Tayback, we'll always have Paris.

17              MR. TAYBACK:    That's true, your Honor.      Your Honor has

18   clearly seen the film.

19              Of course, even though Captain Renault says that he's

20   shocked, shocked to learn that there was gambling in this

21   establishment, in fact, he wasn't shocked at all.          He was

22   totally in the know.      He even collected his winnings at the end

23   by the gambling, but he had to pretend to be shocked.

24              That's a great scene from that movie, which is a

25   fantastic movie, but it says a lot about the hypocrisy in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 110 of 182     2545
     L3MPWEI5                    Summation - Mr. Tayback

1    heart of this case, the heart of the evidence in this case,

2    because what this case is about is the banks, the U.S. issuing

3    banks and the credit card companies having set up a system that

4    is designed to obscure the purchase of marijuana by credit and

5    debit card.

6              Like Captain Renault, they are plenty happy to have

7    customers use their cards to make purchases of marijuana.             They

8    make money.    The customers get what they want, and marijuana

9    was and is widely available and legal under state law in

10   California and Oregon, during that time period.          But they want

11   to have plausible deniability.       So they could say, if ever

12   called upon, like Captain Renault in Casablanca, that they are

13   shocked, shocked to learn that their credit and debit card

14   customers are purchasing marijuana.

15             Now, that analogy applies for a few reasons here, but

16   first, before I get into that, I need to comment on the jury

17   instructions that you are going to receive tomorrow from the

18   Court.

19             You've heard the government and Mr. Weigand's counsel

20   speak during closing arguments, and they each made reference to

21   the burden of proof, but I want to focus on a specific part of

22   the law you're going to be given.        I'll address the burden

23   briefly now.

24             As Mr. Weigand's counsel explained, the burden of

25   proof in a criminal case is the highest burden that exists in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 111 of 182   2546
     L3MPWEI5                    Summation - Mr. Tayback

1    the United States.     It's beyond a reasonable doubt as to each

2    and every element of an offense, and I'm going to explain what

3    those elements mean and the Court -- rather, the government

4    spoke about a little bit earlier, but there's a reason for

5    that.

6              There's a reason that a jury, like yourselves, is

7    tasked with making that determination because, for hundreds of

8    years, our system has been based on the principle that only a

9    jury of peers, 12 people drawn from the community, can be the

10   best guard against government overreaching.

11             Now, the government here has not met the burden of

12   proof, not proven its case beyond a reasonable doubt.           It

13   hasn't come close to satisfying it, really, and I'm going to

14   explain to you why, but that decision -- that decision is yours

15   and yours alone.     You are the jury, and only you get to decide

16   what is and is not proof beyond a reasonable doubt of a crime,

17   and not any crime but the specific crime that's charged here,

18   which is conspiracy to commit bank fraud.

19             Now, although the government discussed the elements of

20   the offense, I'm going to focus on a few portions that they did

21   not discuss at length.      This is -- the jury instructions you'll

22   receive tomorrow are numbered and, of course, you should

23   consider all the instructions as an entirety, a complete whole,

24   but for the purposes of my argument, I am going to focus on

25   certain portions of them.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 112 of 182     2547
     L3MPWEI5                    Summation - Mr. Tayback

1              So, for example, jury instruction No. 11, which

2    outlines what a conspiracy is, it says the object of the

3    charged conspiracy is federal bank fraud.         So what does that

4    mean, and what does it mean for you?        Well, if you go to jury

5    instruction 12, which you'll get tomorrow, it gives you the

6    elements of what federal bank fraud is.

7              And one of those elements -- one of those elements

8    that is the object of the alleged conspiracy here is that the

9    federally insured bank or credit union was induced to authorize

10   the transactions by means of a misrepresentation.          That is to

11   say, the alleged conspiracy had to be intended to induce those

12   federally insured banks or credit unions to authorize the

13   transactions by means of the alleged misrepresentations.

14             You can take that down, Mr. McLeod.

15             Now, I'm going to say right upfront that the

16   government's case fails on that point alone, on that element

17   alone, designed to induce these banks to authorize transactions

18   by means of a misrepresentations.        You've heard during this

19   trial, this three-week plus trial, from three representatives

20   of three banks, three U.S. issuing banks, Bank of America,

21   Actors Credit Union and Citibank.

22             And whatever weight you might give the government's

23   evidence of misrepresentations -- and I'm going to address

24   those later -- the information provided to the European

25   merchants and acquiring banks, sometimes those terms were used


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 113 of 182     2548
     L3MPWEI5                    Summation - Mr. Tayback

1    interchangeably during the course of this trial, one thing is

2    clear, the U.S. issuing banks don't know and really don't care

3    what their cardholders are buying.

4              All they care about is that it's the cardholder using

5    the card and that that cardholder has the money available to

6    pay for the purchase.      Virtually none of the information that

7    you heard so much about being given to these European acquiring

8    banks actually ever goes to the U.S. issuing banks, let alone

9    gets used by them in any way whatsoever.         They don't even have

10   it, the websites, the business plans, all of that.

11             Remember the quote from Mr. Steinbach, who was the

12   representative of Citibank:       If it's Mr. Steinbach, and I'm

13   within the credit limit, I can do whatever I want.           That was

14   Citibank, and that's exactly their policy, exactly what they do

15   when it comes to authorizing a transaction.         That basically

16   says it right there.

17             So what does that say?      Well, the four lies that the

18   government highlighted, four alleged lies that they focused on

19   in closing argument, do not matter to the banks in deciding to

20   authorize a transaction; the merchant name, the MCC, merchant

21   category code, the descriptor or the location.

22             And let's look at the testimony from the next witness

23   who talked about this topic from a bank, from a credit union,

24   Chuck Brown from Actors:

25   "Q.   As long as you're convinced that they have money or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 114 of 182    2549
     L3MPWEI5                    Summation - Mr. Tayback

1    overdraft protection and that they -- that it's their

2    transaction, correct?

3    "A.   Yes."

4              He goes on to say:      We wouldn't even know whether that

5    was their transaction unless they notified us that it wasn't.

6    That is to say, Actors, simply all they require is that the

7    cardholder had the funds when that card is used and, of course,

8    that makes sense because these transactions are authorized in a

9    fraction of a second.

10             Mr. Clow, who was the representative of Bank of

11   America, said that a transaction takes place in less than a

12   second.   That's the amount of time that's dedicated to

13   authorizing the transactions by the U.S. issuing banks.

14             It's not possible, it's not plausible, it's not the

15   fact that any of the information that the government has spent

16   so much time contending was the misrepresentation designed to

17   induce those banks to authorize transactions could have

18   influenced them.      It simply isn't consistent with the

19   testimony, the evidence or reality.

20             But equally as telling, equally as telling, is that of

21   the many, many transactions for marijuana that you saw evidence

22   of in this case, where not one, not a single one customer using

23   a credit or debit card actually was declined or disallowed

24   because they were trying to buy marijuana.         You heard nothing

25   like that.    Zero.    Now, that necessarily means that the alleged


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 115 of 182        2550
     L3MPWEI5                    Summation - Mr. Tayback

1    misrepresentations, such as they are, were not designed to

2    induce any U.S. bank to authorize any transaction because the

3    information they received just isn't capable of that.

4               So let's discuss the limited information that the U.S.

5    banks actually do receive, and some of that is something that

6    the government talked about in their closing argument.

7    Merchant category code, or MCC, well, you heard throughout this

8    trial that there is not a merchant category code for marijuana.

9    So the MCC clearly is not used to filter out transactions that

10   might be for marijuana.

11              Mr. Steinbach admitted as much in his testimony.           In

12   fact, you learned that an MCC is not even product-specific

13   code.    Mr. Verdeschi, from MasterCard, explained it's really

14   focused on categories.      Remember, the banks don't get a list of

15   everything every customer buys.       They don't know if you buy

16   toothpaste or Advil or beer.       Frankly, it's not their business

17   to know, and the MCCs don't purport to tell them that.

18              Though you heard that there's nothing stopping the

19   credit card companies from creating an MCC that would be

20   specific to marijuana, like there is for online gambling, but

21   for some reason the credit card companies have never asked for

22   one.    You've heard that from Mr. Elliott, even though new MCCs

23   are introduced at various points in time.         And, in fact, there

24   was a Visa document that specifically goes to that; so Visa

25   could seek such an MCC, but they choose not to.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 116 of 182   2551
     L3MPWEI5                    Summation - Mr. Tayback

1              I'm going to ask you now to look at -- consider

2    descriptor names or merchant names.        You've seen ample evidence

3    that the descriptor -- that is the way the transaction is

4    described in the bank statement -- is literally meaningless to

5    the U.S. bank's approval process.        Actors' witness testified

6    that the bank doesn't look at the MCC or the descriptor.

7              The banks approve transactions that say Eaze, which

8    tells you a lot about what the bank's state of mind is, and

9    whether the alleged misrepresentations were -- whether they're

10   designed to influence these banks.

11             So what you're seeing now is the transaction records

12   from the purchase by the private investigator, Dan Whelan, who

13   testified just last Friday about how he went online through

14   Eaze, made a purchase using his Bank of America debit card, and

15   received the products he bought, and obtained a bank statement

16   subsequent to that that specifically outlines Eaze, check card,

17   Circle Wallet Eaze London.

18             It tells the banks exactly, if they cared, exactly

19   what it is that this customer is using, what the service is.

20   They don't look at that.      They don't consider that.

21             In fact, we also know from the evidence in this case

22   that there can be descriptors that are literally gibberish,

23   like the ones we looked at from Mr. Brown's bank, where he

24   produced those bank records to this Court for the purpose of

25   evaluating this case.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 117 of 182    2552
     L3MPWEI5                    Summation - Mr. Tayback

1              Descriptors like FYESCT or TSTSKV, they tell you

2    nothing about the transaction.       These are the descriptors from

3    those bank statements.      So these banks get descriptors that

4    could mean nothing, and descriptors that clearly specify, for

5    those who might be interested that it's Eaze, a company that

6    delivers marijuana.     And yet, the banks don't care either way.

7              Why?   Well, the central purpose of a descriptor is for

8    the customer to recognize the transaction.         It's not even for

9    the banks.    Mr. Elliott, the representative from Visa, told you

10   that.   And you may remember that that's exactly what you saw

11   was Mr. Akhavan's emphasis for descriptors in the various chats

12   and e-mails that the government introduced, that the purpose of

13   a descriptor is simply to remind the customer, oh, yeah, that's

14   a transaction that I engaged in.

15             It's not designed to influence the banks or induce

16   them to do anything because the banks don't and can't do

17   anything with it.     But the truth is that the evidence in this

18   trial has shown you that the banks don't care what you buy, as

19   long as it's you and you have the money, and mostly that you

20   have the money.

21             At most, at most, things like the descriptor or the

22   merchant name -- which, by the way, we all know merchant names

23   can be anything.     Google doesn't tell you anything about what

24   they sell.    Apple doesn't sell apples.       Joe's could be a coffee

25   shop, it could be a bookstore, or it could be a marijuana


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 118 of 182   2553
     L3MPWEI5                    Summation - Mr. Tayback

1    dispensary.

2              The only way these things get used are not to

3    authorize transactions, as the charge would require, but to

4    look back, to look back after the fact, when and if a customer

5    doesn't recognize a charge and they contact -- and they reach

6    back to try to find out what this charge was.          But a look back

7    is not what the federal bank fraud statute is looking at, or

8    the conspiracy to commit a federal bank fraud charge is.

9    That's not the element that's required.

10             The question is whether the alleged misrepresentations

11   were designed to induce a U.S. bank to authorize the

12   transactions.    These just weren't that.       They can't be that,

13   and Mr. Steinbach's testimony tells you why exactly they aren't

14   that.   That says it all.     On that basis alone, I feel like I

15   could sit down.    You should find the government's case lacking.

16   The object of the alleged conspiracy wasn't to get the U.S.

17   banks to authorize transactions, period.

18             But, maybe unfortunately for you, I'm not going to sit

19   down because there is more to say about this case.           And that's

20   really a segue into another fundamental problem with the

21   government's case, which is materiality.         You heard some

22   reference to materiality.      Mr. Weigand's counsel argued and

23   even the government addressed it a bit.         But I want to pick up

24   where those conversations, where those arguments left off.

25             What is meant by materiality?        Well, you'll receive a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 119 of 182   2554
     L3MPWEI5                    Summation - Mr. Tayback

1    jury instruction, again tomorrow, jury instruction No. 12, and

2    it identifies materiality as an element, and then it has a

3    small paragraph that explains materiality.

4              The relevant portion that I want to talk to you about

5    of materiality are misrepresentations would be material if, had

6    the banker known that the purchases were disguised and really

7    were for marijuana, such knowledge would be reasonably likely

8    to influence a reasonable banker in deciding whether to

9    authorize the purchases.      That's the test for materiality.

10             Now, for all the reasons I've just discussed, and more

11   which I'll explain in the course of my argument, the government

12   has not proven beyond a reasonable doubt and cannot prove at

13   all that these banks care at all whether the transaction is for

14   marijuana in deciding whether to authorize the purchases.

15             The government is right to this extent, you did in

16   fact hear from several bank witnesses that said that they would

17   not knowingly process marijuana transactions.          They did say

18   that.   But as my partner, Mr. Burck, said in his opening

19   statement, and as the government quoted, actions speak louder

20   than words.

21             And you'll receive another jury instruction, this is

22   at jury instruction No. 7, it's a longer one and I'm not going

23   to highlight any particular portions of it, but I'm going to

24   ask that you pay special attention to it, which is the

25   determination of witness credibility.        That's your job.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 120 of 182    2555
     L3MPWEI5                    Summation - Mr. Tayback

1              Your job, and your job alone, is to determine what,

2    from what witness is credible and what's not, what weight to

3    give it and what weight not to give it.         Because we all know,

4    we all know from life experience and common sense is that just

5    because someone says something, doesn't make it true or

6    correct, or that it deserves any weight in light of the actual

7    decision that you are being asked to make.

8              You, as a jury, are the sole judges of witness

9    credibility, and here's where the Casablanca reference that I

10   started with really comes in.       The banks have done nothing

11   meaningful, and they do nothing meaningful to block approving

12   marijuana transactions.      You may remember they don't track it.

13   They don't use an MCC to identify those transactions, though

14   they could.    They don't screen their statements, their bank

15   statements, for known marijuana places.         We see Eaze all over

16   the place.    They don't terminate any cardholders.

17             In fact, if you go back to that last slide,

18   Mr. McLeod, we heard testimony from all three bank witnesses

19   that they can't identify any cardholder who's ever been

20   terminated for ever having purchased marijuana using one of

21   their cards, including people that we saw their bank statements

22   here today.

23             In fact, they go one step further.        They don't even

24   call and warn their cardholders to stop buying marijuana once

25   they know that they have.      They don't say:     Don't do that in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 121 of 182   2556
     L3MPWEI5                    Summation - Mr. Tayback

1    the future.    Mr. Steinbach, Mr. Brown were both asked that

2    question.   Those conversations do not occur.

3              And that's consistent with the private investigator

4    who purchased marijuana through Eaze using his Bank of America

5    credit card, debit card and was not contacted by the bank at

6    all.   They don't do those things, which would seem logical

7    things to do if you really cared about stopping your cardholder

8    from buying marijuana on their cards.

9              But there's more proof to that.        You may remember that

10   Citibank's witness testified about their very large budget for

11   policing fraud and the security of their card system, $289

12   million, I think, plus maybe $18 million in capital

13   expenditures -- I'm sorry, $278 million, of which zero was

14   spent on marijuana, zero.

15             And there's more still.      Because what you heard during

16   the final days of this trial is that banks are allowing their

17   cardholders to purchase marijuana on debit cards right now,

18   right this very second.      Do you remember there was testimony on

19   Friday -- as well as a little bit through the Bank of America

20   witness, Mr. Clow, a couple of weeks ago -- that shows that all

21   of these same banks and credit card companies are allowing

22   their debit cards to be used to buy marijuana from Eaze through

23   a company called Circle based in the UK.

24             Circle is just another workaround, just another

25   end-around to allow the banks and the credit card companies to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 122 of 182      2557
     L3MPWEI5                    Summation - Mr. Tayback

1    allow their cardholders, their customers, to use their cards to

2    buy marijuana and, yet, allow the banks to maintain plausible

3    deniability, just like Captain Renault.

4               You heard from the private investigator, Dan Whelan,

5    on Friday again, who went online and bought marijuana from

6    Eaze, that it's just like using any other bank card.           He input

7    his information, he made his order, his card was debited in the

8    amount of his purchase, and we actually learned that Bank of

9    America also adds an international transaction fee of several

10   dollars.    And why was that?     Well, that's because, get this,

11   Circle, in processing Eaze transactions, actually uses the same

12   European processing bank that Eaze previously used during the

13   time period that the government contends was illegal.

14              I'm showing you now two slides, one is the ECP.            That

15   is, the E-Comprocessing for the current transactions for

16   Circle.    That's the one on the top.      You can see the merchant

17   identified as Circle, and the one on the bottom.

18   E-Comprocessing, also in the UK, United Kingdom.

19              The transaction went through.       Even though it's the

20   UK, the location being something that the government has now

21   argued, perhaps realizing that some of the other theories

22   they're putting forward aren't meritorious, given what little

23   information the banks use to authorize a transaction, the

24   location is also a misleading piece of information because it

25   doesn't get considered in authorizing the transaction.           The


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 123 of 182          2558
     L3MPWEI5                    Summation - Mr. Tayback

1    UK -- the UK is not a trigger.

2              So what does that tell you?       Well, it tells you the

3    customer and, therefore, his bank, get a bank statement

4    ultimately that reflects all of this, the location, that in

5    fact it's Eaze, what is now known as a marijuana distributor,

6    widely known, and it's reflected in all of these bank

7    statements.    This is a compilation of the various bank

8    statements that came in last week that reflect Eaze

9    transactions through Circle, telling you that the banks don't

10   care.

11             But you know what else is striking about this?              This

12   process is almost exactly like what customers got when Eaze

13   began working with Mr. Akhavan.       So, for example, in the

14   government's theory, there was a time period where the

15   descriptor -- current time, it's Circle; back then, something

16   like Onlinebiller or Easydelivery -- that that was not

17   adequate, that that was deceptive.

18             Well, those customers -- you remember Mr. Patterson's

19   testimony, that when the customer bought on Eaze, they were

20   told that they would receive a descriptor on their bank

21   statement would be Onlinebiller.net; so that there was no

22   confusion because they were purchasing on Eaze.

23             And then there's a subsequent one from 2018 that's in

24   evidence as Exhibit GX2313, that shows when they used the

25   descriptor myEZdelivery, that they would receive a reminder


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 124 of 182      2559
     L3MPWEI5                    Summation - Mr. Tayback

1    that that's what they're going to see as a descriptor when they

2    bought from Eaze.

3              And what does Circle do?       Circle says -- and we know

4    this from Mr. Whelan's testimony, and this is the screenshot of

5    the screen that came in when he testified -- it tells them

6    Circle Wallet, remember, you'll see a charge from Circle Wallet

7    star Eaze.    It's the same thing.

8              There's no difference between what Eaze was doing in

9    2016 to 2019 and what it's doing today.         It's still selling

10   marijuana online to cardholders of U.S. issuing banks over the

11   Visa and MasterCard networks, and the banks all know it.              That

12   is, of course, completely hypocritical, but it also has the

13   government, frankly, tied in notes.

14             We heard from the Bank of America and Visa witnesses

15   that, lo and behold, now that it came up at this trial, as

16   though this is the first time anybody could possibly be aware

17   of it, that they would be investigating it, meaning they would

18   investigate the Eaze transactions through Circle.          That was two

19   weeks ago when that first came up through, I think, the Bank of

20   America witness.     Two weeks ago.    That's convenient.

21             But when Circle testified yesterday -- or Friday, the

22   government's cross-examination was more along the lines of:

23   Well, what you do is different because it converts your cash

24   into a cryptocurrency, and then that allows you to buy the

25   marijuana, like a magic trick.       I believe Mr. Weigand's lawyer


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 125 of 182    2560
     L3MPWEI5                    Summation - Mr. Tayback

1    used the magic trick analogy, but it's apt.

2              It's like a magic trick, for a California version of

3    Harry Potter, I suppose, where, abracadabra, your purchase of

4    marijuana is not actually your cash.        It's now cryptocurrency

5    and, boom, now it's your cash and it's converted to marijuana

6    immediately and that makes it all okay.         It's not really your

7    debit card being used to buy marijuana.         It's some magical

8    cryptocurrency that's been instantaneously converted from U.S.

9    dollars into something else.

10             Well, when it makes that argument, the government is

11   really asking you to check your common sense at the door

12   because you heard exactly how that transaction works from

13   Mr. Whelan.    That transaction is just like any other debit card

14   transaction.    You put in your number.      You get your product,

15   and you get debited.     And it's hard to imagine that the banks

16   don't know it's marijuana when they see this on their bank

17   statement, Circle Wallet star Eaze.

18             Or maybe the government's theory is that because it

19   says Circle Wallet before the word Eaze, it's all okay for the

20   banks to know it's actually marijuana because somehow that's

21   some plausible deniability, some distance between them and the

22   marijuana purchase that they seem so up in arms about,

23   according to the government's theory.        Who knows what the

24   theory is right now?

25             But the evidence shows that hundreds and hundreds of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 126 of 182     2561
     L3MPWEI5                    Summation - Mr. Tayback

1    banks, almost a thousand banks, U.S. issuing banks, have

2    permitted their debit cards to be used to buy marijuana from

3    Eaze through Circle.     This is the list, it's in evidence,

4    HAX14008, a list of all of the U.S. issuing banks that have

5    processed Eaze transactions through Circle, and they do it to

6    this very day, tens of millions of dollars of marijuana sales

7    by Circle/Eaze using debit cards over just the last nine

8    months.

9              Mr. Reginatto, the representative of Circle, was asked

10   roughly how much it was like, and it's about $50 million.             And

11   it doesn't matter one bit to those banks that it's marijuana,

12   even though some, like Bank of America and Citibank, claim that

13   they permit no transactions whatsoever involving marijuana.

14   Yet, those banks and others have processed thousands and

15   thousands of these kinds of transactions for marijuana, these

16   Circle/Eaze transactions.

17             In fact, we've highlighted here references to all the

18   banks that actually testified, the three banks that testified,

19   Bank of America, Actors and Citi, as well as Wells Fargo, and

20   I'll talk about them in a little bit as well.          Marijuana is big

21   business, and it's big business for everybody involved,

22   including the banks.     And we all know that money talks.

23             In fact, during this trial, during the last few days

24   of the trial, we also learned from the Circle witness that

25   Visa, even though they're purportedly investigating now


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 127 of 182     2562
     L3MPWEI5                    Summation - Mr. Tayback

1    Circle's processing of transactions with Eaze, also had a

2    partnership with Circle.      So the company that they think

3    they're investigating with respect to the processing of Eaze

4    transactions is, in fact, a partner of Visa's, which makes it

5    even more inexplicable, if you ask yourself.

6               What happened in the last two weeks that prompted this

7    so-called investigation?      And is this investigation real or

8    not?   Well, I'll take that one step further, and this, by the

9    way, is from a pause on this slide right here because that

10   idea, the idea that they're investigating them and the idea

11   that somehow it's different, can't be reconciled with Visa's

12   own rules.

13              Because Visa's own rules provide that -- they say

14   we -- Visa prohibits all transactions involving the purchase

15   and sale of marijuana.      Disguising the transaction as a gift

16   card or other quasi-cash -- "quasi-cash" being the term

17   there -- violates Visa rules.       Quasi-cash is another word for

18   cryptocurrency, which is what Mr. Reginatto described the

19   business has.    And he says, in his testimony:        So beneath it,

20   the merchant category code is 6540?        Yes.   And you testified

21   that that is the merchant category code that corresponds with a

22   stored value card purchase or load, correct?          Yes -- or

23   correct.    Is a stored value card purchase or load also

24   sometimes referred to as quasi-cash?        Yes, I believe I've seen

25   that term.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 128 of 182    2563
     L3MPWEI5                    Summation - Mr. Tayback

1              So Visa's position is, we prohibit marijuana; yet, we

2    have a partnership with Circle.       Yet, Circle is engaged in

3    transactions with Eaze that apparently, on its face, violates

4    one of Visa's other policies.       And yet, maybe now we're kind of

5    going to investigate them because we've been called on the

6    carpet here during the course of this trial.

7              Buying marijuana with a debit card through Circle from

8    Eaze is a distinction without a difference, from that that's

9    happened in the course of this case.

10             But most importantly for your work here, for your work

11   as a jury, is what does this tell you except that the banks

12   don't actually care that its cardholders buy marijuana.

13   They're happy to process Eaze transactions knowing exactly what

14   they are.   They're happy to look the other way.         They're happy

15   to take whatever fees are available, and those fees add up.

16   And then when the government calls, like Captain Renault, you

17   can still say that you're shocked, shocked to learn it's

18   marijuana, and then pocket your winnings.

19             Actions speak louder than words, and that's what

20   Mr. Burck promised at the beginning, and that's what the

21   evidence, I believe, has shown during the course of this case.

22             But I want to come back to how that, again, relates to

23   the job that you're being asked to do.         How does it relate to

24   the jury instructions?      Because your job here is to apply the

25   law that the Court is going to give you to the facts as you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 129 of 182     2564
     L3MPWEI5                    Summation - Mr. Tayback

1    find them, what you find to be plausible, implausible,

2    reasonable, unreasonable, credible, incredibility.           It all

3    comes back to that element of materiality.         Reasonably likely

4    to influence a reasonable banker in deciding whether to

5    authorize the purchases.

6              Remember, the government must prove beyond a

7    reasonable doubt the alleged misrepresentations were material.

8    Even if you assume that they're all misrepresentations, even if

9    you assume the worst, they have to show they're material.             The

10   evidence here does not allow you to do that.          It shows

11   unequivocally that these banks will process marijuana

12   transactions knowing darn well it's marijuana.

13             The accurate information, accurate, completely candid

14   information, saying I am selling marijuana -- if the descriptor

15   said:   I am selling marijuana to your customer, would not have

16   mattered because they don't care.        What they want is plausible

17   deniability, but the actual information they get does not

18   affect their decision to authorize.        They don't care and,

19   therefore, it's not material.

20             Now, you know, as lawyers, we try to anticipate what

21   the other side is going to argue.        So I wasn't surprised when

22   the government argued, well, look, of course, the banks want

23   accurate information.      Of course, the banks want accurate

24   information.    But that's not the test.       The test isn't, in a

25   perfect world, would the banks want accurate information?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 130 of 182   2565
     L3MPWEI5                    Summation - Mr. Tayback

1    That's not the element.      That's not the element of the charge,

2    and it's not the charge that these defendants are facing.

3              The element is reasonably likely to influence a

4    reasonable banker in deciding whether to authorize the

5    transaction, and this is just the U.S. issuing banks we're

6    talking about here, not Visa, not MasterCard and none of the

7    European banks you've heard about, which is also in the jury

8    instructions.

9              If you could bring that one up.

10             You'll see that the Court will instruct you tomorrow,

11   as part of jury instruction 12, that banks and credit unions

12   outside the United States are not federally insured, nor are

13   credit card companies.

14             So what that means is the misrepresentation that

15   you've heard so much about in the government's case, if you

16   believe them all to be true, if they were made exclusively and

17   intended to only influence the acquiring banks, the merchant

18   banks or the credit card companies, you have to ask yourself

19   whether that satisfies the bank fraud statute.          And you'll look

20   at the elements and the answer to that question is going to be,

21   no.

22             A truthful answer is a reasonable bank, a reasonable

23   U.S. issuing bank, with cardholders that travel around the

24   country, not only doesn't care but they have no reason to care.

25   Why?   Because they face no risk, no exposure, no loss for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 131 of 182    2566
     L3MPWEI5                    Summation - Mr. Tayback

1    allowing their customers to buy marijuana in states where it's

2    legal on their debit and credit cards.         I'm going to explain

3    that.

4               They face no legal exposure.      You've heard repeatedly

5    that marijuana remains illegal under federal law, but you've

6    also heard that the federal government isn't even forcing the

7    laws against buying and selling marijuana in states that have

8    legalized it.

9               The Court gave you instruction mid-trial to describe

10   the state of the law on that and, in fact, two witnesses here

11   that you heard from in court, left the courtroom and went right

12   back to California to continue working for Eaze after this

13   trial.    Eaze is a business whose entire reason for being is to

14   deliver federally illegal drugs to customers that are willing

15   and able to buy -- to pay for it in California.

16              In fact, we heard that Eaze has expanded.         In this

17   trial, we heard that Eaze has expanded into its own dispensary.

18   That civil lawsuit that you heard a little bit about settled,

19   and you heard Mr. Patterson explain that as part of that

20   settlement, is that they bought out the dispensary that they

21   were in litigation with.      As a result, they not only deliver

22   it, they produce it.     They produce the marijuana product

23   itself.    And, of course, as you know, because you have the

24   charges, no one in this case, no witness, no defendant is

25   charged with distributing marijuana or conspiracy to distribute


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 132 of 182    2567
     L3MPWEI5                    Summation - Mr. Tayback

1    it or aiding and abetting distributing it.

2               You also have received in evidence some official

3    government records, official government guidance.          It's really

4    three memos.    One is from the -- two are from the Department of

5    Justice.    One was the Cole memo.     Then there was a Sessions

6    memo, which said it was rescinding the Cole memo.          Remember,

7    Cole was the Obama administration, 2014; Sessions was 2018

8    under President Trump.      And then the FinCEN memo, which is the

9    one that matters the most.

10              You should certainly take your time to look through

11   all of them, but the FinCEN memo, Government Exhibit GX4502,

12   applies to banks.     It's never been rescinded, and it gives the

13   guidance, the same guidance that comes out of the Cole memo,

14   which says that these banks, essentially they don't have to

15   worry about -- that the government's not going to be

16   prosecuting banks for allowing cardholders to buy marijuana

17   using debit and credit cards.

18              How does it get there?     Well, I guess, it identifies

19   eight priorities.     The context in which the government will

20   take issue with possible marijuana charges, preventing the

21   distribution to minors, preventing revenue from the sale,

22   preventing diversion from states where it is legal under state

23   law to other states, et cetera.       None of these, none of these

24   are implicated by the allegations here, which are that

25   consumers, cardholders are being allowed to use their credit


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 133 of 182     2568
     L3MPWEI5                    Summation - Mr. Tayback

1    cards and debit cards to purchase marijuana in states where

2    it's legal.    That indicates none of this.

3              In fact, it seems to eliminate some of the concerns

4    here because it reduces, as you heard from the witness

5    Mr. Patterson, one of the concerns was not making this a cash

6    product, not having drivers carry so much cash, allowing better

7    reporting, et cetera.

8              So not only were Mr. Tassone and Mr. Wang -- by the

9    way he spells it with an "A" but he pronounces it with an "O"--

10   but not only are they leaving here to go back to their job at

11   Eaze, but more importantly to the point of this case, the

12   government presented no evidence, no evidence in this case that

13   any bank is being prosecuted or faces the prospect of being

14   prosecuted, for allowing any of its cardholders to engage in

15   any of these transactions.

16             So it's not surprising, then, that Eaze has not been

17   terminated as a merchant on the Visa or MasterCard networks nor

18   by any bank.    In fact, you heard the opposite is true.         It's

19   business as usual with Circle now processing Eaze's marijuana

20   transactions with bank debit cards over Visa and MasterCard's

21   networks with Eaze's name in plain sight on every transaction

22   records by almost a thousand banks.

23             Now, not only do the banks not face legal exposure,

24   which I've just explained, the banks face no reputational harm.

25   Visa and MasterCard logos and bank logos are available on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 134 of 182   2569
     L3MPWEI5                    Summation - Mr. Tayback

1    Eaze website.    Here's the Eaze website that shows you the bank,

2    different banks that are used, at least on the Eaze website,

3    for what are called ACH transactions, and they continue to

4    allow their logos to be used and displayed in this manner.

5              And, of course, allowing the debit cards to be used,

6    these are a debit card and credit card from Bank of America.

7    This also came in evidence as HAX10018 and HAX10037.           They look

8    identical, almost identical, different colors in this case, but

9    the same logos are being used.       So there's no difference

10   between using a debit card or credit card.

11             Whatever reputational injury they claim might exist

12   doesn't exist.    But, of course, using the debit card to be used

13   as they did with Circle with their brand name and logos is no

14   different from their credit cards.        They have no reputational

15   injury, and they haven't even claimed any.

16             They face no economic loss from authorizing marijuana

17   transactions either, and this is an important point.           Remember,

18   although their customer agreements -- and these banks all have

19   customer agreements with all their customers that say what you

20   can do and can't do and what the rules are and what you're

21   going to be charged.     One thing they don't say is they don't

22   specifically say, none of them, that you can't use them to

23   purchase marijuana.

24             They say you can't use them for illegal gambling in

25   some instances, but what they really say is even if you engage


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 135 of 182    2570
     L3MPWEI5                    Summation - Mr. Tayback

1    in an illegal transaction, you're going to have to pay for it.

2    So even if you do what we say you can't do in some general way,

3    buy some illegal product, you're going to have to pay for it.

4    These are both from Citibank and Actors.         These are examples.

5    If you do use your account for unlawful transactions, this

6    agreement still applies and you must pay us for those

7    transactions.    We may charge your account for such

8    transactions.    We will not be liable if you engage in an

9    illegal transaction.

10             And, in fact, no witness, no witness in this case said

11   that there was any risk of loss to a bank from them buying

12   marijuana.    James Patterson testified that, in fact, finding a

13   credit card solution was something that was important for Eaze,

14   and that the intent was that dispensaries would get paid, the

15   consumers would get the products they want, and that the banks

16   and intermediaries in between would get the percentages that

17   they take under their agreement:       And, in fact, to your

18   knowledge, no one ever did lose money on the credit card

19   purchases correct?     Correct.

20             And then, Mr. Steinbach was asked:        Have you ever

21   estimated the losses to Citi caused by marijuana sales over a

22   credit card system?     The answer:    No.

23             Of course, if the banks faced any real economic loss,

24   they would tell their cardholders not to buy marijuana with

25   credit and debit cards.      But you will remember that none of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 136 of 182   2571
     L3MPWEI5                    Summation - Mr. Tayback

1    these banks, and as far as we know -- as far as we know from

2    the evidence, no bank actually tells their customers that

3    purchasing marijuana is forbidden.        If you look at testimony

4    from Mr. Brown, testimony from Mr. Steinbach, they don't

5    mention it.    And that was consistent with the experience of

6    Mr. Whelan, the private investigator, because no one ever told

7    him either.

8              And there's a good reason for the banks not to tell

9    their customers that they can't buy marijuana because they

10   quite reasonably do not want to.       They could, but they make the

11   conscious choice not to.      Mr. Brown, Mr. Steinbach, no mention.

12   They make the decision not to do so.

13             So in short, the banks face zero risk, zero, for

14   allowing their consumers to use their credit and debit card to

15   buy marijuana.    But the upside for them authorizing such

16   transactions when their customers want to buy it, as long as

17   they have the money, is significant.        They make incredible sums

18   of money on every swipe, with interest charges, overdraft fees,

19   not to mention the international transaction fee that Bank of

20   America charges for those Circle transactions which go through

21   a merchant bank in the UK.

22             That money all adds up to big dollars for the banks,

23   and this is testimony regarding the bank fees that are charged

24   from Mr. Steinbach and Mr. Brown.        And they want to give their

25   customers -- these banks, it's not just about the fees, but


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 137 of 182   2572
     L3MPWEI5                    Summation - Mr. Tayback

1    it's also about their competition.        Right?   They want to please

2    their customers.     They want to give their customers the right

3    to use those cards in every way that's desirable for those

4    customers.

5              You heard that from Actors bank, which was a pretty

6    good example.    Mr. Brown described how, as a small bank, they

7    needed to be able to provide all the same services that all the

8    big banks provide their customers.        That is to say, credit and

9    debit cards that can be used as widely and broadly as anybody

10   else's.   So there you have it.

11             For those reasons, no downside, all upside, that tells

12   you everything you need to know about a reasonable banker.

13   Remember, that's the language from that jury instruction, would

14   it influence a reasonable banker's decision to authorize and

15   whether it matters to a reasonable banker if their cardholder's

16   transaction is for marijuana or not.        They don't care, and

17   they're happy for their cardholders to buy it, and they're

18   happy for their cardholders to pay for it.

19             But there's a separate reason, also related to

20   materiality, why the government hasn't proven materiality

21   beyond a reasonable doubt.      You're being asked to decide what a

22   reasonable banker would do in terms of authorizing a

23   transaction for marijuana.      But you've heard and you've seen

24   evidence, and this is GX2201, 2202 and 2301, that there were

25   over 1,300 banks that processed marijuana transactions for Eaze


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 138 of 182      2573
     L3MPWEI5                    Summation - Mr. Tayback

1    from 2016 to 2019.

2               And these are the U.S. issuing banks that we're

3    talking about here.      These are the ones that issue the credit

4    and debit cards, and there's over 900 that have processed

5    marijuana for Eaze through Circle in 2020.         Yet, who did you

6    hear from from the government to prove what a reasonable bank,

7    among these 1,300 plus, would do?        Well, you heard from exactly

8    three witnesses, someone from Bank of America, someone from

9    Citibank, and someone from Actors.        Those are the best they had

10   to offer.    The best.    And it's woefully, woefully insufficient

11   to meet the burden.      You can't extrapolate from three banks

12   what would be reasonable for an industry with at least 1,300

13   banks, just on the evidence in this record.

14              Now, along these same lines, the government also

15   offered some documents in, without any actual testimony, some

16   records from Wells Fargo and a bank called Cathay.           I'm going

17   to talk briefly about that because, as I'll explain, the

18   government will get to speak again, but I will not.           So I'm

19   going to anticipate that perhaps they will address those

20   records.

21              There's no evidence about the circumstances that

22   surrounded those documents, but regardless, they're a complete

23   sideshow.    If you look at them, they purport to show that these

24   banks, Wells Fargo and Cathay, at some point, did not want to

25   provide banking services to marijuana-related businesses.             That


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 139 of 182    2574
     L3MPWEI5                    Summation - Mr. Tayback

1    was referred to as MRBs sometime during the testimony.

2              So that means they don't want to provide checking

3    accounts, loans, business operations.        They don't want to be

4    the bankers for businesses in the marijuana industry.           So what?

5    That has nothing to do with this case.         The government would

6    want to confuse you into thinking that if a bank doesn't want

7    to loan money to Eaze or some dispensary, that it also doesn't

8    want its cardholders to buy marijuana from Eaze.

9              But as Mr. Clow testified from the Bank of America,

10   and your common sense would tell you, what a bank might do for

11   a business is different than what its credit card holders would

12   do.   That is to say, credit card holders are not MRBs,

13   marijuana-related businesses, right?        Correct.    They're just

14   not the same.

15             It's like saying because the Bank of America or

16   Citibank would not loan money to a small mom-and-pop souvenir

17   stand in New York that sells "I love New York" shirts, that

18   they would block a cardholder from buying that same shirt from

19   that same mom-and-pop operation.       They are two different kinds

20   of decisions.    They don't have anything to do with each other.

21   It's a ridiculous argument, and the evidence doesn't suggest

22   anything like that.

23             Now, what to make about the testimony of Visa and

24   MasterCard, which are not banks, as that instruction made

25   clear.   So things designed to influence Visa and MasterCard or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 140 of 182    2575
     L3MPWEI5                    Summation - Mr. Tayback

1    the acquiring banks, not within the scope of the federal bank

2    fraud statute, not.

3              But what to make of their testimony.         Well, they also

4    say that it's against their policies to allow their cards to be

5    used for marijuana purchases, but like banks, their actions

6    tell a different story.

7              Let's look at Visa, for example.        When they met with

8    various stakeholders -- and you can keep this down for a

9    minute.   When they met with various stakeholders, including

10   both U.S. issuing bank representatives and merchant bank

11   representatives or acquiring banks, what they talked about

12   wasn't the illegality of marijuana.        What they talked about was

13   the size and growth of the marijuana industry.

14             Now you can put it up, Mr. McLeod.

15             It's a staggering slide, a staggering thing to

16   emphasize.    It was like Visa was saying, hey, guys, I know our

17   official position is that marijuana is illegal but, you know,

18   holy cow, look at this market opportunity.         Look at this

19   business.    So use your common sense, ladies and gentlemen.

20             You heard the government ask a number of witnesses

21   during cross-examination, or rather, during their examinations,

22   whether they would process sales of cocaine or heroin.           The

23   implication that they were trying to draw is that somehow

24   marijuana is the same as cocaine or heroin.         You don't really

25   believe that Visa would have a slide up that says -- talking to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 141 of 182   2576
     L3MPWEI5                    Summation - Mr. Tayback

1    issuing banks, saying how much cocaine and heroin are being

2    sold in the U.S. each year.       Of course not.    Cocaine and heroin

3    are totally different.      They're not legal in any state.

4    They're not an industry.      They're not growing.

5              The credit card companies and the banks are

6    businesses.    And like any for-profit business, they look for

7    opportunities.    They seize opportunities when they see them.

8    So when it comes to deciding what a reasonable banker cares

9    about, money talks, and that slide from Visa shows you what

10   they're talking about.      Like Captain Renault in Casablanca,

11   they're shocked, shocked to hear about marijuana, but not

12   really.

13             (Continued on next page)

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 142 of 182      2577
     L3MHWEI6                    Summation - Tayback

1              MR. TAYBACK:     (Continued) Now, the government made, or

2    I expect they'll make, a point about how banks have reported

3    marijuana merchants to Visa or Mastercard.         You'll recall this

4    evidence is all after the fact, so it has nothing to do with

5    what banks consider in authorizing transactions, but in any

6    event, what they do is no more than give themselves plausible

7    deniability.    It's like saying it's fine to do it, just don't

8    be obvious about it.

9              So let's look, for example, at a letter that the

10   government introduced that was sent to Mr. Patterson.           It's a

11   letter essentially saying, hey, this marijuana merchant -- this

12   is one that the government likes to profile called Hot Robots.

13   That's the name of the proxy company in Europe.          They say:

14   Although no action is currently required, it is strongly

15   recommended that your institution investigate the root causes

16   and drivers of the chargebacks with the merchant.          It's

17   basically Visa saying:      Hey, we have chargebacks for this

18   company, and hey, it's a big nothing.        Why don't you look into

19   it.

20             It's actually the domain of the acquiring banks, the

21   European banks in this case that are not covered by the bank

22   fraud statute, to deal with the merchants to determine what

23   they need or don't need or what they should or shouldn't be

24   described as, etc.     They all follow the Visa and Mastercard

25   rules.   When they don't, when there's a problem, Visa says:


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 143 of 182    2578
     L3MHWEI6                    Summation - Tayback

1    Ah, can you talk to them, figure this out?         That's the

2    acquiring banks responsibility, that's Visa's responsibility,

3    and it has nothing do with the issuing banks.          And that's

4    exactly how these disputes get sorted out, as evidenced by that

5    letter and the testimony you've heard from the various

6    witnesses.

7              Now, how about the banks?       Well, we know they don't

8    tell -- we know the issuing banks don't tell their customers to

9    stop buying marijuana on their credit cards.          It's not in their

10   agreements with customers, and it's not something they do.            But

11   what did they do on the few occasions where they bothered --

12   where it came to their attention that customers were using

13   their credit cards for marijuana?        Well, you heard from Bank of

14   America, for example, that they check for marijuana sales on

15   their cards every few months.       And you'll recall that a Bank of

16   America witness testified that they process something like 20-

17   to 30,000 card transactions per minute, per minute.           It's

18   millions per day, billions over the course of a year was the

19   testimony.    And out of all of those transactions, they

20   terminated eight merchants, eight merchants as being marijuana

21   businesses over the course of a year.        Eight.    And that was all

22   in one three-month period.      For the remaining nine months that

23   year, they terminated zero.

24             Does that sound like they were really looking to you

25   to find marijuana purchases?       Of course not.     That's why not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 144 of 182          2579
     L3MHWEI6                    Summation - Tayback

1    even one bank, not even one, asked their customers whether they

2    bought or if they bought an illegal product when they get the

3    customer on the phone to discuss a transaction.          They don't ask

4    because if they ask that question and they get the answer, then

5    they can't plausibly deny it anymore, and that's the name of

6    the game.   That's the system that has been created.

7              So let's consider Citibank.       You remember, as we

8    discussed, they're a large $280 million-a-year fraud budget.

9    Well, recall when asked how much was dedicated to marijuana and

10   the answer was zero?     That should not be surprising because

11   Citi admitted, Citibank admitted, that the fraud that Citi

12   focuses on is all about making sure that its cardholders aren't

13   ripped off, aren't taken advantage of by fraudsters out there.

14   Citibank doesn't spend a dime on marijuana, to prevent its

15   cardholders from buying marijuana or anything else.

16             What about the evidence that you saw that the European

17   proxy companies for Eaze, dispensaries like Hot Robots or New

18   Opal, were kicked off the credit card networks?          Because you

19   didn't hear that evidence.      Yes, you did hear that Mastercard

20   told their acquiring banks to block these proxy companies from

21   being on the network when a tip came in that cardholders were

22   using the credit card networks to buy marijuana from Eaze, but

23   what you did not hear and what you heard not at all through

24   this entire trial is that Eaze itself was ever blocked.               Eaze

25   wasn't.   The credit card companies and the banks knew it was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 145 of 182    2580
     L3MHWEI6                    Summation - Tayback

1    Eaze behind these proxies, and they knew exactly what Eaze was

2    selling, and they've known it for a long time.          But all they

3    ever did was knock out a few of these merchants without ever

4    taking any action against Eaze itself.         In fact, as you know,

5    Eaze is selling marijuana openly on debit cards to this day.

6    Remember the Citi witness, Michael Steinbach, said he's heard

7    of Eaze, and as he testified here in trial, a year after this

8    case was brought, Mr. Steinbach said:        Is Eaze on the block

9    list?    No.

10             What do they think Eaze is doing if they're not on the

11   block list?     They know they're distributing marijuana.        And

12   that's true even though Citi testified they've blocked hundreds

13   of thousands of merchants for a variety of reasons, but the

14   answer is no, they've never blocked Eaze.         The banks and credit

15   card companies do just enough to give themselves plausible

16   deniability that they don't know their cards are being used to

17   buy marijuana.    They say the right thing, they find a small

18   handful of marijuana companies to block, and they knock some of

19   those proxies out, but they never took any steps to stop Eaze

20   or bar them from the card network.

21             They do nothing to stop the company that's actually

22   distributing marijuana online, actually making the sales

23   through their online app, even though they know precisely who

24   it is.   Why?    Because they're profitable, they face no risk in

25   authorizing these transactions, and so they have no reason to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 146 of 182    2581
     L3MHWEI6                    Summation - Tayback

1    care.   So they don't care.     Again, however, that's a little

2    beside the point because the question for bank fraud isn't what

3    the banks do after the fact; remember, it's what they do to

4    authorize a transaction, and the answer to that is nothing.           It

5    goes back to the earliest quote I gave you, which is

6    Mr. Steinbach, if I'm Mr. Steinbach and I've got the money, I

7    can buy what I want.

8              Now, I want to turn to another aspect of this case,

9    specific intent to defraud.       The government has not proven

10   beyond a reasonable doubt that any defendant had a specific

11   intent to defraud.     No one was trying to dupe a U.S.-issuing

12   bank.   They were never the focus.       At most, the governments

13   evidences shows that this was about giving the acquiring banks

14   what they wanted.     Those banks knew and wanted to process

15   marijuana transactions for Eaze and wanted to get around what

16   they viewed as the Visa/Mastercard rules.         But Visa and

17   Mastercard are not banks.      They're not within the scope of the

18   bank fraud statute, and Visa and Mastercard rules, whatever

19   they may be, they're not the law.        Mr. Verdeschi from

20   Mastercard acknowledged that same fact.

21             So what else is wrong with the government's case?           To

22   some extent it defies logic.       This was a criminal conspiracy

23   where it seems like literally everyone shared everything that

24   was going on with everyone else.       Tally up the names of the

25   companies and the people you heard were supposedly


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 147 of 182   2582
     L3MHWEI6                    Summation - Tayback

1    coconspirators here:     Eaze's entire board of director, senior

2    banking officers, vendors, European banks, service providers

3    like Inovio, a Belgian banker who's sitting in a meeting

4    haphazardly or randomly where they were supposedly discussing

5    some vast conspiracy.      Does is that sound like a criminal

6    conspiracy to you?

7              And even the evidence regarding Mr. Akhavan's intent.

8    Let's look at some of what he said through these various chats

9    that were introduced while acting as a liaison, which is how he

10   was described.    Although the government, I would note, tried to

11   characterize him, and some of the witnesses did, as being

12   Clearsettle.    In fact, they know he's not.       You received a

13   document in evidence -- Mr. McLeod, you can bring that up --

14   that shows that Clearsettle organizational chart.          His name is

15   nowhere on it.    That's Exhibit 1572.      He doesn't send anything

16   from a Clearsettle email.      He's not Clearsettle.      I believe

17   that's been established.

18             But while he was acting as a liaison, he was working

19   as an intermediary between all the people who were trying to

20   facilitate finding a solution for the use of cards to buy

21   marijuana from Eaze.     But before that, remember the testimony

22   you heard about this endeavor, which was -- this whole effort

23   to try to get a card solution for Eaze was driven by James

24   Patterson, the CEO.     He wanted the company to make more money,

25   he wanted more customers, he wanted growth, and this was his


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 148 of 182    2583
     L3MHWEI6                    Summation - Tayback

1    task.   This was his mission critical.       So Mr. Akhavan was

2    knowledgeable about credit card processing from his other

3    businesses, as you heard, and he provided advice and

4    introductions and attempted to problem solve.

5              Once you guys -- the bottom text:        Once you guys are

6    aware of the pros and cons, I'm good with going in whatever

7    direction you want.

8              Mr. Patterson:     You viewed Mr. Akhavan's role in this

9    early stage as being a liaison between Eaze and others who

10   could facilitate credit card processing?

11             Conveniently, perhaps, the government ignores through

12   these lengthy chats that go back and forth with different ways

13   to possibly do different things, the government ignores his

14   admonitions not to lie to banks and that the acquiring banks

15   knew exactly what they were doing.        "My guys know it's weed, so

16   we don't have those issues," he wrote in an email or text.

17   Mr. Patterson said he took comfort in the fact that Mr. Akhavan

18   said that the banks knew, the European banks knew, what was

19   going on because the European banks were deciding they wanted

20   to process marijuana, and they would take care of it.

21             Now, the government has spent a lot of time pointing

22   out descriptors that don't say "Eaze," but we've seen that

23   those descriptors can be literally anything.          As I've

24   discussed, descriptors and merchant names are of limited use

25   and no use at all identifying marijuana transactions.           All


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 149 of 182   2584
     L3MHWEI6                    Summation - Tayback

1    they're useful for is helping a customer identify, oh, yeah, I

2    bought something there.      That's the real purpose, not to trick

3    banks, because the banks, U.S.-issuing banks, don't even

4    consider this information when deciding whether to authorize a

5    transaction.    And even if they look at it at all, it's after

6    the transaction is completed, only when the customer calls.

7              But you heard that it was not Mr. Akhavan who advised

8    Eaze to not use Eaze in the descriptor.         In fact, there's an

9    email and a chat where Mr. McCarty says:         I think Black will

10   have an issue with putting Eaze in there.         And you might

11   remember a reference to another outside adviser that Eaze heard

12   from, Jim Black, who had an issue with using Eaze in the

13   descriptor.    It was Mr. Akhavan who said:       When somebody

14   suggested something like Sinisticks.net, like that has to go.

15   That would make zero sense because it needed to remind the

16   customer of what it was -- in his idea, remind the customer of

17   what it was what they bought.

18             Mr. Akhavan emphasized what was important about a

19   descriptor, which you heard throughout, and you heard the steps

20   that Eaze took to make sure, to make sure, that that was true,

21   including exactly what Circle does today, reminding the

22   customer what to look for on their bank statement.           When

23   necessary, making sure they were directed to Eaze's customer

24   service or the appropriate website.        Remember what we just saw:

25   Look for Circle Wallet star Eaze.        That's basically what Eaze


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 150 of 182   2585
     L3MHWEI6                    Summation - Tayback

1    did early on for online billing that I showed you.

2              Now, the evidence here also shows that anytime you

3    heard Mr. Akhavan suggest a descriptor or merchant category

4    code, which is really the role of the merchant bank, the

5    acquiring bank, he suggested something like this:          8099, we

6    used it after testing a lot of MCCs.        It's by far the best, and

7    it's also nice that it's medical services not classified

8    elsewhere.

9              Well, what did you hear during the course of this

10   trial?   You heard that even in places where recreational

11   marijuana is legal nationally, like Canada, that Mastercard now

12   requires a code that basically identifies it as drug stores or

13   pharmacies, even though recreational marijuana -- this is the

14   exhibit -- recreational marijuana has nothing do with drug

15   stores or pharmacies.

16             So what Mr. Akhavan suggested in the various texts

17   that you saw was actually pretty darn close to what apparently

18   even Mastercard does now.      That's not consistent with an intent

19   to defraud.

20             And while we're talking about it, I want you to

21   consider whether the government has actually proven that

22   Mr. Akhavan ever had anything to do with the more outlandish

23   descriptors.    They all came into play only after Mr. Hargreaves

24   was arrested and started to work for the government.           That was

25   October 2018.    He was released in October.       He was arrested in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 151 of 182     2586
     L3MHWEI6                    Summation - Tayback

1    late September.    And that's when all the descriptors that the

2    government likes to use in this case came to be.          Look at the

3    ones they've complained about the most:         Absolutsoda,

4    Fly2skyshop, Outdoormaxx, all after Mr. Hargreaves returned to

5    Europe.    That's when they came to be.

6               So what does that tell you?      Well, it tells you,

7    perhaps, that Mr. Hargreaves was back in Europe, barely

8    supervised by the FBI, knowing that he could only save himself,

9    by delivering to the government other crimes and other people,

10   as long as he had the ability to point the finger at somebody

11   else, with every incentive to create a program like this that

12   was more reckless, more inaccurate, as long as he could blame

13   others.    And that's precisely what he's done, along with his

14   colleagues, Michele Furlan, that you heard about, and Kate

15   Farmer, who we didn't hear from, but we certainly heard about.

16              There's no evidence that Mr. Akhavan was involved in

17   directing or deciding what Mr. Hargreaves and his people were

18   doing with those companies or descriptors for Eaze after July

19   of 2018.    Remember, Mr. Hargreaves came into this operation

20   already having acquired the shell companies that he used as

21   proxies.    He already had them.     He already had them and their

22   names.    Mr. Akhavan was just a client with the banking

23   relationships.    It was Mr. Hargreaves, desperate to provide

24   substantial assistance to the U.S. government, and his people

25   who took care of the details, and it's the details that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 152 of 182      2587
     L3MHWEI6                    Summation - Tayback

1    government is now complaining about, but it's also the details

2    that none of these U.S. banks ever cared about or ever saw.

3              At the end of the day, the government has actually --

4    has the government actually proven beyond a reasonable doubt

5    whether Mr. Akhavan -- what Mr. Akhavan did or what he agreed

6    to with the specific intent to defraud?         You did not hear

7    from -- you've seen a lot of texts and chats and numbers on

8    spreadsheets, but you didn't hear from any witness from an

9    acquiring bank, from an ISO, nor from that company Inovio, nor

10   from any of the people that -- many of the people that Eaze

11   supposedly worked with to implement these various solutions.

12   You didn't hear from anybody who reported to even trace any

13   funds to Mr. Akhavan.      In fact, what you did hear was quite a

14   bit of speculation about what they must have been doing and why

15   they must have been doing it, but you didn't hear any actual

16   evidence and you didn't see any evidence.         And this is the

17   federal government that's prosecuting this case.          They can do

18   things.   You heard from an FBI agent who was, in fact, a CPA

19   who testified about what the content of documents were that he

20   never had seen before, but he didn't say that he'd done

21   anything to try to trace any of the moneys in this case.              That

22   failure of proof beyond a reasonable doubt is the government's

23   burden, no one else's, and certainly not the defendants'.

24             Now, the government will likely argue that you had two

25   witnesses here who actually pled guilty to bank fraud.           Well,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 153 of 182      2588
     L3MHWEI6                    Summation - Tayback

1    this was alluded to by Mr. Weigand's counsel.          And it's sad but

2    true, but I'm sure you know it from common sense and life

3    experience that there are a lot of reasons why people plead

4    guilty to things even when they're not guilty.          Look at this

5    courtroom.    It's intimidating.     Look at the amount of work that

6    goes into a trial.     It's a lot.

7              Now is probably a good time to go back to the jury

8    instruction that you're going to get on credibility of

9    witnesses, something that's your job to determine and yours

10   alone.   There's a special paragraph in this jury instruction

11   that's just about what they call "cooperating witnesses," and

12   I'm only going to show you a portion of it, but you'll read the

13   whole thing tomorrow.      The law requires the testimony and

14   motives of each such witness to be scrutinized with particular

15   care and caution.     So, for example, James Patterson.        He has no

16   idea really what federal bank fraud entails, but he did know

17   that he didn't want to run the risk of going to jail.           In fact,

18   staying out of jail was his first thought.         And he also knows

19   that he has a very large investment in Eaze, and if there's

20   something that he wanted to do was keep Eaze from getting into

21   trouble, to keep hold of the moneys that he believed he would

22   earn from the increased valuation of that company.           He didn't

23   want Eaze to go down, just these defendants.

24             Do you think it's really credible when he said he

25   didn't like Mr. Akhavan, when he didn't -- when I asked him, I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 154 of 182     2589
     L3MHWEI6                    Summation - Tayback

1    said:   Do you dislike Mr. Akhavan?       And he said:    No, I don't

2    dislike him.    He spent a lot of time rambling, really, about

3    how intimidating he was, his chain smoking, etc.

4              Oliver Hargreaves, the other cooperating witness who

5    knows a thing or two about actual crimes.         Remember, he's the

6    guy that was in the extortion plot where they threatened a man

7    by sending menacing photos of a wife and daughter and

8    daughter's boyfriend, intending to be able to communicate the

9    capacity to physically injure them in order to extract money

10   from the person.     He was more than happy to plead guilty to

11   anything to get the best deal for himself, and he's the guy who

12   most clearly said that he was knowledgeable about submitting

13   fraudulent application packages.       Now, it was mentioned how

14   often he said the word "fraudulent" when he described the

15   application packages.      He said it over 60 times during his

16   testimony.    In fact, at least four times he apologized when he

17   didn't use it:    The application packs -- I'm sorry, the

18   fraudulent application packs.

19             The application pack, sorry, a fraudulent application

20   pack.

21             Discussing application packs -- sorry, they're

22   discussing fraudulent application packs.

23             The point was driven home that he wanted to say

24   "fraudulent," he needed to say "fraudulent," but what did it

25   stand in contrast to?      Well, it stood in contrast to the fact


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 155 of 182         2590
     L3MHWEI6                    Summation - Tayback

1    that on cross-examination he admitted even he couldn't say when

2    he was first -- when he was first debriefed by the FBI, he

3    didn't mention this offense.       It was days before he mentioned

4    the thing about processing credit card payments for marijuana,

5    and it was months before he even mentioned Mr. Akhavan.               And

6    even then, two months after his arrest, he didn't remember his

7    name.   You'll recall that he didn't use the word "fraudulent"

8    at all.

9              THE COURT:    Counsel, you have three minutes left.

10             MR. TAYBACK:     Thank you, your Honor.

11             But, ultimately, when he testified here in court on

12   cross-examination that what he did was bank fraud, even he

13   couldn't say it was.     He said it was gray.      Beyond a reasonable

14   doubt is more than gray, but I'll take it one step further.

15   The entire climate surrounding this credit card industry is

16   incapable of having an intent to defraud.         There are

17   transactions described as legal or illegal.         These customers

18   are given a sign-up sheet when they log onto the website that

19   describes federal law and state law, and what comes of that?

20   They're then asked -- well, there's a conflict between them,

21   and then what do they have to do to buy something?           They have

22   to say, in fact, they're going to abide by the law.           What law?

23             Most of the witnesses don't seem to know the answer to

24   that question.    The government's theory is it's kind of, sort

25   of legal and kind of, sort of not.        No wonder the banks aren't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 156 of 182   2591
     L3MHWEI6                    Summation - Tayback

1    worried about marijuana sales.       They hold up a few fig leaves

2    like the empty and vague words in their policies, and yet they

3    continue to process tens of millions of dollars.

4               I won't be able to address you again, but I want you

5    to remember a few things when you hear the government speak in

6    rebuttal.    They get to speak last because it's their burden of

7    proof.    Because I won't be able to respond, I'd like to ask you

8    this question to keep in mind:       Have you heard any evidence

9    that any U.S. bank would have actually declined any of the

10   transactions at issue in this case if the word "Eaze" had

11   appeared in the descriptor, or they could have been influenced

12   by something they've never seen like these application packs or

13   websites or business plans?

14              Before I end, I want to hearken back to what my

15   partner Mr. Burck said to you in opening statements.           You

16   cannot and should not believe what the banks say about not

17   knowingly processing marijuana payments on credit and debit

18   cards.    It's hypocrisy.    It's Captain Renault in "Casablanca."

19   The evidence proves that.      They do not care about processing

20   marijuana.    Now, they're banks and credit card companies, so

21   you might say, yeah, whatever, but that's the foundation of the

22   government's case.     It's the premise of the very specific

23   charge of conspiracy to commit bank fraud.         That's the charge,

24   and nothing else.     It's your job not to let the government do

25   that.    The government has not proven its case beyond a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 157 of 182      2592
     L3MHWEI6                    Rebuttal - Mr. Folly

1    reasonable doubt.     It's your duty under the Constitution to

2    make the call that the government would not.          The evidence in

3    this case leads to only one conclusion, and that's not guilty

4    as charged.

5              THE COURT:    Thank you very much.

6              Now, ladies and gentlemen, we'll hear finally from the

7    government.

8              MR. FOLLY:    Your Honor, may I just have two minutes?

9              THE COURT:    Pardon?

10             MR. FOLLY:    May I just have two minutes, your Honor?

11   Thank you.

12             THE COURT:    Yes.

13             MR. FOLLY:    May I proceed, your Honor?

14             THE COURT:    Yes.

15             MR. FOLLY:    Ladies and gentlemen, as I listened to the

16   arguments that these lawyers made for the last several hours, I

17   almost forgot who was on trial in this case.          Let's be clear.

18   Visa, not on trial.     Mastercard, not on trial.       The issuing

19   banks, again, they are not on trial.        These two men, Ruben

20   Weigand and Ray Akhavan, that is who is on trial.

21             And I listened to these arguments, all about Visa, all

22   about Mastercard, all about the issuing banks, nothing about

23   the clear words and the clear actions that these two men took

24   and made from 2016 through 2019.       That's what this case is

25   about.   It's about the evidence.      It's about the emails.         It's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 158 of 182          2593
     L3MHWEI6                    Rebuttal - Mr. Folly

1    about the chats.     It's about the meetings.      Poof, gone.        It's

2    like they didn't even happen.       It's like they didn't exist.

3    It's like we were magically transported to the land of

4    Hollywood, to the land of "Casablanca," to Humphrey Bogart.

5               Ladies and gentlemen, this is not Hollywood.         This is

6    the real world.    You heard real evidence, real testimony at

7    this trial.    That, ladies and gentlemen, is the only thing that

8    matters during your deliberations, not the arguments of any of

9    the lawyers, not "Casablanca," not Hollywood, the real

10   evidence.

11              Now, I'm not going to have time to respond to each of

12   the arguments that the defense lawyers made, but I don't need

13   to do that.    You heard from Ms. La Morte earlier.        You've been

14   attentive throughout this entire trial.         You saw the witnesses.

15   You saw all the evidence.      So I don't need to go back through

16   it all.    I'm only going to respond to some of the main

17   arguments that the defense lawyers made.

18              Before I do that, I just want to remind you, the

19   defendants in this case, they have no burden.          They don't have

20   to make any arguments whatsoever.        The burden is always on the

21   government, and we've met that burden in this case.           But when

22   the defendants choose to make arguments, they choose to put on

23   witnesses, you are entitled to scrutinize those arguments, to

24   scrutinize that testimony.      And ask yourselves:      Does it make

25   sense?    Does it line up with all the other evidence that you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 159 of 182   2594
     L3MHWEI6                    Rebuttal - Mr. Folly

1    heard and saw in this case?       It doesn't.    It's clear that it

2    doesn't.    Those argument that you heard today, that you heard

3    through cross-examination, nothing but a distraction from the

4    real evidence that matters in this case.

5               So what are those main arguments?       Let's start with

6    the biggest argument of all, this argument on and on about

7    materiality.    This theory that the years and years of lies and

8    misrepresentations that these defendants made to the banks in

9    the United States who approved over $100 million in

10   transactions didn't matter, that the banks didn't care about

11   getting lied to, about the fact that those transactions really

12   involved illegal activity.      "Casablanca," hear no evil, see no

13   evil, all that nonsense, ladies and gentlemen, of course it

14   mattered to the banks.      Of course it did.

15              The fake merchants, the fake websites, the fake MCCs,

16   the fake merchant locations, the fake descriptors -- they claim

17   that a reasonable banker would not care about being lied to

18   repeatedly about those things, and that if the banker, the

19   reasonable -- the so-called reasonable banker actually knew

20   that those transactions were disguised marijuana transactions,

21   which are illegal under federal law, it would not be capable of

22   influencing that banker's decision about whether to process the

23   transactions.    That's the argument.      Ladies and gentlemen, that

24   argument, it's ridiculous on its face.         There is nothing

25   reasonable about that whatsoever.        There is nothing reasonable


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 160 of 182          2595
     L3MHWEI6                    Rebuttal - Mr. Folly

1    about a banker in the United States not caring that they were

2    getting repeatedly lied to about the nature of the transactions

3    which were actually disguised for illegal purchases.

4              This is an objective test.       It's about what a

5    reasonable banker, how that reasonable banker, would view that

6    information.    And you didn't need to hear from any of the

7    bankers who came into this courtroom and testified in front of

8    you to reach that conclusion.       Of course that information would

9    matter to a reasonable banker.       So let's go through that in

10   just a little more detail.

11             Think about what you would have to believe to conclude

12   that the defendants had it right, that this information didn't

13   matter.   All those witnesses that came in here, the witnesses

14   from the banks, according to the defendants, they lied.               They

15   got on the witness stand and they lied to you.          They perjured

16   themselves when they said they would not knowingly approve

17   these transactions.     According to the defendants, that's a lie.

18             That makes no sense.      Those witnesses have no reason

19   at all to lie to you.      None whatsoever.     They weren't members

20   of this conspiracy.     They had nothing to do with this at all.

21   They're just doing their jobs.       And they were asked to come to

22   court, and they testified truthfully when they said that the

23   banks would not knowingly approve these transactions.           They had

24   no reason to lie.

25             Think about all the ways those witnesses were backed


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 161 of 182          2596
     L3MHWEI6                    Rebuttal - Mr. Folly

1    up by all the other evidence in this case.         You saw the rules.

2    The rules clearly state: no illegal transactions.          Marijuana

3    transactions are illegal under federal law.         It does not matter

4    that they are legal under state law.        That's just a

5    distraction.    They're illegal under federal law, so the banks

6    clearly had a reason to care about that.

7               You saw the rules from Visa and Mastercard, same

8    thing: no illegal transactions.       And these banks, these banks

9    have every reason in the world to play by Visa and Mastercard's

10   rules.   They do not want to get kicked off the network.              That

11   would be devastating.      They would go out of business.       So

12   they're incentivized to play by the rules that Visa and

13   Mastercard set.    And, again, those rules all make sense because

14   marijuana transactions in the United States, they're still

15   illegal.

16              Now I want to focus on one of the arguments, again, on

17   this point that the banks don't care.        One of the arguments you

18   heard again and again from the defendants is this:           The banks

19   make money on these transactions, so they don't care.           Really?

20   They make money so they don't care that these are illegal

21   transactions?    I heard that again and again on

22   cross-examination during the trial, that these banks are making

23   money on these transactions.       It made no sense then; it still

24   makes no sense now.     There's a lot of ways these banks could

25   make more money in the short term by engaging in illegal


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 162 of 182        2597
     L3MHWEI6                    Rebuttal - Mr. Folly

1    activity.    They could steal a little bit of money out of their

2    customers' accounts each month.       If they only stole a little

3    bit, they might not even get caught for a while.          They could

4    let drug dealers launder money through accounts at their banks.

5    Maybe they wouldn't get caught.       Ladies and gentlemen, there's

6    lots of ways banks could make more money by letting illegal

7    activity happen at their banks.       That's not the point.      The

8    point is there's a risk to those banks doing that.           There's a

9    risk to them knowingly being involved with illegal

10   transactions.    That's the point here.

11             Ladies and gentlemen, again, your common sense tells

12   you that, but you know who else told you that at this trial?

13   Him.   Ray Akhavan.    You saw his words in the emails, in the

14   chats.   That was literally the entire purpose of this

15   operation.    It's why Eaze had to hire someone like Ray Akhavan

16   and Ruben Weigand is because the banks actually do care.              So

17   the only way you can pull this off is if you have someone who

18   can put in place a sophisticated network involving lies at

19   every level.    That's the only way this works.

20             If we could just go to the first slide that has

21   Government Exhibit 423.      It's an email.     It's an email from Ray

22   Akhavan, and in that email he says it's just not worth the risk

23   for a bank when there are so many other high-risk businesses

24   which don't pose the legal issues for them.         It's not worth it.

25   It's not worth it for U.S. banks.        Ray Akhavan told you that.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 163 of 182    2598
     L3MHWEI6                    Rebuttal - Mr. Folly

1    You didn't have to hear it from the U.S. bank witnesses who

2    came in and told you the same thing, because Ray told you right

3    there, his words in 2016 while he was right smack dab in the

4    middle of committing the very crime that we are here

5    discussing.

6              It reminds me of a famous quote:        "When someone shows

7    you their true colors, don't try to repaint them."           Ray

8    Akhavan, Ruben Weigand, they showed you their colors in the

9    middle of this scheme as it was happening.         Look carefully at

10   their words they used while the scheme was happening because

11   now that we're here in 2021, they're trying to paint a very

12   different picture than their clear words did in those emails

13   and those chats that you saw.

14             One other point I want to hit very quickly.          You heard

15   arguments about this thing called the Cole Memo and these other

16   law enforcement memos.      Another total distraction, ladies and

17   gentlemen.    The defendants say under the Cole Memo the risk of

18   prosecution for recreational pot is low.         What they want you to

19   take away from that is that means the banks don't care about

20   being lied to, about the fact that they're processing illegal

21   transactions.    Ladies and gentlemen, this argument makes no

22   sense whatsoever for the following reason:         For the banks to

23   understand and evaluate the risk that they are facing, they

24   need and depend on truthful information.         That's the only way

25   that they can evaluate what risk they are being exposed to by


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 164 of 182   2599
     L3MHWEI6                    Rebuttal - Mr. Folly

1    processing illegal transactions.       And the defendants in their

2    scheme completely took that away from the banks.          They made it

3    impossible for them to evaluate whether they were exposed to

4    any risk, such as the risk that's set forth in these memos.

5              And one of the other points, if you look at one of the

6    memos that they showed you, one of the very red flags that's

7    set forth there, disguising marijuana transactions, just like

8    the defendants did in this case.       That is a specific red flag

9    set forth in one of those memos.       Ladies and gentlemen, the

10   real point, though, on those memos is that it's about denying

11   the banks the ability to evaluate the risk.         If you lie to

12   them, they cannot appropriately evaluate that risk.           Just think

13   about the scale of this.      Over $100 million in disguised

14   illegal transactions, that's what you saw at this trial.

15   That's enormous.     That's what the defendants exposed these

16   banks to.

17             Ladies and gentlemen, the other thing you heard

18   arguments about, some big global conspiracy between the banks

19   and the credit card companies, Visa and Mastercard.           Everyone's

20   in on this big conspiracy to let all these transactions happen.

21   Ladies and gentlemen, that argument is totally off the wall.

22   It's totally inconsistent with three weeks of testimony you've

23   heard at this trial.     Bank witnesses came and testified.

24   Credit card witnesses came and testified.         And you know what

25   they all had in common?      Not a single one of them testified


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 165 of 182    2600
     L3MHWEI6                    Rebuttal - Mr. Folly

1    about anything connected to some big conspiracy that they're

2    all supposedly in on to let these transactions happen because,

3    according to the defendants, there's just so much money there

4    to be made, so they're all in it together.         And they designed

5    the entire system just so this could happen, according to the

6    defendants.

7               Then you heard things about MCC codes.        You heard,

8    well, there's no MCC code for marijuana, like that was some big

9    gotcha moment.    Again, ladies and gentlemen, there's no MCC

10   code for marijuana because it's completely illegal under

11   federal law.    There's no MCC codes for a lot of things that are

12   completely illegal under federal law.        There's no MCC code for

13   any of the other illegal drugs, as you heard at this trial.

14   That's common sense.

15              So then you heard arguments, well, it's not

16   specifically listed in the rules; doesn't specifically

17   reference marijuana transactions.        Again, ladies and gentlemen,

18   it doesn't reference a lot of illegal activities.          You saw

19   that.   It doesn't reference murder for hire.         It doesn't

20   reference human trafficking.       It doesn't reference the sale of

21   illegal firearms.     It doesn't specifically enumerate the

22   illegal crimes.    That's all that that shows.        Nothing else.

23              The one other point on MCC codes, this was a miscoding

24   scheme.    They chose codes like freight carrier, like clock

25   jewelry.    Having a code for marijuana would have done nothing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 166 of 182     2601
     L3MHWEI6                    Rebuttal - Mr. Folly

1    here.    The defendants were intentionally miscoding the

2    transactions to make them look like things that were completely

3    different than the sale of marijuana.

4               One last point.    You also heard a line of argument

5    that nobody actually blocked Eaze, like Eaze.com, as a

6    merchant.    Again, ladies and gentlemen, I heard that line of

7    cross-examination at trial.       It made no sense then and makes no

8    sense now.    Eaze.com was the website where the customers were

9    making the purchases.      It was not the merchant.      The merchant

10   was all those fake merchants that you heard about at this

11   trial, and those are the same merchants -- remember, Visa found

12   out about this scheme.      Despite all the deception, they found

13   out about it, and so did Mastercard.        They found out about the

14   fake merchants that were being used for the Eaze.com purchases,

15   and they shut them down.      So all this talk about a big global

16   conspiracy -- you know, we heard reminders about actions

17   speaking louder than words.       Look at Visa and Mastercard's

18   actions.    They shut this down when they found out about it.

19   When they found out about the fake merchants that were getting

20   used for these marijuana transactions, they took action, and

21   they shut it down.

22              You also heard arguments about Circle and the fact

23   that Circle is being used for Eaze transactions, 2020, 2021.

24   Again, nothing to do with these defendants.         Circle is not on

25   trial.    Nobody's even up here saying or suggesting that Circle


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 167 of 182      2602
     L3MHWEI6                    Rebuttal - Mr. Folly

1    is doing things in a legal way.       No one's saying that.      That's

2    not the point.    There was some sort of argument that like using

3    Circle in this way is just normal; it's like a normal debit

4    card transaction.     Let me ask you something.       When you go and

5    buy groceries, do you use cryptocurrency to get your groceries?

6    Of course not.    So this isn't normal.      It's certainly not

7    normal.   But what it isn't, and this is important, it is not

8    deceptive in the same way that these defendants' scheme was.

9    Because you know why?      These transactions do clearly

10   communicate who the merchant is.       These transactions do not

11   have intentionally misleading MCC codes.         And the reason that's

12   important is because that still gives the bank the opportunity

13   to make the risk assessment.       If they figure out that these

14   transactions are for the purchase of marijuana, they can make

15   the risk assessment.     The defendants took that away from the

16   banks because they had a massive scheme to hide that these were

17   marijuana transactions.      That's not what Circle's doing.

18             But not only that, it's apples and oranges.          It is a

19   purchase -- and you only heard about this on

20   cross-examination -- it's a purchase of a cryptocurrency, and

21   then the cryptocurrency is used to purchase the marijuana

22   products.   What the banks think about that, you don't have

23   testimony about that at this trial.        All you do have, however,

24   Visa looking into the Circle-Eaze relationship.          It's of

25   concern to them.     Bank of America, same thing.       So even Circle,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 168 of 182   2603
     L3MHWEI6                    Rebuttal - Mr. Folly

1    even when transparent, that is still raising a concern with the

2    banks.

3              There was another argument you heard that at the very

4    moment of transaction, a single transaction, even if the

5    information had been truthful, the banks would not have stopped

6    it.   Ladies and gentlemen, that is a total misleading

7    distraction.    This scheme is not about a single transaction.

8    It's about thousands of transactions.        Eaze needed a solution

9    so that every single day their customers could keep swiping,

10   could keep making purchases.       That's what the defendants were

11   hired to do, put in place a system that would continually,

12   through misrepresentations and lies, allow the Eaze customers

13   to keep making purchases.      So it's not about a single

14   transaction.

15             What you learned in this case is even despite

16   deceptive information, this scheme was detected, and when that

17   happens, it gets shut down.       So this argument that if they had

18   used truthful information, that everything would have just gone

19   smoothly and that this would have never been detected or shut

20   down makes no sense.     It's totally inconsistent with what you

21   saw in this very case, which is that even with all the

22   deception, people figured this out, and they took steps to shut

23   it down, because they cared about it.        They didn't want it

24   happening.

25             Ladies and gentlemen, another thing you heard, you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 169 of 182     2604
     L3MHWEI6                    Rebuttal - Mr. Folly

1    heard it pressed by both defendants, is that these cooperators,

2    Oliver Hargreaves and Jim Patterson, can't be trusted.           They

3    even went so far as to say these cooperators took it upon

4    themselves to plead guilty to crimes that they didn't commit.

5    Jim Patterson, the former CEO of Eaze, they want you to believe

6    that Jim Patterson just took it upon himself, decided, hey,

7    this would be fun.     I'll come into court and plead guilty for a

8    federal felony that I didn't commit.        That's the theory.

9    Ladies and gentlemen, you saw so much other evidence in this

10   case that shows you that is absolutely not true.          You saw

11   emails.    You saw text messages.     You saw so much other evidence

12   of that.

13              And I want to test that out.      I want to test out this

14   theory about Jim Patterson and Oliver Hargreaves, you can't

15   believe a word that those cooperators told you.          And you know

16   why that argument with as made.       Because if you believe those

17   cooperators, this case is over.       They told you from the inside

18   about this criminal conspiracy, about meetings they attended

19   with both defendants, about meetings in which they hatched this

20   very conspiracy.     They drew it out on a whiteboard, meetings

21   where Ray Akhavan was bragging about being under investigation

22   by all the three-letter agencies, where he was saying that the

23   risk to him was up to a 10.       So if you believe the cooperators,

24   we're done here.

25              So let's test this out.     I want you to just quickly


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 170 of 182      2605
     L3MHWEI6                    Rebuttal - Mr. Folly

1    imagine something.     We're all in this room, 26th floor of the

2    courthouse, and in comes Oliver Hargreaves, and he says:              We've

3    got to get out of here.       There's a fire in this courthouse.

4    OK.   That's a matter of genuine importance to each and every

5    one of us.    Would you hesitate to get out of your seat and

6    leave the courtroom?       You might, at first you might.      You've

7    heard all kinds of things about Oliver Hargreaves, his

8    involvement in extortion, the fact that he lied to banks, just

9    like these two defendants.       That's the business that he was in,

10   the lying to banks business.       So you might hesitate initially.

11             But then after that, Jim Patterson comes in and says

12   the same thing:    There's a fire in the courthouse.         We need to

13   get out of here.     OK.    You still might hesitate just a little.

14   But then you're going to hear from John Wang.          He comes in;

15   same thing.    Darcy Cozzetto, she comes in; same thing.         Michael

16   Tassone, he comes in; same thing.        Then you're starting to hear

17   fire trucks.    They're getting closer.      They're loud.     Then

18   you're starting to feel the heat and see the smoke.           It's

19   pouring into the courtroom.

20             Ladies and gentlemen, you're not going to dismiss the

21   totality of everything you're seeing and hearing at that point.

22   That is what corroborating evidence is.         And here's the

23   important thing.     You're not going to dismiss that totality

24   just because you heard about it first from Oliver Hargreaves.

25   You're not going to dismiss that.        The evidence at this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 171 of 182     2606
     L3MHWEI6                    Rebuttal - Mr. Folly

1    trial -- the chats that you saw, the emails that you saw, chats

2    just between the insiders of this scheme, Ruben, Ray, chats

3    that they thought would never see the light of day, chats on

4    Telegram, references to chats on Wickr, emails on ProtonMail --

5    you heard and saw all that evidence.        That's not cherry-picked

6    evidence, ladies and gentlemen.       That's fire corroboration.

7    That's corroboration through the defendants' own words in the

8    middle of the conspiracy that they were participating in.

9    That's what that is.

10             Just think about it.      You saw so much corroboration

11   throughout this trial.      You heard from so many witnesses who,

12   frankly, didn't have a lot to do with each other.          You have

13   Oliver Hargreaves over in Europe.        That's where his focus is.

14   That's where his main focus is.       Then you had the CEO, former

15   CEO, of Eaze in the United States.        He's not one of these

16   insiders like Ruben, Ray, or Hargreaves, but he's telling you

17   the same thing.    Then it's all corroborated in all of the chats

18   and emails and other evidence that you saw at this trial.             That

19   is fire corroboration.

20             These witnesses, you do not need to believe a single

21   one of them without looking at the corroboration.          You don't

22   have to take their word for anything that happened in this

23   case.   Nothing.   You don't have to take a single witness' word

24   for anything that happened in this case.         They are all

25   independently corroborated.       Each of them corroborates each


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 172 of 182   2607
     L3MHWEI6                    Rebuttal - Mr. Folly

1    other, and then the chats and the emails further corroborate

2    them.

3              Now, ladies and gentlemen, I want to talk briefly

4    about Ruben Weigand.     You heard some arguments that Ruben

5    Weigand, who was over in Europe, because that's where he lived,

6    right, did not have any intent with respect to banks in the

7    United States.    That was the basic argument.        He was completely

8    oblivious that anything was going on in the United States

9    connected to those banks.      That argument makes zero sense for

10   many reasons.

11             First of all, think about the fact Ruben comes to the

12   United States twice in a two-month span to attend meetings

13   about the Eaze scheme.      So clearly he's focused on the United

14   States.   Think about it.     How many times do you get on a plane

15   and travel across the world twice in a two-month span for

16   business meetings for something that you're not focused on?

17   That makes no sense whatsoever.       He was focused on this Eaze

18   scheme.   He came here.     He attended the meetings with Ray, with

19   Hargreaves, with Jim Patterson.       He came.    He attended those

20   meetings.   He was focused.

21             The bigger point here, ladies and gentlemen, it's

22   about the very purpose of this scheme.         The scheme is aimed at

23   getting the money from Eaze's customers, their bank accounts,

24   their credit and debit card accounts, getting that money out of

25   those accounts through lies.       That's the whole purpose of this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 173 of 182        2608
     L3MHWEI6                    Rebuttal - Mr. Folly

1    scheme is to get the money out of the customers' accounts in

2    the United States, to get the money out of those bank accounts

3    through lies.    That's the point of the scheme.        And ladies and

4    gentlemen, the lies, those lies do not have to be directly

5    addressed to those issuing banks in the United States as long

6    as the lies are what induces those banks to part with the

7    money.

8              So, ladies and gentlemen, this talk about lies that

9    were going to Visa and Mastercard, through the Visa and

10   Mastercard network, those lies mattered.         The purpose of those

11   lies was to get the money from the accounts of the customers in

12   the United States.     That was the purpose of those lies.            It

13   doesn't matter whether Ruben in those chats is talking about

14   the rules of those banks.      That doesn't matter.      You're going

15   to hear the law from Judge Rakoff, and you have to follow the

16   law that Rakoff gives you.      And he's not going to tell you that

17   there's a rule, a law, an element, that requires that there be

18   chats about rules pertaining to the issuing banks.           No, that's

19   not the law.    What matters is that misrepresentations were used

20   to induce those U.S. banks into parting with that money, and

21   ladies and gentlemen, you heard that again and again.           That's

22   what the whole scheme was about.       That's the point of the

23   entire scheme.

24             Ladies and gentlemen, you also heard arguments about

25   documents that were found on Ruben Weigand's computer,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 174 of 182          2609
     L3MHWEI6                    Rebuttal - Mr. Folly

1    documents that directly tie him to that scheme.          And it's not

2    surprising you heard about those documents because that

3    evidence is devastating.      It's right off his computer,

4    documents that directly tie him into this scheme.          So one of

5    the arguments you heard was that those documents were all

6    placed on the laptop in 2020.

7               Can we pull up the slide.

8               Ladies and gentlemen, just focus on this here.             Look

9    on the right column.     That's the "Date Added" column.        July 12,

10   2018.    May 29, 2018.   April 23, 2018, that's the Hot Robot

11   Settlego document.     July 12, 2018, International Standard,

12   another one of those fake merchants.        Right below that,

13   July 12, 2018, Linebeck, Ltd.       Further down the page, Lorry

14   Ltd.    Application, Kalixa_rw, Ruben Weigand.        April 18, 2018.

15   Ladies and gentlemen, 2018, in the middle of the conspiracy,

16   those documents were on his computer because he was directly

17   involved in this conspiracy at the time that it was going on.

18              Now, you also heard arguments about the Euprocessing

19   email address.    I don't want to spend a lot of time on that.

20   Ladies and gentlemen, there's no question that Ruben Weigand at

21   some point used that email address.        There's no question he

22   controlled Euprocessing.      There's evidence that other people

23   used the email address.      OK.   Again, it doesn't matter.          You're

24   going to hear the law from Judge Rakoff.         There's no

25   requirement that Ruben Weigand sent every single email from


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 175 of 182       2610
     L3MHWEI6                    Rebuttal - Mr. Folly

1    Euprocessing.    What you have in this case is so much other

2    evidence, put the email address completely to the side.               Put it

3    over here and look at all the other evidence that's still left:

4    the Telegram chats that have Ruben Weigand's name on them, the

5    emails that he signs with his own name, emails from the email

6    address that even counsel concedes is his email address, the

7    testimony you heard from multiple witnesses at this trial about

8    his direct involvement in this scheme, messages even from Ray

9    where Ray says Ruben has agreed to be actively involved, Ruben

10   is going to be interfacing with the banks.         What better

11   evidence, what better evidence than Ray's words during the

12   scheme, while it was happening, about Ruben Weigand, his

13   coconspirator in the scheme?       So don't get distracted by the

14   Euprocessing email address.       Put it to the side and look at all

15   of the other evidence against Ruben in this case, all of it.

16   Put it all together, and that's what shows you he's guilty.

17             Ladies and gentlemen, very briefly, you heard an

18   absurd argument that Ray Akhavan did not have the intent to

19   deceive, did not have the intent, ladies and gentlemen.

20             (Continued on next page)

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 176 of 182          2611
     L3MPWEI7                    Rebuttal Summation - Mr. Folly

1               MR. FOLLY:   He was the leader.      Ray Akhavan was the

2    leader.    You heard that again and again and again from all of

3    the different witnesses, Hargreaves, Patterson, Darcy, John

4    Wang.    They all told you again and again, Ray Akhavan was the

5    leader.

6               And not only that, look back at those e-mails.             Look

7    carefully at those e-mails.       Ray Akhavan is explaining to the

8    Eaze team how to commit the fraud successfully, how to pull it

9    off, the importance of customer service, the importance of

10   answering the phone and not indicating that it's Eaze, the

11   importance of the pixel redirects so that if Visa and

12   MasterCard showed at the website, they don't connect it to

13   Eaze.    That's Ray Akhavan explaining to everyone else how to

14   get away with this scheme.

15              That's Ray Akhavan.     He explains that the concern

16   about chargebacks is that Eaze customers will call their bank,

17   banks like Wells Fargo, and they will reveal the scheme that

18   this is really marijuana.      Why does that matter?      Because

19   banks, like Wells Fargo, care and they pick up the phone and

20   they call Visa and MasterCard and that results in this getting

21   shut down.    So just look at Ray Akhavan's own words in the

22   middle of this scheme.      Nothing gives you a better sense,

23   ladies and gentlemen, of his knowledge and intent.

24              Ladies and gentlemen, you also heard about reasonable

25   doubt.    There's nothing magical about reasonable doubt.             We


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 177 of 182       2612
     L3MPWEI7                    Rebuttal Summation - Mr. Folly

1    have met that burden in this case.        That is the same burden

2    that has been applied in every single criminal trial, every

3    single criminal trial in this nation since the Constitution was

4    ratified.    Reasonable doubt, there's nothing magical about it,

5    and we've met it in this case.

6              Ladies and gentlemen, I'm going to sit down in just a

7    minute.   You heard and saw a mountain of evidence throughout

8    this trial, three weeks of testimony, documents.          You heard

9    from bank witnesses.     You heard from insiders.       You saw the

10   defendant's own words in chats and in e-mails right in the

11   middle of the scheme.

12             I'll go back to where I started.        MasterCard, Visa,

13   the banks, none of them are on trial.        The defendants are on

14   trial for the lies that they told in order to induce banks to

15   part with their money.      They are on trial.     This is not a case

16   about marijuana.     It's not a case about cryptocurrency.            It's a

17   case about the lies that these defendants passed to the banks

18   right here in the United States, that they passed to Visa and

19   MasterCard in order to get those banks, once again, to part

20   with their money, lies that enabled the processing of over $150

21   million in transactions.

22             Now, right here, in Federal Court, it's time for these

23   defendants to be held accountable for those lies.          They tricked

24   the banks.    They tricked Visa and MasterCard.        Do not let the

25   defendants trick you.      There is only one verdict that is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 178 of 182     2613
     L3MPWEI7

1    consistent with all of the evidence in this case.          These two

2    defendants are guilty.

3               THE COURT:   Thank you very much.

4               All right.   Ladies and gentlemen, there's an old

5    saying, it ain't over until the fat lady sings.          I'm the fat

6    lady in this case, because tomorrow I will be giving you my

7    instructions of law, and then it will be your case to

8    deliberate upon.     So we'll start promptly at 9:45.        My

9    instructions will only take about a half hour, and then the

10   case will be in your good hands.       So have a good evening, and

11   we'll see you tomorrow morning at 9:45.

12              (Jury not present)

13              THE COURT:   Please be seated.

14              So let me congratulate all counsel on excellent

15   summations or, as Mr. Tayback would say:         This could be the

16   start of a beautiful friendship.

17              Anything anyone needs to raise with the Court?

18              MS. DEININGER:    One thing, your Honor.      Based on the

19   defendant's closing, the government had previously requested

20   language in the jury instruction about the fact that it was --

21   it doesn't matter whether the U.S. issuing banks could have

22   uncovered the truth if they had done additional due diligence,

23   and based on these closings, we would like to renew that

24   request.    There was an extensive amount of discussion of things

25   that the banks could have done or might have done if they would


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 179 of 182      2614
     L3MPWEI7

1    have been reasonable, and we think that instruction is

2    appropriate in light of that.

3              MR. TAYBACK:     May I be heard?

4              THE COURT:    No, I think the -- you're confusing two

5    different concepts.     I ruled at the start of the trial that the

6    banks' alleged negligence is neither here nor there for any of

7    the issues.    I think it was in the particular context of

8    materiality, but any of the issues.        It's a different argument

9    that defense counsel has been making from the beginning, which

10   is that they, according to defense's position, they purposely

11   chose not to inquire.

12             It wasn't that they were being negligent.          It wasn't

13   that they weren't exercising due care, in the defense view of

14   it, is they intentionally did nothing to follow up.

15             Now, the government gave some excellent arguments on

16   the other side of that; so the jury has both sides to consider,

17   but I don't think there's any further instruction that's

18   necessary.

19             MS. LA MORTE:     Your Honor, one more.      In the closing,

20   I believe it was stated -- I don't have the exact wording in

21   front of me, obviously, but with respect to the law of bank

22   fraud, the lies were incapable of influencing the bank at the

23   time of authorization, as opposed to afterwards.          To the extent

24   that that was given as a recitation of the law, that's not

25   accurate.    The law doesn't require --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 180 of 182   2615
     L3MPWEI7

1              THE COURT:    No, I agree, but where do you --

2              MS. LA MORTE:     I believe that was in Mr. Tayback's --

3              THE COURT:    No, I --

4              MS. LA MORTE:     Sorry.

5              THE COURT:    I do think he said something along those

6    lines and that was responded to in the rebuttal, where the

7    point was made that we're not talking about just one time,

8    we're talking about thousands of times.

9              MS. LA MORTE:     Right.

10             THE COURT:    But I'm not sure where in the instructions

11   I need to change anything.

12             MS. LA MORTE:     No, the concern was just to the extent

13   that -- and admittedly, I just don't remember how exactly it

14   was presented, but to the extent that that was presented as a

15   recitation of the law, then that is the government's concern.

16   As a factual matter, we responded, but we didn't respond by

17   saying that the law doesn't require that capable of

18   influencing --

19             THE COURT:    I don't recall Mr. Tayback's presenting it

20   as the law, but if you want to look over the transcript, if he

21   did present it as the law, then we might have to have a

22   curative instruction, but that was not my memory of how he put

23   it.

24             MS. LA MORTE:     Okay.

25             MR. TAYBACK:     I did try to use the actual language


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 181 of 182      2616
     L3MPWEI7

1    from your instruction; so I put the instruction up on the

2    screen.

3              THE COURT:    All right.    So we'll all look at the

4    transcript and see what it says.

5              MR. TAYBACK:     Thank you.

6              THE COURT:    Okay.   I will see you tomorrow.       I don't

7    think you need to come in early.        We'll see you at 9:45.

8              MS. LA MORTE:     Thank you.

9              MR. TAYBACK:     Your Honor, I do have one question,

10   which is during deliberations, what is your practice with

11   respect to --

12             THE COURT:    Oh, yes.    Thank you very much.      During

13   deliberations, there must always be in this courtroom at least

14   one lawyer from each party, who is authorized to respond to a

15   jury question so that I don't have to go looking for people to

16   respond to jury notes.      You can shift people, but it has to be

17   at least one at any time.

18             The only exception is between 12:45 and 1:45, when the

19   jury will be having their lunch, and you're excused for lunch

20   during that time.

21             MR. TAYBACK:     And how about with respect to my client,

22   your Honor?

23             THE COURT:    So he, of course, has the right to be

24   present, but if he wants to waive that right, after consulting

25   with you, usually notes are more about legal questions, you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:20-cr-00188-JSR Document 288 Filed 04/21/21 Page 182 of 182   2617
     L3MPWEI7

1    know, than they are about anything else, but it's totally up to

2    you and him.    I'm happy either way.

3               MR. TAYBACK:    Would he then be just brought over if

4    there's just a verdict; is that the idea?

5               THE COURT:   I'm sorry?

6               MR. TAYBACK:    Would he then be brought over from the

7    MCC if there's a verdict?

8               THE COURT:   Oh, absolutely.     Actually --

9               MR. TAYBACK:    That raises a timing issue.

10              THE COURT:   Yes, because that could take some time,

11   and we don't want to leave the jury just hanging there for half

12   an hour.

13              MR. TAYBACK:    The marshals say that he actually comes

14   over to court and is in the --

15              MARSHAL:   He comes downstairs, your Honor.        We'll get

16   him in the morning and then if you need him, just call me and

17   we'll bring him right up.

18              THE COURT:   So in those circumstances, if I called

19   you, how long would it take?

20              MARSHAL:   A minute, sir.

21              THE COURT:   Oh, okay.    So that's fine.

22              MR. TAYBACK:    Thank you.

23              (Adjourned to 9:45 a.m., March 28, 2021)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
